The first item is the debate on the oral question to the Commission on the suspension of negotiations on the Doha Development Agenda (DDA) by Enrique Barón Crespo, on behalf of the Committee on International Trade (O-0088/2006 – B6-0427/2006).
. – Mr President, Commissioner, ladies and gentlemen, on 24 July, the Director-General of the WTO, Mr Pascal Lamy, announced, as a result of the meeting of the trade negotiations committee of the WTO in Geneva, the suspension of the Doha Round negotiations. I hope that this suspension is provisional and that the talks are not reduced to ashes, but rather that a phoenix can rise from them – as the Commissioner has said.
This decision, which, provisionally, has put an end to five years of negotiations and more than seven years of diplomatic efforts, has led to great uncertainty within the multilateral framework of the WTO trade negotiations and, furthermore, it raises a problem with regard to an informal time limit, which is more political than chronological: the forthcoming expiry of the mandate of the Trade Promotion Authority, granted to the President by the United States Congress to allow him to negotiate in global terms.
Mr President, I would say in passing that it is odd that for an organisation such as the WTO, which is an intergovernmental organisation and a ministerial conference, everything depends on a decision by a Parliament, the United States Congress, highly respectable though it is. The other Parliaments of the world, beginning with the European Parliament, also have the right to express an opinion, without imposing any kind of condition, or any guillotines, such as those currently being imposed by the United States Congress. In this regard, I would like to say that next week, in the governing committee of the parliamentary assembly that we have created between the European Parliament and the Interparliamentary Union, we will have the opportunity to discuss and work on this issue with representatives of the majority of the world’s Parliaments, because we believe that this is an issue that concerns all of us.
We in Parliament, and specifically in the Committee on International Trade, have not waited until the holidays were over to express our concern. I did so, on behalf of that Committee, immediately after the announcement, pointing out that we cannot resign ourselves to a definitive failure of the negotiations. What we have to see is how we can move on from this crossroads and how we can put the process back on track. There have been a series of contacts and bilateral meetings during August and I hope that the Commissioner can tell us about any opportunities for progress.
I also believe that the Commission must try to exploit its mandate as far as it possibly can, because we have responsibilities. Firstly, to defend our interests, but at the same time also to promote the principle that a multilateral system which benefits everybody, not just the developed countries, but also those countries that should be the main objective of the negotiation – the developing countries and, above all, the least-developed countries – can truly play a fundamental role, such as the one the European Union should play as the world’s leading commercial power.
I therefore believe that it is important for the European Parliament to speak out and to support the possibility that we can continue with, put back on track and renew the objective of achieving a Doha Round for development and also to support the Commission – which has not had much of a holiday in this regard – which we hope can continue working to conclude this Round.
There is still a margin for manoeuvre; there always is a margin in politics, though, chronologically speaking, the time limits are running out, and perhaps the need to act quickly can help. Mr President, we believe that the comments the Commissioner can make today are important and, above all, we want him to know that he can count on our concern, our support and our desire for this Round to once again become a process geared towards a more prosperous and cooperative humanity in the future.
. Mr President, I certainly share the desire of the Chairman of the Committee on International Trade that this very regrettable development in the negotiations should be a temporary halt, rather than an indefinite suspension. I welcome the fact that he and other Members of this House are meeting other parliamentarians from WTO member countries to review this matter. The more we can gain a broad understanding of what is at stake and what the problems are, and the more we can spread that knowledge amongst the players in the various WTO countries – rather than keeping this knowledge to a very tightly-knit circle of negotiators – then the better off we will be. I will certainly pursue that objective when I visit Washington DC later this month to meet with leading figures on the Hill.
The last time I discussed the Doha Development Agenda with some of the Members of this House was in Geneva in late June. First of all I would like to say how much I appreciated your presence there, your networking activities and the way in which you played an interesting and useful role among the negotiating parties. We will need your backing in the future in our efforts to convince our WTO partners to resume these negotiations, and I very strongly commend the approach taken by the Members of this House.
At the end of the week I will travel to Rio de Janeiro at the invitation of the Government of Brazil and the G20 Group of developing countries. This will be the first chance to review at ministerial level what happened in Geneva in July, to discuss our respective positions and to assess the possibility of how and when we can move forward.
In the weeks following the suspension, all sides have expressed a commitment to seeing the Round succeed. Nobody is saying, on the face of it at any rate, that they are no longer committed to it, and Doha certainly needs that level of commitment. In all our actions and statements we need to top up confidence in the Round and the process and to reassert the values of multilateralism and the economic benefits of a wide and ambitious deal. However, the rhetoric has to be matched with political leadership. What we are faced with is a lack of what one might call ‘realistic ambition’.
All sides are exporting their domestic constraints into these negotiations. Perhaps that is inevitable, but it is not or should not be allowed to become an excuse for failure. Yet even in the most difficult and seemingly intractable areas of negotiation, the positions on agriculture are not that divergent. They are not so far apart that they are irreconcilable. They dictate that the EU lift its average tariff cut close to that requested by the G-20 developing countries. The EU signalled in Geneva that it was willing to negotiate on that as part of a balanced package – if others too are prepared to move forwards and show the same sort of flexibility we ourselves are demonstrating.
If we are to move in the direction I have indicated we could, then in the right circumstances, this would represent a substantial shift from our original offer of a 39% average farm tariff cut, which is already much higher than the cuts accepted in the Uruguay Round. These would be the steepest farm tariff cuts ever accepted as part of a multilateral trade negotiation. Nobody could describe this as ‘Doha-light’. To these can be added the subsidy cuts flowing from EU reform, which would see EU producers withdraw dramatically from key global export markets such as milk and poultry, and the contraction of the EU grain market as demand for animal feed falls. If one puts all that together it amounts to a major new market access package for competitive agricultural exporters such as the United States, Australia and other members of the Cairns Group. It would potentially downsize European agriculture by up to USD 20 billion per year.
To dismiss this as insignificant, as some have done, is either a crude negotiating posture or a failure to do the necessary maths. In return for those cuts, the EU is looking to the United States to match it in cutting trade-distorting farm subsidies, which the developing world now rightly regards as the condition and catalyst for any final Doha agreement.
The United States has offered significant cuts in the so-called ‘amber box’ trade-distorting subsidies, from USD 19.1 billion down to USD 7.6 billion. This sounds good, and is to be welcomed. However, the United States has also proposed an increase in what it is allowed to spend in other categories of trade-distorting subsidy, while rejecting the idea of directly reforming those subsidy programmes so as to ensure that they no longer distort trade. If one adds together the three types of proposed trade-distorting support that the United States wants to keep, one actually arrives at a potential new ceiling of USD 22.7 billion, which is more than the United States currently spends.
In other words, by the end of the Doha implementation period, US trade-distorting payments to farmers could actually go up as a result of what the US tabled in its offer last October. It is understandable that the US’s trading partners have found that unacceptable, especially given the sweeping cuts that the US is demanding from others, in terms both of subsidies and tariffs. Quite rightly, developing countries are insisting on an effective reduction in US subsidies, and the EU supports that. Unless there is a shift in the US position, advanced developing countries such as Brazil and India will not be prepared to offer greater access to their markets for industrial goods and services, and that is the crux of the eventual deal we are seeking.
That deal will be hard to reach. I do not underestimate the difficulties that will arise in the negotiations we are yet to have with the advanced developing countries on industrial tariffs. However, it is the stand-off on agriculture, which represents only a fraction of trade for developing and developed countries alike, that is preventing the Doha negotiations from addressing trade in manufacturing and services, which is where the vast bulk of the potential economic gains from this round lie.
We will only achieve closure on Doha if all the parties involved make the effort to sell an outcome on its merits across areas of the negotiations. These include not only agriculture and farm tariffs, but also manufacturing, services and rules. All sides should realise that a realistically ambitious and achievable outcome, far from being a ‘Doha-light’, would actually yield deep-seated structural changes in farm policies and create new trade flows in goods and services on a scale unmatched in any previous trade rounds. In other words, there is an awful lot already on the table, as Mr Lamy has repeatedly pointed out.
What is being lost in a continued stalemate – let us be clear about this – is being lost first and foremost by developing countries. It is they who are losing new trade opportunities. Even more importantly, they risk losing out as a result of a weakening of the multilateral trading system. We on the EU side will try to do as much as we possibly can, in any scenario, for the weaker and more vulnerable developing countries, without seeking to divide the WTO membership. In particular, we will keep our promises on Aid for Trade, and we will maintain our efforts.
Some will ask how it is that suspension of the DDA will affect our broader trade policy stance. The answer is that our commitment to Doha will remain paramount. Nothing can replace the WTO. Firstly, it is based on equality and the rule of law, rather than on raw power. Secondly, some benefits can only be achieved in a multilateral context, such as new disciplines on farm or fishery subsidies, a new agreement on trade facilitation, new disciplines for anti-dumping tools and better and clearer rules on regional trade agreements. These are examples of areas where any number of bilateral agreements could not even begin to achieve the sort of improvement and strengthening of trade rules and the trade system that we are seeking. Thirdly, these are the only form of negotiations in which smaller developing countries can punch their collective political weight.
Finally, the dispute settlement system itself is one of the cornerstones of the WTO system and a feature unique in international law. There is no doubt that any erosion of confidence in the multilateral trading system as a whole would in the long term also critically affect that dispute settlement system.
Bilateral and regional deals are therefore not an alternative to multilateral negotiations, but rather an add-on and a complement that helps to address in greater depth a reduction in tariff and non-tariff barriers, as well as establishing disciplines in areas in which WTO members have decided – at least for the time being – not to negotiate collectively within the multilateral system, be it in relation to competition rules, government procurement or the labour dimension.
We are looking at several negotiations in this context. Some are already in progress, while others will be launched when the conditions are ripe. Mercosur, the GCC and Central America are in the first group and we are also looking at Ukraine, India, Korea and the ASEAN countries as potential partners for new initiatives.
Let me conclude by saying that I and the Commission remain firmly committed to a successful outcome of the multilateral round and that I want to work closely with you in this House to achieve that goal. That remains my priority.
The Commission will also shortly present soon two communications – one in October on external aspects of our competitiveness in Europe, and one on trade relations with China. These will tackle other key issues of our future trade policy. I am keen to discuss both of these with you in the coming weeks, and look forward to doing so. As a team I believe we should continue to work together in the future as well as we have done in the past – for Europe’s sake, but also for the benefit of the global economy and in particular for the most needy developing countries.
. – Mr President, there can be no doubt that the costs of the failure of the Doha Round negotiations are high and will increase in the event of a definitive breakdown.
These costs arise, :
Firstly, from lost earnings to the global economy, development and employment, earnings which the successful completion of negotiations would have generated.
Secondly, from the undermining of progress in certain sectors of activity which are especially important to developing countries.
Thirdly, from the weakened credibility of the World Trade Organisation itself.
I believe that the danger in the event of a total failure far outweighs the danger of achieving an albeit less ambitious overall agreement, although an agreement cannot be accepted at any cost to the Union.
The European Union maintained a constructive and responsible position. It tabled noteworthy proposals and abandoned many of its objectives right from the start of the round. Consequently, any return to the negotiating table depends on flexibility on the part of other leading trade partners if we are to envisage a balanced result.
We, as the Group of the European People's Party (European Democrats) and Christian Democrats, continue to advocate multilateralism. The commitment to a multilateral trade system makes a decisive contribution towards security, transparency and the stability of international trade. It also helps to disseminate enhanced economic interdependence across international political cooperation. The breakdown of multilateralism contains within it the danger of sectoral trade conflicts and the revival of regional trade strongholds.
Consequently, the successful completion of multilateral trade negotiations should remain – as the Commission and the chairman of our committee emphasised – the supreme choice, the supreme priority on the Union's agenda. At the same time, we must strengthen supplementary strategies of bilateral and cross-regional relations with other important partners.
The stability of the global trade system calls, in my opinion, for new dynamic impetus to the link between commercial interdependence and joint responsibility between the European Union and the United States of America and this link between interdependence and joint responsibility must be verified.
With Mr Barón Crespo before me and his country's victory over Greece in the World Basketball Championship in mind, I would suggest that we look on the outcome of these negotiations so far as time out rather than a definitive breakdown.
. – Mr President, Commissioner, the suspensions of the Doha Round negotiations is first and foremost the breaking of a promise to adjust the balance of trade rules to benefit developing countries. It represents a triumph of the narrow interests of some countries over the broader interest of the international community and, like the chairman of the Committee on International Trade, we are all, of course, thinking about the mid-term elections due to take place in the United States.
The suspension already potentially threatens the multilateral system as the main framework of trade negotiations and a return to more imbalanced bilateral negotiations that will act to the detriment of the poorest, and in particular the smallest, countries, as you pointed out, Mr Mandelson. Furthermore, it will leave the multilateral system in place, which will not disappear, though the idea was to begin to reform it and make it more compatible with the objectives of development and with the other rules of the international community: namely the need to take on board the objectives of public health, the environment, and tomorrow – we hope – the social dimension of globalisation.
The main losers of this suspension of the round of negotiations will be developing countries, and, of those, the least advanced countries in particular. Irrespective of the shortcomings and the limitations, what was on the table, and what was being proposed by the EU – which was often, indeed, what Parliament wanted to see – will be jeopardised, will be lost: the abolition of export subsidies by 2013, free access, as regards rights and quotas, for products from the least developed countries to the markets of the developed countries, even though the problem remained of the 3% tariff lines that a number of other industrialised countries had sought, increased access to the markets of industrialised countries for all agricultural production in developing countries, even though the US proposals fall well short of what is required, addressing the situation of cotton producers, the trade-related assistance package, and the amendment to the Trade Agreement on Intellectual Property Rights (TRIPS) on access to medicines.
I welcome the fact, Commissioner, that you are simply announcing that you are once again going to set forth in search of peace, to meet again with the G20 and the United States and to attempt to find ways to return to the negotiating table. We must not, in my view, allow the Doha Round to die. Whatever the difficulties posed by the expiry of the authorisation to negotiate granted by Congress to the US administration, we must not allow the undertakings and the promises that had been made simply to be thrown out of the window, and I am delighted to hear that, for its part, the EU will honour its commitments and keep its promises.
We should perhaps return simply to the heart of the Round and remind our partners from the industrialised countries that we knew that it would not be based on reciprocity, and that we would have to offer more in the way of access for agricultural products than we would gain via industrial tariffs and the opening up of markets and services. Europe must continue to promote the multilateral system. It certainly needs to be reformed so that there can remain a framework of confidence between developing and developed countries. After all, it is within the multilateral system that the developing countries can continue to be heard via the G20 and the G90, and that the trade rules can be made more compatible with the aims of eradicating poverty and with all of the other rules of the multilateral system.
. (NL) Mr President, has the Doha Round failed beyond repair? That is what more and more commentators seem to assume that it has. Especially since Hong Kong, nine months ago, no progress has been made, and in July, negotiations were postponed indefinitely. Like the Commissioner, and most fellow Members of this House for that matter, I refuse to believe, though, that this is the beginning of the end. There is, after all, a great deal at stake. Outright failure could well result in the collapse of the multilateral trade system, with all that this entails.
Failure to reach a global trade agreement increases the risk of ever more countries resorting to bilateral or regional agreements, which, in any case, puts poor countries in a weaker position. In addition, an interruption in negotiations can increase the number of trade disputes, during which WTO Members will try legal action as a way of getting what they did not manage to get via an agreement. There is more, though, as the Commission pointed out: sooner or later, the WTO’s very will be challenged. It is therefore necessary, now more than ever, to make the WTO more transparent and enhance its democratic legitimacy.
Our group sees it as essential that rich and more developed countries should try to bring their viewpoints closer together beforehand. There is absolutely no point in organising another high mass if the US and the EU fail to close the gap between them in the area of their agricultural supply and other issues. The American Congress recently applauded the tough stance adopted by the US negotiators. A blame game of this kind will do nothing to bring about constructive solutions. All key players, including the EU, the US and the G20, have to pull their weight in order to achieve a result.
Meanwhile, what is termed the Hong Kong must remain intact in full. All pro-development commitments must be delivered upon. Whether or not an agreement is reached, the EU must not back out of its intention to abolish export subsidies by 2015. At the same time, all developed countries and advanced developing countries must be invited to observe the EU’s ‘Everything but Arms’ initiative.
The tone of this compromise resolution is voluntaristic and positive. It confirms our belief in a multilateral approach of trade policy despite everything, based on the honest conviction that when the Doha Development Agenda fails, there are unfortunately no winners, only losers.
. – Mr President, Commissioner, the Doha round has failed, and what you, Commissioner, are presenting us with today is a rehash of what caused it to fail. You say that you hope that it will be completed nonetheless, but on what do you base that hope? You say that the developing countries are losing out and that the damages them more than anyone else, but why is it that the developing world countries and their representatives have not completed the round? Perhaps they took another view of it and were even smart enough not to, on the grounds that the liberalisation that underlies your thinking, the liberalisation that you want to push through, has self-evidently not made them rich. Far, too, from filling the stomachs of the people who live there, it has driven them into debt and has failed to solve the problem of famine. This is the first time that these countries have come together, and if they manage to wield enough clout against the industrial nations of the West to cause this thing to fail, then that puts things in a different light and we need to see if we can come up with another offer.
You say that the reduction in customs duties as offered will bring EUR 20 billion to European agriculture, but are these EUR 20 billion not surplus to it, and – if we make this cut – would these EUR 20 billion not at least benefit the countries of the developing world, or would this be nothing more than a reduction in food standards? Are the countries there being bought off for less than they need to rise above poverty, with agriculture here being ruined as a consequence?
Qualified access is what is needed. The market access that you offer in return for access to the developing world’s markets for industrial products and services, destroys their infrastructures and the fragile development of their own industries and trades, while denying agriculture here a chance of existence, even though we need, as a matter of urgency, to produce food. It follows that quality and qualified market access are what is needed to enable the countries of the developing world to enjoy our price levels and standards and to develop their own economies.
The agreement on sugar showed us that those ACP countries that were able to supply sugar while complying with these conditions saw their economies develop, while those that were unable to do so found themselves having to sell to the multinationals at prices below the poverty level, and that state of affairs is going to continue.
So, Commissioner Mandelson, what you should do is make a proper offer of the sort that these countries can agree to, one that stabilises food supply and improves the stability and quality of trade, rather than one with a general tendency to put farmers around the world out of business. It is then, I believe, that the multilateral approach will be the right one, and everyone will be able to benefit from it in a way that they certainly cannot from the liberalisation that you are proposing.
– Mr President, Commissioner, ladies and gentlemen, the Doha Development Round has failed. What was it meant to develop? That is the core issue. Was it only trade – trade for trade’s sake – that was meant to develop, or was it the intention that more trade should bring development in its wake? For if the latter is what is intended, then there is a great deal more that must be included in the negotiations; it will be necessary to ask what contribution trade makes in the various countries in terms of raised social standards, of improved protection for the environment, of enhanced quality of life. That is a quite different approach from a desire, above all else, to open up markets in order to exchange bigger trade margins, for there can be no reciprocity then.
Solidarity is about the stronger helping the weaker, and what that means is that the more developed countries must give more than those that have not developed to the same degree. It is not only quantity that is at issue here; it also means a qualitatively different approach, not to mention the insight that those who have not yet developed the market in their own countries must be enabled to do this before anything else happens. It may be that they will need to keep their markets closed for a time before they can be opened up.
What use is it to many developing countries to be allowed to export to the European Union if they have no products they can export, quite simply because they cannot even yet feed their own people? Yet, at the same time, these countries are told that if they are to be allowed to do that, they must be so good as to open up their markets to our services and our industries. No agreement will ever be reached if our way of negotiating never rises above this, and I say that as one who is fanatical in support for a multilateral system.
Commissioner Mandelson, you will recall that I have, on very many occasions, asked you whether you really believe that the USA is interested in a multilateral conclusion to the WTO round. I have always said that I do not. The Americans can defend their interests better if they are not tied down by multilateral agreements. That is why it is much more important that the European Union should join together with the G20, and that is something to which we must, of course, give renewed consideration in view of the immense differences between the countries of the South.
This cannot be only about opening up markets if the consequence of doing so is to put the European market at the mercy of Brazilian agri-business, which is huge and dominated by three families; in no way whatever does that do anything to help these countries.
I believe that what we need to do is to rethink our approach. We want trade. Again and again, you say that we want free trade. We can have an ideological disagreement about that; I do not want that sort of liberalisation, but let us leave that to one side for a moment. What matters is not so much that we should have free trade, but that trade should be made fair. Fair trade is just trade, and ‘just’ does not mean ‘equal’. If the same standards are applied to all categories of countries as regards reduction of tariffs and the opening-up of their markets, then that may be no more than equal treatment, but it is not just.
You must change the mandate that you have been given; this is the approach that you need. If you want to advance trade, you have to bear in mind – and, indeed, make it your priority to do so – the circumstances of the individual countries and the stage of development that they have reached.
. Mr President, I am not at all surprised that the World Trade Organization talks have collapsed once again. For some time now, I have been calling for the exclusion of agriculture from these talks. Agriculture makes up a mere 5% of world trade, yet the blame for the collapse of the talks is laid firmly at European farm gates. Why should 5% hold back the other 95% of trade? It is time to remember that.
I attended the Doha Round of talks in Hong Kong last December and before that those in Cancún, and I informed this Parliament of the false impression that is being created that developing countries would benefit from more access to EU markets. Nothing could be further from the truth, and we are hearing it again in this Chamber today. The developing countries have little to gain from such a gesture; in fact, the EU already allows free access to 50 least-developed countries as it is. The real winners would be the beef barons of South America, if we were to allow Irish farmers to be sold out. The real losers in this situation would be the small European farmers who are already on the breadline. Let us make no mistake about that.
A recent survey of Irish consumers, for example, revealed that just one in five people has confidence in food imported from outside the European Union. This is not surprising. Opening up the EU agricultural market any further will bring food security and food traceability into serious question. Are we willing to accept the scenario of uncertainty regarding the food we feed our children, in the light of food safety scares such as mad cow disease, CJD, or avian influenza? Are we willing to accept a free-for-all approach to the use of angel dust and other suspicious substances amongst Brazilian beef farmers?
We in Ireland have recently witnessed the demise of the Irish sugar industry. Brazilian sugar barons are the beneficiaries of the recent sugar reform, while 4 000 Irish sugar beet farmers have been made redundant. In Hong Kong last December I witnessed Korean farmers fighting for a livelihood which is currently being threatened by transnational grain corporations, who are bargaining under the guise of endeavouring to help developing countries. This is a fallacy. It is clear that the WTO cannot succeed as long as we insist on playing Russian roulette with our food supplies and with the livelihoods of small European and Irish farmers. It is time to move on. It is time to exclude agriculture from the talks once and for all and not sell out European farmers.
. Mr President, the suspension of the Doha Development Agenda negotiations represents a heavy blow not only for the WTO, but also for all parties to the negotiations. The WTO has lost some of its credibility, whilst global trade has benefited from drafting and enforcing international rules for the movement of trade. As I fear that the developing countries will be footing the bill for this suspension, I would call on Commissioner Mandelson to monitor the interests of those countries both multilaterally and bilaterally.
Indeed, a desperate lack of economic prospects in Africa is one of the factors forcing an increasing number of people to seek their salvation in Europe. I personally have my doubts as to the composition of the G20. After all, new economic power will also need to translate into new responsibility. Also, I have always backed American trade representative Susan Schwab’s appeal to China to show evidence of this new responsibility.
Commissioner, in your interview with the German magazine , you expressed your commitment to carry on in order to get Doha back on track. Could you explain to me on what your optimism is founded, particularly in the light of your indication that you do not expect the negotiations to be complete before the end of the year? Do you have any evidence to assume that the Americans will make a move by then? Moreover, I should like to urge you once again to reflect very carefully on the European agenda after Doha, for that may be more desirable than we may think.
Mr President, it is extremely disappointing that the WTO negotiations have been suspended indefinitely, and I am particularly worried about the position of the developing countries.
The objective of the WTO negotiations, as we know, was to improve the position of the developing countries, and all those involved had to do their bit: Europe in the area of import tariffs for agricultural products, the United States in the shape of internal support to farmers, developing countries, such as Brazil and India, with regard to access to their markets for industrial products, and suchlike. It is very unfortunate that no progress has been made and further negotiations could now be a long time coming.
I do not wish to point the finger at any of the parties, for that is also difficult with so many parties being sat around the table, but it should be said that the way in which the Commissioner has acted has unfortunately not led to the desired results, and that it is now becoming more difficult for developing countries to gain a stronger foothold in the world economy.
I am pleased, though, that the Commissioner has expressed his commitment to the developing countries more than once, and I will hold him to that if I may. We cannot change the facts, and that is why it is important to look to the future, particularly that of the developing countries.
During the negotiation round, agreement was reached, in principle, about a number of items that are very important for developing countries, which include, as they have already been mentioned: aid for trade, no import duties for the poorest countries, trade facilities, as well as special and differentiated treatment. What could have been a major step forward, is now left in the lap of the Gods. I understand, and also condone the fact, that the Commissioner would like those agreements to go ahead as much as possible, but I then wonder how, according to the Commissioner, can this be done in those areas? Can the plans be implemented as yet and if so, how?
Finally, I should like to mention the Export Promotion Organisations (EPOs) that are related to the WTO. We have not yet seen any concrete proposals, and that is why I should like to know: what is, according to the Commission, the impact of the suspension of the WTO negotiations on the developments of EPOs? Does the Commissioner believe that, in the framework of the EPO negotiations, there is scope for walking the extra mile for the benefit of the ACP countries?
– Mr President, Commissioner, ladies and gentlemen, I have had the pleasure of sitting in this House and following the progress of trade policy for twelve years, in the course of which I have seen three Commissioners deal with the subject, and I know how difficult it is. This House has been there through every twist and turn of the negotiations; it has seen how difficult it is to conduct them on a multilateral basis, and how difficult it is, too, to understand what is meant by a modern trade policy and trade strategy.
Speaking personally, I am highly sceptical as to whether we have a right understanding of it even now. I can go along with much of what you have said just now, and I am grateful to you for referring to the Commission’s new communication, which will be reaching us shortly. Sometimes, though, I take a rather sceptical view of our own self-criticism and our understanding of the changes that have come about in the world.
On the one hand, it is certainly easy to criticise the Americans – and there is no shortage of reasons for doing it – but it is also important that it be mentioned that there is, in developing countries too – Brazil being one of them – and for reasons that Members have already addressed, scepticism about agreeing with the WTO. Another factor may well be that China has become a global trading partner, with a greater impact on countries like Mexico, to name but one, than it has in the EU or the United States.
There are so many reasons, and I sometimes find it regrettable that the debate on a modern trade policy, to which you yourself refer in your own document, is not engaged in at the necessary depth. What is also lacking is an understanding of the fact that the EU’s Member States have taken up very different positions as regards the challenges of globalisation. Some of our countries are very open, because they can afford to be, while some, however, are in difficulties because they got around only very late to introducing reforms and transforming themselves.
This is evident from the textiles debate and from the anti-dumping debate with reference to shoes, and there are many other examples. I quite simply do not see us actually thinking through what we mean by modern trade policy.
That involves – as I have mentioned – the part played by China. Have we really understood what China’s accession to the WTO means? If you are going to consider the possibility of Russia joining it there, Commissioner, then we urge you to discuss the matter with us; the lack of any debate about the effects and consequences of that is something I find regrettable, and, for that reason, I am in favour of having one. It is something for which this House expressed its support as long ago as 2002, at the same time as it declared itself in favour of negotiations with Asia, and yet, as I see it, the debate with this House and with the responsible committee is lacking in depth.
I would like to see a debate about what our participation in the GATS+ negotiations forming part of the bilateral round might mean; here, too, you are right, but I do wish we could have a debate about it.
What I do think needs to be done if we are to talk in terms of a modern trade policy is for this House to be fully consulted, not just when we are called upon to agree to the outcomes of negotiations, but at the outset, when such negotiations are being considered.
The Commission, the Council, and this House, meeting in Stuttgart, have already negotiated a statement, and that involved this House being consulted either fully or to a considerable degree. I would recommend to you that we do the same thing again, and hope that you can agree to this.
Mr President, the indefinite suspension of the Doha Round creates serious risks for our global economy. It threatens parity and prosperity for the developing world, jobs, growth and security in Europe, and the future of the multilateral trade system itself. A new explosion of discriminatory bilateral and regional agreements could substitute global liberalisation, eroding the multilateral and rules-based system of the WTO.
While some might say that no deal was better than a bad deal for developing countries, without the shield of the WTO – as you said, Commissioner – they will be left vulnerable to use and abuse in a unilateral scramble for trade domination. Failure will mean that protectionism will fill the vacuum as momentum towards wide-ranging reduction of barriers ceases; the world economy will slow down and global trade imbalances will continue to rise; financial markets will become more unstable; and international economic cooperation will break down further. With the erosion of the WTO system, speculation is rife about what form a ‘Plan B’ might take: perhaps and East Asia free trade area; perhaps Japan’s proposal for a pan-Asian comprehensive economic partnership that includes India, Australia and New Zealand. Either of those would create a new Asian bloc that, along with the European Union and NAFTA, would produce a tri-polar world with all its inherent instabilities.
Does the Commission agree that there is now an urgent need for a Plan B to get world trade policy back on track and for the EU to play a key role in shaping the world trade order? Does the Commission agree that such a strategy must have these three key objectives: to spur the revival of Doha; to offer an ambitious alternative to restart the process of liberalisation on the widest possible basis if our primary goal fails; and to counter the proliferation of preferential deals amongst small groups of countries?
Time and time again I have stood in front of you, Commissioner, and reflected on the finger-pointing blame game that has plagued progress. It is time to set that blame aside. The ‘Everything But Arms’ initiative shows that the EU can do good, but we can and must do better before the US mandate expires and, with it, our opportunity to eradicate poverty and distribute fairly the benefits of globalisation.
– Mr President, ladies and gentlemen, the results so far achieved during the Doha Round and the outcome of the TRIPS agreement on access to medicinal products are having disastrous effects on the living standards of millions of human beings. It is quite clear that the slogan ‘Free trade = poverty reduction’ was just bait to persuade the southern, poorest countries of the world to endorse the expectations of the industrialised countries.
The real reason for the suspension of the WTO talks was that it was impossible to reach an agreement among the six main nations, which were determined to defend the interests of their agribusinesses; the other 143 countries were excluded from the negotiations. According to the FAO, the breakdown was due to having focused all the talks on free trade instead of fair trade. It is better to have no agreement at all than a bad agreement!
The suspension of the talks may provide an opportunity for reviewing the Commission’s negotiating mandate, which should concentrate on: 1) reforming the WTO to make it more transparent, more inclusive and more democratic, embedded within the UN system, and bound in its decision-making by the framework of international law; 2) reviewing the three main agreements now on the agenda: agriculture, intellectual property and services; 3) providing a binding frame of reference for the activities of transnational companies; 4) making respect for the rights of peoples a condition of free trade, by ensuring that the human rights clause, as approved by Parliament on 14 February, is observed; 5) refusing at bilateral or regional level to sidestep the rules agreed upon at multilateral level, taking the EPA talks with the ACP countries as an example.
Mr President, Commissioner, ladies and gentlemen, the oral question by our Committee on International Trade is very relevant and timely. The European Parliament cannot look the other way when negotiations which are so important at multilateral level and which had offered such great hopes for more organised, transparent, free and fair trade are suspended.
We would refer to the motion for a resolution presented by our group with regard to the concrete aspects we are debating here. We would like to point out, however, that a failure of the Doha Round would be a failure for international trade and for the multilateral system, since it would jeopardise the achievements such as tariff and trade preferences and would lead to a multiplicity and overlapping of rules, thereby making companies’ lives more difficult.
The real fundamental reasons for this failure must be entirely exposed. The inflexible States that have hindered the negotiation must be condemned, and we must not give up on the negotiations. They must be revived so that we can take advantage of the progress already made and make the Doha Round a success for the sake of a fairer form of globalisation and for the sake of the WTO itself. The very future of this organisation is at stake; the WTO could be greatly harmed by this crisis. This requires serious reflection, and the WTO’s operating mechanisms must be updated, modernised and democratised.
The European Parliament must continue to play the role that has been assigned to us by seriously and rigorously monitoring the situation that has been created and promoting a solution to the current impasse for the good of everybody, but above all, as others have said, for the good of the least-developed countries.
Commissioner, we are grateful to you for being here and for the information you have given us, and you know that you can count on this Parliament, as other speakers have said, in the efforts to unblock these negotiations.
– Mr President, Commissioner, ladies and gentlemen, the commercial sky clouded over in Geneva last July. Despite the hopeful ray of sunlight offered by the G8 a few days earlier in St Petersburg, the minds of certain negotiators clouded over and the negotiations of the development round were suspended .
Football matches are also suspended as a result of bad weather, but they are eventually played when the fog lifts or the storm passes.
The current situation should not discourage us or undermine the political will to continue along the path of multilateralism and development. We must continue to fight to maintain a multilateral international trade system with clear, transparent and binding rules, in which all countries, and particularly developing countries, can participate fully and from which they can benefit.
If that did not happen, we would be entering the jungle of bilateralism. That would expand the current tangle of more than 250 bilateral treaties, it would penalise the developing countries and it would promote Darwinism, protectionism and discrimination. We must not move backwards.
Commissioner, what will happen to the commitments and agreements reached last December in Hong Kong, particularly in terms of development? Is the principle of the single undertaking still valid in the Commission’s strategy? Will the elimination of export subsidies for 2013 be maintained? What will happen to the negotiations on cotton? Which countries are prepared to apply all of these agreements?
Furthermore, it was said in Geneva that all of the negotiators would lose out. All citizens, and particularly those of the least-developed countries, are also losing out.
What initiatives is the Commission planning in order to explain to the citizens that the WTO is not dead and that it is still the best instrument for regulating and promoting fair and free international trade?
– Mr President, ladies and gentlemen, although there is, of course, something fundamentally wrong when the negotiations of the Doha round are broken off, every crisis brings an opportunity with it. As we have seen over the past few years, no particular success has been achieved by going from one round to another and constantly saying that we are not satisfied but will keep going, so it follows that the time now left to us must be, not least, a time in which we reflect on things.
Theoretically, we all realise that the WTO, with its 150 member states, cannot be managed in the same way as it was at the beginning, when it had 23 of them. Why do we not draw particular conclusions from this? Why, too, can we not for once consider where, overall, Europe’s interests lie, and what our trade position is in the various sectors? It is not enough to say that agriculture accounts for only 2% or 3% of the total trade figures if those figures, in effect, relate to large regions of the European Union and would change the shape of our society, and so we need to come up with a sort of overall concept. It really is worth trying to do that.
Neither WTO negotiations nor trade talks carried on a patchwork basis, along the lines of 'I give you three cows and you give me two fishes in exchange', are no use any more. If the differences between states are constantly on the increase – and you, Commissioner, said as much – then why are we thinking in such categories as ‘multilateral’ or ‘bilateral’? Why can we not start thinking in terms of – among others – ‘multiregional’ categories?
In a nuanced world like this one, we cannot apply the same yardstick to every state. However much we may cherish development policy – and I, too, am in favour of it – we, in this European Union, also have an obligation to our own citizens.
What is very important in these rounds – as their failure demonstrated – is the need for greater involvement of the parliaments in the negotiations. It is not enough for a parliament to be able, at the end, to give or withhold its approval. Since we lament the failure to involve the public, let at least their representatives have the right to be present at negotiations and consulted – if no more than that – while they are in progress, for it is we, at the end of the day, who have to explain them to the electorate.
Mr President, when the Doha Round ground to a temporary halt at the end of July, we had already taken small steps towards fair trade. It was agreed that all export subsidies for agricultural products would be abolished in 2013 and that the US and Japan would follow in the EU’s footsteps by guaranteeing free market access to the least developed countries for 97% of all products; there was agreement about an extensive package of aid for trade; and, finally, the Americans had said that they intended to start phasing out their support to the cotton sector.
That, after five years, was a hard-won result, but the signature is, of course, missing, and, as I already stated I do not believe that the poorest countries should lose out as a result of that. It is simply crucial that these measures be taken if we want to achieve the Millennium Objectives by 2015.
In response to my written request, the Commissioner has expressed his willingness to propose a frontloading arrangement with this package. Would it be possible for him to confirm his commitment to this here in this debate? Could he also confirm that the EU is prepared to abolish its export subsidies in 2013, unilaterally if need be?
At the same time, does he not share my view that a frontloading measure of this kind could also help get things back on track for the least developed countries? I still take the view that, if deals are done bilaterally, multilaterally, regionally or however else one would like to call it, among the strongest parties in other words, it is particularly the weakest countries that stand to lose out. This is something the Commissioner has said himself on many occasions, and that is why he has every reason to state that, since those countries should not be at the receiving end of those deals, we should as yet commit to this multilateral trade agreement.
Do not let the fight against poverty become the victim of deadlocked negotiations. If the world trade round cannot be saved, at least we should save the Millennium Objectives.
– Mr President, Commissioner, ladies and gentlemen, so the spotlight finally shines on the hypocrisy that reigns in the area of international trade on this planet, the dialogue between the cheats, the liars and the thieves. If the situation were not so tragic, everyone would be relieved that the wolves are leaving the woods with their identities revealed and that the apprentices are once again seeing that the masters can sometimes get a taste of their own medicine.
You are right, Mr Mandelson, to boycott the meeting in Canberra, in Australia, scheduled for two weeks hence, because the World Trade Organisation should not be buried so hastily. The situation is extremely serious, because governments have shown themselves to be incapable of managing world trade for the common good, and worse, incapable of setting a development timetable.
I should like to share some thoughts and a proposal with you. As regards the Doha Agenda, it is worth taking note of the development areas on which there is consensus, and postponing the reform of international trade until the developing countries have adopted social and environmental standards conducive to fair competition in the world.
My second comment relates to farming. The EU should not offer any more concessions until it discovers what form farming will take after 2013, bearing in mind the major developments offered by biotechnologies and the problems of feeding people that will inevitably arise.
The question is, Commissioner, can you assure us that the common agricultural policy currently in force following the 2003 reform is compatible with current WTO rules, and that we do not run the risk of losing out in a dispute brought before the Dispute Settlement Body?
Lastly, given the inability of our political leadership to find common ground on international trade, I should like to suggest that a Parliament initiative take place without delay under the auspices of the world interparliamentary union and the European Parliament. This initiative would consist of questioning the citizens’ legitimate representatives on this issue and of making suggestions to those representatives on the right way forward for sorting out the appalling mess in which international trade finds itself.
Mr President, clearly, as the Commissioner and others have said, agricultural change remains the key to lifting millions of farmers in Africa, Asia and Latin America out of poverty.
Realistically, Commissioner, until we in the rich world tackle the need for fairer and better access to our markets, there will be no prospect of a wider deal on industrial goods and services. A shift to regional trade deals would, as you and others have said, be a major step backwards and undermine the essential principle of non-discrimination. Such deals would exclude most of the world’s poorest countries, including ACP countries, which are of course by definition generally small, vulnerable and of little economic significance.
Before returning to the negotiations, Commissioner, the rich countries must deal with subsidies and dumping, especially as regards cotton. Also, there is an urgent need for a decision on Aid for Trade, with new money and with no strings attached. In addition, it needs to be understood, during the preparations, that the pace and scale of market opening is critical for developing countries, as is special and differential treatment and tariff protection.
Someone has mentioned the danger of a flood of trade complaints to the WTO, and it is my belief that there should be major reform of the sanction mechanism, which currently only comes into play when the complainant is a major player. ACP commodity-dependent countries know this full well and to their cost.
‘Waving or drowning’: it is sometimes very difficult to tell the difference. Multilateral agreement is essential. Regional, bilateral agreements are not what we are looking for.
You now face a formidable task, Commissioner, and one that will severely test your diplomatic and consensus-building skills, as well as those of others. We wish you well in that task.
Mr President, I was always amazed at the Commissioner’s optimism throughout these talks. Many of us believed that they were doomed from the start, specifically because the EU gave too much too soon, while the US gave very little at the beginning and remained dogged in its position.
There has been too much focus on agriculture, which you have said yourself, Commissioner. Too much blame is now being levelled at agriculture for this apparent failure of the talks. Doha was oversold for its potential for lifting the poor out of poverty. I have said here before that the poor are used far too often in far too many negotiations. Their interests were not being best served in the talks that have gone on to date.
The price for EU agriculture and for EU consumers in terms of food supply is enormous – you have outlined it to us here this morning: downsizing by USD 20 billion a year. I wonder whether we could put names and faces on that downsizing. We are retracting from milk, poultry and grain markets, not to mention beef. I do not know many poor farmers who will gain from that, but I know many in the G20 who are not poor and who would gain significantly. In my view, no deal better than a bad deal.
If the world’s poor need food to eat and clean water to drink – and we know they do – then Doha was never going to deliver that to them. I am sorry to say that, but that is the case. We need to add to that the real threat here for the European Union. We have raised standards of food production; we have environmental and animal welfare issues. These were never on the table at Doha, so we were never going to have fair trade for farmers globally.
I have some questions to ask the Commissioner, one of which is very specific. I shall answer the first myself: will world trade – free trade – deliver sufficient global food supply? I think not. We need to look after food production just as we are concerned about energy now. Lastly, what about CAP reforms? We have them on the table; we are going to have to give more. Is that what we have ended up with at the table now, in giving too much too soon?
Mr President, I could not disagree more with the previous speaker, Mrs McGuinness, on the point she made about the poor. The alternative to a successful Doha Round is sadly already emerging. It is a backward step to a world of unequal and exclusive bilateral deals: deals that are already strong-arming many poor countries into accepting lesser terms on market access and intellectual property rights; deals that are leaving the poorest countries out in the cold. I believe that we still can and should go the extra mile to ensure the completion of a round that is truly about development. That will take time. In the short term, as others have said, we need to rescue the gains made at Hong Kong: the landmark agreement to end export subsidies by 2013; duty- and quota-free access for the poorest countries, modelled on the EU’s pioneering ‘Everything But Arms’ scheme; as well as a substantial commitment to expanding aid for trade to improve supply-side capacity and trade-related infrastructures in the LDCs.
I commend the Commissioner on the flexibility he has shown since the collapse of the single undertaking in seeking to salvage the development package – a flexibility again, I am afraid, lacking in some of our negotiating partners.
Amid the stock-taking at the WTO, the recent report of that organisation’s task force on Aid for Trade is timely. It highlights the real need for demand-driven additional aid, aid targeted to enable the poorest countries to participate in the global trading system. Aid for Trade cannot substitute for delivery of the Doha Round, yet, in the intervening period, it remains an important tool to meet the technical and logistical challenges that these countries face in bringing their goods to the world market.
The faltering of the Doha talks and the disillusion surrounding their aims means that Aid for Trade is now more politically apposite than ever. It is in the interests of all countries, developed and advanced developing, to commit funds multilaterally to ensure that the appropriate investments are made in trade-related infrastructure to allow the poorest countries to trade their way out of poverty.
I look forward to the EU – and the Commission in particular – taking a lead on these issues.
Mr President, we all understand the difficulty and the complexity surrounding the WTO negotiations and we support the Commissioner and his team. The EU put a good deal on the table; we were waiting for serious counter-offers and were sadly disappointed by what came back.
Surely now is the time for the EU to show moral courage and leadership. Has the Commission considered the potential costs and benefits of the EU unilaterally eliminating all its subsidies and import tariffs on agricultural products and how this might benefit the EU, developing countries and the WTO negotiations?
In New Zealand, farmers screamed when their subsidies were abolished. Yet New Zealand farmers are now amongst the most efficient in the world, in fact forcing other trade blocs to put up tariffs and barriers to their products.
We no longer live in a post-war Europe where food security was a legitimate concern. Surely we need to bring the farmers of the EU into the 21st century and show moral leadership in setting dates for the abolition of both subsidies and tariffs so that less-developed countries can benefit with new markets for their produce, EU farmers would become amongst the most efficient in the world, and we would secure the goal of services liberalisation, releasing the talents of Europe onto the world.
Thank you, Mr Kamall. There are not many farmers in your constituency, are there?!
– () Mr President, ladies and gentlemen, Commissioner, for all those attached to the multilateral structure, as has just been pointed out, this suspension of the implementation of the Doha Agenda for Development, designed to make trade rules work in favour of development, is very bad news. If it ends in outright failure, we know what awaits us – a proliferation of regional agreements, which always work to the detriment of the weakest. In other words, this would be at complete variance with our objectives, which are aimed at realigning the rules of international trade in favour of the developing countries.
This Round ought to enable us to deliver a fairer share of the benefits of globalisation and to take account of differences in levels of development. It should also offer developing countries better access to the markets, without forcing their own markets to open up at any price. Of course, there were some shortcomings in these negotiations, but they also delivered progress, as has been pointed out in this debate. This progress, these victories, deserve to be saved and in this respect I welcome the wish expressed by Mr Mandelson. This wish is indispensable, and it is vital that the negotiations be relaunched. Yet making progress also entails reforms, and the question of the reform of the WTO is on the table today.
– Mr President, I wish to say straight from the outset that I agree absolutely with Commissioner Mandelson's approach and the considerations he expressed. There can be no doubt that our basic objective must continue to be the successful completion of the Doha Round negotiations. This will be in the interests of the European Union and the Member States.
However, this success cannot be achieved at any cost, nor can it be achieved with unilateral concessions on the part of the European Union.
I believe that the time has come for us to answer a crucial question of strategic importance: can the institutional structure of the World Trade Organisation, as we have known it since it was established in 1995, serve the strategic objective of the European Union for a democratic, multilateral trade system? I fear, on the basis of our experience to date and given the failure of the Doha Round negotiations, that it cannot do so.
The World Trade Organisation currently generates more crises than it can resolve. That is why I consider the priority for an initiative to be taken on the part of the European Union for a major ambitious democratic reform of the World Trade Organisation to be of strategic importance, just as I consider the need for the European Union to submit an integrated strategic trade policy for the development of bilateral and regional trade relations to be of strategic importance.
That is exactly what the United States are doing, Mr Mandelson, as you well know; over and above the Doha Round, they are developing their bilateral and regional trade relations. We need to and must do the same.
Today, regional and global correlations of not only commercial but also political strength are being shaped and the European Union must not get left behind in this major strategic venture.
Mr President, there is a real risk of the longer-term suspension of the Doha talks again resulting in a multiplication of bilateral free trade agreements, and, while there is no doubt about the fact that the poorest countries of the world will lose out as a result of this, it will also become more and more difficult to defend workers’ interests.
We once had the ambitious objective of building an environmentally and socially sustainable society, and what has become of that? Beginning in the 1970s, the industrialised states committed themselves to spending 0.7% of their gross domestic product on development cooperation; in 2005, we spent a feeble 0.33% on it. A sort of global Marshall Plan could now be a new initiative to the benefit of both sides, on the one hand doing away with poverty in the really poorest countries of the world and giving them a fair chance in the world’s markets, while, on the other, preventing environmental and social dumping.
. Mr President, this has been a very useful debate because it has focused our attention, it has provided insight and it has given me guidance, which are the essential roles of Parliament vis-à-vis the Commission.
I am a new Commissioner and do not know what has happened in the past or what precedent has been set, but I feel instinctively that the information-sharing, consultation and dialogue I have with this Parliament and with the Committee on International Trade is very strong. It is certainly more wide-ranging and frequent and of greater depth than I was used to as a minister in my national parliament. I welcome the depth and strength of those contacts and am slightly surprised by the criticism that has been expressed. I do not know whether it is one representative of Parliament or of the Committee on International Trade as a whole, and I hope it is not.
The Commission consults Parliament on all main trade policy orientations on the basis of the Westerterp Procedure which, as we know, provides for the possibility of a debate in Parliament before the opening of negotiations on any trade agreement, as well as for information from the Council before the conclusion of any such agreement. We do so also on the basis of the Stuttgart Declaration, which states that Parliament should be consulted on the conclusion of all agreements – even ones covered by the then Article 113 – that have an important bearing on the Community.
Our commitment to this relationship is shown by the fact that we send the Committee on International Trade copies of all the policy documents that are under discussion in the Council’s Article 133 Committee. There is no legal obligation on us to do this. We do it because it is right and because it helps underpin our relations. No doubt we could do even better in the future, but to characterise what we do at the moment as ‘poor’ or ‘insufficient’ seems inaccurate.
A number of the points raised relate to legitimate concerns over the impact of these negotiations – both their direction and suspension – on developing countries. I should make it clear that developing countries do not conform to a ‘standard size’ state of development or set of interests when it comes to the negotiations. There are different developing countries with very different interests and very different needs. Our job is primarily to ensure two things: firstly, that all developing countries benefit and gain from these negotiations and, secondly, that the weaker, more vulnerable and less-developed among them receive the greatest direct assistance, not least in terms of capacity-building, Aid for Trade and the putting in place of a full duty-free and quota-free system that enables them to access rich world markets.
In other words, we operate a system of proportionality: proportionality vis-à-vis what we expect developing countries to contribute and the effort we expect of them in bringing these negotiations to a conclusion, and proportionality also in terms of what we give and how we support and underpin their development. The countries that are in greatest need and have least to offer are quite rightly those which are, and will remain, our priority in these negotiations.
It is important to stress this because, unlike some of those who have spoken, I passionately believe that a good Doha deal can contribute to development and to fairer trade, through the way in which we operate special and differential treatment between developing countries, the way we allow carve-outs for commitments to developing countries to protect and enable the development of infant industry, the way we provide for longer implementation periods for developing countries so that they can prepare for change and, in particular, the way that we grant special access to the least-developed countries and attention to their capacity needs. We shall continue to adhere to that standard, as you would expect us to do, throughout the negotiations.
What is important is to have not just access for developing countries to the markets of the developed world, but also much greater access for developing countries to the markets of other developing countries. What is important is South-South trade, especially given the extent of duty-free and quota-free access that we in Europe already give to developing countries and particularly the ACP countries, as a result of which 75% of agricultural exports from Africa come to Europe, as do 45% of those from Latin America. In fact, we are the most open and fair-minded trading bloc in the world. Let us remember that fact, whilst also reminding ourselves of what we can do better in the future. The greatest and earliest gains for developing countries will come from increased trade opportunities with other developing countries. It is therefore South-South trade that we must not lose sight of when delicately and sensitively addressing the issues of tariff reductions and the much-needed multilateralisation of ‘Everything But Arms’.
Others who have spoken have suggested that far from giving too little for and to developing countries, the European negotiating position has consisted of giving far too much, too early and showing far too much flexibility. Well, we in Europe conceived the Doha Round. We were primarily instrumental in launching it and we have nurtured it throughout. After Cancún we were instrumental in putting it back on track, through the framework agreement, in 2004, and I do not apologise for putting an end date, in Hong Kong, on the elimination of our export subsidies. This was a commitment we had already made, assuming, of course, that we reach the end of these negotiations and that other countries act similarly in eliminating the components of their export subsidisation. I make no apology, and am not actually primarily responsible for the future of the common agricultural policy, although I would point out that I do not as yet see a consensus emerging in favour of its abolition.
In the event of a doubtful outcome to the Doha negotiations, we will have to look very carefully at what happens to the future of export subsidies, because that is linked to another point that has been raised in this debate – i.e. whether or not we will be more or less vulnerable to litigation at the WTO in cases brought against us on agriculture should a deal not be reached in the multilateral negotiations. If these negotiations do not succeed, I agree that it is likely that there will be an upsurge in cases brought to the WTO, especially concerning agriculture.
We in Europe can view this possibility with relative equanimity. We have reformed our common agricultural policy because it was right to do so for our own purposes and needs, as well as for the needs of others within the international trading system. To the extent that we have now implemented that reform, and will continue to do so, we are protected from litigation at the WTO. However, not all WTO members are in the same position and I certainly do not exclude the big agricultural exporters – for example Brazil and Argentina – trying the judicial road if they see that the political and negotiating one is blocked. However, others are more vulnerable to that than we are in Europe.
Before I make one final comment about timing, let me just say this about the WTO itself. Everybody – including the present Director-General of the WTO – agrees to varying degrees that the WTO would benefit from some institutional and procedural reform, as others have commented on during the course of this debate. The Sutherland Report provided some interesting ideas in this regard. However, we need to be clear in our minds on this. The present impasse in the negotiations is not due to an institutional problem but to a political one, and no institutional improvement could break the present deadlock. That is something which requires political will and an adjustment of attitude and policy on the part of certain WTO members.
That brings me to my last point, which relates to when these negotiations can restart. Quite simply, we will have to wait until the mid-term elections in the United States are over in November before we can entertain the idea of a serious resumption in negotiations. I will be working to that end.
Thank you Commissioner. With 15 minutes at the beginning and nearly 15 minutes at the end, I think you have been very consistent. It also means that we now have a problem with the following debate.
The debate is closed.
The vote will take place on Thursday.
The next item is the report (A6-0193/2006) by Mrs Gröner on behalf of the Committee on Women’s Rights and Gender Equality on the proposal and the amended proposal for a decision of the European Parliament and of the Council establishing for the period 2007-2013 the specific programme ‘Fight against violence (Daphne) and drugs prevention and information’ as part of the General programme ‘Fundamental Rights and Justice’ (COM(2005)0122 – COM (2006)0230 C6-0388/2005 2005/0037A(COD)).
. Madam President, on behalf of the Commission I would first of all like to express our thanks to the two rapporteurs, Mrs Gröner and Mrs Angelilli, for the excellent job they did. I have to tell you that I was very happy to fulfil the request of my fellow Commissioner, Mr Frattini, to replace him, at least at the beginning of the debate, because this is a very important subject and one which is close to my heart.
I also want to tell you that the Commission is firmly committed to the Daphne programme, which sets out to prevent and combat all forms of violence against women, children and young people. We know that Parliament also values it very highly. Daphne will be ten years old, but what the Commission is proposing is already the third version of the programme. During that period its success has been widely acknowledged. It has served to finance a great many projects which have helped to achieve progress in the fight against violence.
The attachment to Daphne felt by Parliament and many sections of civil society is reflected in their suggestion that the Commission should stop presenting Daphne measures and action to prevent drug abuse under the same programme heading. As you know, the Commission has taken Parliament’s wishes on board and on 24 May it put forward two separate programme proposals.
Although Daphne II runs to the end of 2008, it is essential that Daphne III be adopted by the end of the year so that the new forms of action provided for by the proposal for a decision, as well as the budget appropriations, which are much higher than in the past, can be used right from the beginning of next year.
I am looking forward to today’s debate.
– Madam President, Commissioner, the Commission’s original proposal was that Daphne should be a joint programme for combating violence and both educating people about drugs and preventing the abuse of them. Getting it to withdraw this proposal took a determined campaign, with joint statements by the Committee for Women's Rights and Gender Equality and women’s organisations, and I really am relieved that they have avoided the issues of drugs and violence being confused and enabled us to press on with what is one of the EU’s most successful programmes.
To date, however, it has been possible to use Daphne I and II to fund only some 17% of the good proposals that have been submitted, which is a demonstration of how enormous demand is, and it is for that reason that the Committee for Women's Rights and Gender Equality is calling for additional resources.
Today sees us sending out two very clear messages. The first is that Europe will attach greater weight to the campaign against violence and refrain from conflating it with other aspects. The second is that we acknowledge and support the valuable work done on the ground by organisations such as women’s organisations, numerous self-help and human rights organisations, youth associations and their networks.
Violence is on the increase in daily life, particularly those aspects of it that cross borders, and it is this that the Daphne programme addresses first, having come into being in response to it. The women’s movement made a priority of such matters as domestic violence, child abuse, and the trafficking of women for their sexual exploitation, and we have been able to develop many good projects to deal with these things, while also raising public awareness of them – and not just since the World Cup.
Daphne I and Daphne II have yielded valuable knowledge, one result of which has been that all the projects have been summarised in a user-friendly ‘tool kit’, which it has now been possible to pass on to the various professional organisations; studies have also been made available to a wide professional public, along with contacts far beyond Europe’s borders.
Now, though, we have new tasks to which to address ourselves. Daphne III makes cross-border ‘networking’ much more important. New things are happening in the migration field, and there is much important work to be done on the people-trafficking front. We have proposed financial support for a network of ombudspersons for children, and a single number for children's emergency telephones throughout Europe. We also want to reinforce the networks of organisations dealing with violence on the Internet. The various activities make up a long list, and so it is not unreasonable to do as the Confederal Group of the European United Left/Nordic Green Left has done and demand EUR 120 or 125 million for them, and I hope that this House will help to meet the need that this demand reflects.
This House, during the last stage of Daphne, managed to secure the establishment of a helpdesk, and we have had a very positive experience of this. It has helped organisations to establish contact with one another across borders and to find the right people to talk to. When considering the establishment of a ‘think tank’, we should also have recourse to the immense reserve of knowledge to be found in the organisations, drawing on this knowledge and deepening it.
I do not, however, wish too great a burden to be placed on Daphne, and so I would ask you to be careful with Amendment 56. It is intended that it should clearly define Daphne’s main target group as being children, women, and young people, and should make clear that such categories as social workers, frontier personnel, and the police are not included. My message to you is that there must be no doubt about the fact that Daphne is mainly targeted at women, children and young people, although the others can be involved, as is made clear in Amendment 57 and elsewhere.
We continue to demand a European Year against violence against women; it is something that has been being called for for a long time, not least in Daphne I and II, and we are being persistent and consistent in continuing to do so. I will take this opportunity to ask that all forms of violence, without equivocation or exception, be targeted. This is something that the Committee on Women’s Rights and Gender Equality has worked through with the Commission, and I hope that we will be able to come to a final agreement on it with the Finnish Presidency of the Council by the end of the year, as we are indeed willing and ready to do.
Madam President, ladies and gentlemen, first of all I should like to congratulate Mrs Gröner and all my fellow Members who have worked on this report. I also thank the Commissioner for his support and his words this morning. I am convinced that important results can be achieved when everyone collaborates, and they have been achieved in this case. Above all, the continuity of the Daphne programme has been guaranteed; this is an important, valuable programme for preventing and fighting violence towards women and children, which has already in the past obtained significant and to some extent unexpected results. In addition, the programme has been guaranteed an budget line that is rightly separate, as the rapporteur also said, from the drugs prevention programme.
It is worth mentioning that, out of all the possible aims of Daphne, a number of important priorities have also been set, including the fight against domestic violence – worryingly, a problem that is constantly on the increase – and the scourge of genital mutilation. Another important point has been to specify that the term ‘child’ or ‘young person’ covers the age range from newborn to 18 years, although the measures may of course target young people up to the age of 25.
There has also been a concern to specify that violence prevention should be aimed not only at young people, women and groups at risk, but also at newborn babies: cases in which babies are mistreated or actually abandoned are growing exponentially and are often associated with situations of psychological and social deprivation. Such occurrences could be prevented by providing mothers and families in extreme difficulties with assistance and support.
Clearly, these are ambitious aims for which, unfortunately, there is inadequate financial provision. In conclusion, I hope that Daphne may be allocated greater resources than at present in the mid-term budget review; we are counting on your efforts as well, Commissioner, to achieve that.
– Madam President, we must acknowledge that, with today's independent report, the Committee on Women's Rights and Gender Equality, in proposing the special programme to combat violence against children, young people, women and high risk groups, is correcting in the right direction the proposal for a decision on the overall programme which, in addition to combating violence and animal reactions between human beings, also promotes drugs prevention and public information as part of the general programme entitled 'Fundamental rights and justice'.
The rapporteur, Mrs Gröner, the chairman of the committee, Mrs Záborská, and all the members determined with sensitivity and almost unanimously the target of protection from violence, namely the most vulnerable groups of our fellow Members. However, this does not mean that every category of persons wronged and subject to violence will not be protected without discrimination.
That is why our group, the Group of the European People's Party (European Democrats) and Christian Democrats, does not agree with the amendments which contain lists of instances and categories of victims. The majority of the committee's amendments develop the conclusions of the evaluation of the two generally successful previous programmes, namely Daphne Ι and ΙΙ.
Given that funding of Daphne ΙΙΙ is, in our opinion, satisfactory within the framework of the agreement on the financial perspective, we must expect the results of actions to be spectacular and to eradicate violence from civilised European society, not only by 50%, as the rapporteur proposes, but if possible in its entirety, with systematic work and cooperation on the part of the authorities, local agencies, organisations and civil society.
The overall action is expected to be based on three principles: prevention with constantly updated information, addressing the root of the evil, remedy/care for victims and reintegration/rehabilitation of perpetrators.
Allow me, however, to observe that the success of the programme also depends on avoiding breaking the issue down into too many focal points and avoiding getting involved in the field of criminality in general. That is why the European People's Party did not vote for Amendment 69.
The positive results are also expected through transparency in connection with the involvement of non-governmental organisations, which must take valued action and guarantee their positive contribution to healing the wounds of violence. These agencies are the European Federation for Missing Children, which includes 19 organisations, and the European Children's Network, which is valued in the Member States.
We hope that the success of the new programme will safeguard the viability of the programmes once their funding ends and that we shall thus be able to ...
– Madam President, I should like to start by congratulating Mrs Gröner both on her report and on her constant efforts aimed at strengthening this programme. As we all know, if this programme is not applied as broadly as proposed in Mrs Gröner's report, we shall not be able to limit either superficially or materially the phenomenon of violence that is present at all social levels, violence which is spreading its social fabric and constantly extending to the large social groups now facing it and that is why I think that the European Union should step up its efforts.
I should like to stress that the Commission was right not to merge the Daphne ΙΙΙ programme with the drugs programme, a position that the Socialist Group in the European Parliament and Mrs Gröner have firmly stood by.
However, I should also like to point out that, on reading the 2007 budget, we were surprised by the Council's position, which reduced Community resources for Daphne ΙΙΙ, compared with the Commission proposal.
If we are not to be hypocrites towards the victims of the violence spreading to immigrants and refugees, children and infants, we should invigorate and strengthen the budget for Daphne ΙΙΙ, because this policy of cutbacks runs completely counter to commitments to further strengthen and upgrade the programme and guarantee the efficacy of its actions.
In order for a policy of combating violence against women, children and young people to be effective and to constitute a priority for the ΕU, it must be accompanied, over and above the suitable planning and organisation of actions, by adequate resources to implement them.
. Madam President, Daphne is the young woman in Greek mythology who was chased by the God Apollo. His intention was to rape her, but he failed. The moment Apollo touched her, Daphne was transformed into a laurel tree and she was saved from being raped.
In the European Parliament, the name Daphne stands for an important initiative. Ten years ago, in the late summer of 1996, Europe exploded with the knowledge of what came to be known as the Dutroux affair. The discovery of the bodies of a number of missing girls in a town in Belgium raised serious questions about what we do to protect women and children from those who abuse or exploit them for profit.
In April 1997, a large number of representatives from NGOs, the European Parliament, the European Commission, law enforcement agencies and other experts, gathered in Brussels for a hearing on these subjects. Maybe the most important result of that hearing was a commitment from the Commission to launch the Daphne initiative. What it amounts to is to put force behind the words; to give the campaign against violence a substantial budget.
The idea behind it was simple enough: to provide financial support for projects which would bring together NGOs from at least two Member States to cooperate in research, data collection and analysis, good practice identification and sharing, training exchange and networking, awareness-raising and information campaigns, but also direct action to support victims of violence and produce guidelines and protocols. It seems simple enough, and who could possibly be against it? But, as we all know, our society is characterised by a systematic devaluation of the things women say, do and decide. That gender power structure affects everything and is at its most visible in the phenomenon of men’s violence against women. Because of that, the Daphne initiative has been under constant threat ever since it started. It should be obvious that we should not mix the fight against violence with the fight against drugs; they are simply two different areas.
It is the Commission that runs the Daphne project, but in this House it is Lissy Gröner who should receive praise and support when we discuss the ‘reborn’ Daphne initiative. She is one of the pioneers. Of course, there is still a long way to go before we reach the necessary zero tolerance towards violence against women and children. The long-term importance of the Daphne initiative is the way it can affect grassroots organisations, deeply embedded in all Member States of the Union. Zero tolerance is the goal and Daphne is one of the means of achieving it.
. – Madam President, we too are grateful to the rapporteur. I see the prevention of Daphne and the anti-drug campaign being merged together as a tremendous success for women throughout Europe. In bringing this about, this House has sent out a signal and re-emphasised the need for the programme to combat violence against women, children and young people to remain independent.
Daphne is a small, but very successful, programme, which has already enabled important progress to be made in combating violence against women. Violence against women is not a private matter, but rather an issue of internal security. The most dangerous place for women is the home in which they live. ‘Family’ and ‘home’ may epitomise peace and security for many, but for millions of women, it is within the family and at home that they suffer, are abused, are tortured and even killed.
Human rights are an entitlement for all human beings of whatever gender, and neither culture nor tradition can excuse the violation of women’s fundamental rights. It follows that violence against women is not just a women’s issue; it also affects men, who need to face up to their responsibilities and take action to deal with, and put a stop to, violence against women, not only in war zones but also in the bedroom.
Taking Daphne further cannot be the only thing we do to combat violence against women. We would like to see the Commission produce a free-standing directive and thereby demonstrating that it attaches the highest political priority to the campaign against violence. A proposal along these lines has been overdue for many years. It is positively scandalous that the Commission should shut its eyes to the demand for one and should disregard the need for European legislation to be harmonised. It really is quite essential that a free-standing directive be put in place, and, while I am on that subject, let me say that I would like to hear the Commission say something today about something concerning which we, in this House, have passed numerous resolutions, whether on International Women’s Day or on other occasions.
We also hope that the Commission and the Council will be able to wrap up negotiations on Daphne as soon as possible, so that the programme can be refinanced in good time for 2007. It is important to us, too, particularly at a time like this, when the women’s rights campaigner Seyran Ateş has been forced by vicious threats to give up her lawyer’s practice in Germany, that we should put the spotlight on the violations of migrant women's human rights, and affirm that there will be, for them, ‘zero tolerance’.
Madam President, I would like, first of all, to thank the rapporteur, Mrs Gröner, for an excellent report and for the committed way in which she has tackled the issues involved. I would also like to thank my colleagues on the Committee on Women’s Rights and Gender Equality for their committed approach when it comes to the fight against violence against women.
Those women and children who are subject to violence need the Daphne III programme. Violence against women by men occurs in all social groups. One cannot merely single out particular groups or particular factors such as drug and alcohol abuse – there is violence against women and children across the whole of society. Despite the fact that study after study confirms that violence occurs in all social groups, many people still refuse to see the truth, which is that violence occurs right across the spectrum. Myths about the involvement of alcohol or drugs continue to flourish. If we are to fight violence against women, we have to banish these myths that it is ‘them’ or ‘others’ or ‘addicts’ that abuse women and children. It is just as likely to be our own neighbour, workmate or relative who perpetrates such acts of violence.
This is one of the reasons why the Daphne programme must be split into two separate programmes – one programme especially for the prevention of, and fight against, violence against women and children and another for the prevention of narcotics abuse and for providing information in that regard. Having a joint programme for these two different social problems would be to perpetuate the myths that there is a connection between drug and alcohol abuse and violence against women by men. This then leads to the belief that if we solve the drug and alcohol problems we also solve the violence problem, but this is not the case. These are both social problems that need to be solved, but they require different measures if they are to be so. I am therefore pleased to see that the Commission has accepted division into separate programmes.
The Confederal Group of the European United Left/Nordic Green Left gives its full support to this report. We believe that it is particularly important that the programme also tackles the trafficking of women and children for sexual purposes. This is important because we must do everything we can to fight this modern slave trade. It is also important in order to highlight the fact that this slave trade is another example of the violence to which women and children are subjected.
There are two terms in the report that I would like to see changed. The first of these terms is ‘domestic violence’, which I believe we should call ‘violence against women by men’, since that is exactly what it is. Violence against women does not only occur within the four walls of a domestic household. Women who live in abusive relationships live with this physical and psychological torture 24 hours a day. The other term I would question is ‘private life’. There is no reason to make a distinction between public and private life. The perpetration of violence against women is a criminal act, whether in public or in private.
. Madam President, to begin with, I would like to mention the division of the Daphne document into two separate programmes. This would be a positive step if the intention were to carry out a genuine investigation into the problem of drug addiction and violence, as well as their prevention, instead of a self-centered perception of the problem and the failure to perceive the real causes for these social ills.
Violence is a serious problem and, as with other disorders, the most effective means of combating it is to eliminate the causes and risk factors. These include neurobiological indicators as well as traits such as selfishness, hostility, impulsiveness, irritability, anhedonia, low intelligence, poor responsiveness of the brain to stimuli, as well as a lack of respect for values and antisocial behaviour.
We have to be aware that the growing plague of aggression, mental disorders, underdeveloped personalities and addictions is a result not only of a hedonistic lifestyle but also stems from the dominance of a materialistic world view which does not appreciate the role of spiritual development in the individual. The vast amount of knowledge gathered to date correlates poorly with the primary environmental factors influencing the development of a well-balanced personality. One of these factors is a healthy and loving family, preferably a complete one with many children, where the children are wanted, loved and learn to live together with, and for, others.
– Madam President, every day millions of women are victims of abuse of all kinds, including violence from family members, intimidation at work, mental cruelty, sexual abuse and forced prostitution.
In the EU, one in five women suffers what is referred to as domestic abuse, that is, violence perpetrated by her husband or partner. Let us not forget, however, that these figures only take account of reported violence. Indeed, fear, shame and the limited access to public services explain all too often why some violence goes unreported. What is more, some types of violence are not counted because they do not fit in with established definitions and are not considered as crimes because they are seen as taboo subjects.
The Daphne Programme to fight against violence against women proposed by Parliament and the Council more than six years ago covers all forms of abuse, other than domestic violence, suffered by women around the world. In this regard, the emphasis should be placed on the fact that the large majority of such abuse is related to particular cultures and societies, in particular Islam and countries where Islamic law is in force, and in which stoning, genital mutilation, immolation and forced marriage are part of the culture, the religion and the customs.
The Daphne Programme should channel its efforts into the fight for the woman’s right to information, protection and punishment for the perpetrators of the abuse, and should help to change certain mentalities and barbaric customs that sadly still exist in many countries governed by Islamic law.
– Madam President, ladies and gentlemen, I too am delighted at this measure. I have been pleased to hear during this morning's debate in this House that many Members have mentioned a need that I wholeheartedly endorse: we have to move towards a European Union directive on violence.
The time has come to harmonise legislation on this subject and, until that happens, the Commission should use the tools that they say they are preparing and straight away set out a very clear-cut, rigorous position on the policies that the Union and its Member States should apply, so that we can take a clear stand on these issues.
It is true that a great deal has been done in recent years on the subject of equality. The individual EU Member States have passed legislation in so many areas, but some black holes have been left concerning this very subject. We must operate with clear, well-defined policies in this regard because, even though we all agree on proposing zero tolerance towards violence, we do not all agree on the tools to use to achieve this aim. So as to obviate the risks of this policy, then, the programmes to be financed through Daphne must respond to clear-cut, rigorous policies defined by the Union.
– Madam President, I too would like to congratulate the rapporteur on her work and say that separating the Daphne III programme from the programme on drugs prevention and information, as requested by this Parliament, was crucial to the proper operation of Daphne. It has been a genuine success on the part of the rapporteur to achieve this separation; it has increased the strength and visibility of the Daphne programme, which is an essential instrument for supporting women’s organisations combating gender violence.
As well as the budgetary increase already mentioned, I would like to stress certain important contributions made by Mrs Gröner’s report: firstly, the specific inclusion of people trafficking and forced prostitution as forms of violence, and the absolutely clear reference to genital mutilation and honour crimes as forms of gender violence that have a serious impact on health. Under no circumstances can violence against women be justified on the grounds of tradition or cultural practice, and I also believe that it is very important that children who see their mothers being abused should be included as victims of gender violence.
It is also very appropriate that the report asks that the programme pay particular attention to certain groups of women, such as refugees, emigrants, women living in poverty, disabled women and elderly women, as groups exposed to a greater risk of violence. It is also very important that the report proposes including the definition of the legal basis for combating violence against women amongst the sections providing European added value. At the same time, concrete objectives must be set, such as reducing the number of victims of violence and people trafficking by half over the next ten years.
Ladies and gentlemen, the European Year against violence against women can undoubtedly help to promote awareness raising and the sharing of good practices, and it is therefore very important that this Year should also be supported within this Daphne programme.
Madam President, I fully support the rapporteur's excellent proposal to split the financial framework programmes into two specific programmes. This should help to ensure that both programmes are more focused and that each gets the level of visibility and funding it deserves.
The Daphne programme has been an important instrument in helping to raise awareness of and to combat violence against women, children and young people. In Ireland, as elsewhere, violence against women is a very significant problem, with statistics from different reports indicating that one in four women have experienced some form of sexual violence in their lifetime. Funding from Daphne has had a positive impact on the work of many Irish women’s groups. However, unfortunately, national funding for frontline services to assist women and children is still not adequate, with insufficient shelter accommodation for those at risk.
I should like to mention some of the proposed amendments and my particular support for them. I am pleased to see that in Amendment 14, along with other vulnerable groups, women with disabilities were specifically mentioned as being particularly vulnerable to violence. It is therefore crucial to ensure that measures are put in place to protect those suffering multiple discriminations.
Amendment 14 also mentions women living in poverty in rural or remote communities. Outreach services need to be put in place so that these women and children can access the necessary services and be protected from violence.
I am also pleased to see references in this report to trafficking and enforced prostitution, to children who witness violence, and to action specifically designed to prevent newborn children from being abused.
However, in the final analysis, whether you are new born or elderly, citizen or migrant, rural or urban, nobody should be at risk of violence. Indeed, the fight against violence should be placed within the context of the protection of fundamental rights as guaranteed by the Charter of Fundamental Rights of the EU.
Finally, I would like to give my full support to the promotion of the European Year Against Violence Against Women: awareness-raising is crucial.
Madam President, a year and a half ago, Spain was in the vanguard of Europe in terms of combating male violence against women, when it approved an integrated law against such violence. Nevertheless, so far this year 51 people have been killed as a result of this scourge, of this kind of violence. We cannot therefore feel satisfied, naturally.
The law was necessary, and that is what we said, but, as we can see, unfortunately a law is not enough. The essence of this kind of violence is deeply rooted in people’s mindsets and in the cultures that suffer from those mindsets, and one year, or one piece of paper, will not be enough to change that.
Daphne, the objective of which is to combat violence of all kinds, is therefore a fundamental instrument, and we cannot and must not give up on it. Many forms of violence against women need to be combated: people trafficking, physical and psychological abuse, practices such as clitoral circumcision or the feminisation of poverty, and many others. All of them require urgent action and resources. They will never be sufficient, however, regardless of how many of them there are or appear to be.
We must therefore once again call upon the governments to emerge from their European lethargy and to understand that it is not possible to do more things with less money and that, with regard to violence in general and male violence against women in particular, we cannot demand great actions unless we also provide the means and resources needed to carry them out.
To provide Daphne with resources and with political importance is not a purely bureaucratic process. Let us not forget that its ultimate objective is to save lives. Though, like the Spanish law against gender violence, it is not sufficient, it is nevertheless essential.
– It is extremely important that this report by Mrs Gröner be adopted, and I wish to commend her on her work. The Daphne Programme can help prevent and combat violence against children, young people and women and protect the victims, an area that must be strengthened. In so doing, continuity will be provided for previous Daphne programmes and the scope of those programmes extended.
Violence against women, and the suffering, and in many cases the death, that it leads to, cannot be tolerated any more. This is a fight that requires constant effort and action, and must not be confused with other actions. For women’s rights to be resolutely defended, the Daphne III programme must, as suggested in the proposal before us, remain separate, and increased funding is required if we are to counter physical, sexual and psychological violence more effectively, including the violence associated with the trafficking of human beings for the purposes of sexual exploitation, and domestic violence, and threats of such acts, of which women, young people and children are the main victims.
Preventative action must be taken in the form of awareness-raising campaigns, for example the European Year against violence against women. Moreover, action must be taken in support of the victims. In order to establish clear, credible targets for effectively reducing violence, public policy needs to be more proactive and greater financial support is required for the organisations involved in this fight. Hence the reinforcement that we have proposed and that we hope will be adopted.
Madam President, first of all, I should like to congratulate Mrs Gröner on her report which contains a number of very positive proposals. I am mainly referring to the removal of all drugs-related topics. Drug use and violence have, despite a certain overlap, been kept apart, with good reason. The emphasis on the fight against human trafficking within this programme is, in my view, the other main gain. I would, however, like to take this opportunity to underline the importance of real action.
The efforts many have made to take action against forced prostitution and human trafficking at the time of the World Cup have not been rewarded with constructive action by the parties involved. It is hoped that this House and the Commission, in coalition, can persuade, and possibly compel, Member States, NGOs and citizens to respect the rights of fellow human beings in order to reduce exploitation of this kind.
I am less positive about the views on the distribution of responsibilities. It is my deep conviction that it is no business of government to encroach upon the personal privacy of individual people without good reason. There is only cause for this once the boundaries of criminal law have been crossed. Since these boundaries vary from one Member State to another, it is up to them to guarantee enforcement in this respect.
Since it is impossible to find justification for an active role for Europe in this area, my group has applied for separate votes for a number of those amendments, which I will be in favour of once those elements have been removed.
– Madam President, it is shocking that one out of every three women around the world should fall victim to violence at some point in the course of her life, and I should like to say a number of things about this.
In view of the violence committed by young people, it is intolerable that young people should be allowed to carry weapons, that they should use them to inflict wounds and worse, and that party drugs and other intoxicants should circulate among them; our teachers therefore need to be trained in the prevention of violence, theft, vandalism and drug-dealing.
Another promoter of violence is the Internet, which not only enables perverts to establish contact with their potential victims, but also offers, at various sites on it, detailed tips on the committing of violent acts. This, I believe, is where criminal prosecutions need to be stepped up.
Finally, I cannot do other than address the violence that is current within immigrant communities. People who come from cultural environments with a quite different attitude towards violence – by which I mean an archaic one – believe that they can retain their greater propensity for violence even within the EU; it follows that potentially violent elements must be prevented from entering it, and that the abandonment of violence must be made priority in integration.
First of all, let me cordially welcome the delegation of women from the town of Lazio in Italy who are listening to our discussion from the balcony.
To begin with, I would like to recall the success we have jointly achieved. Thanks to the close and good cooperation between Parliament and the Commission, what was originally a two-part Community programme – combating violence against women and fighting against drugs – has now been divided. In this way, we have emphasised how very important each of the two struggles really is. I wish to express my gratitude to Commissioner Frattini and his team, and particularly to our rapporteur Mrs Gröner for her excellent work, as well as to all my colleagues from the committee for their cooperation. I am proud of this achievement.
The Daphne programme, however, will not be effective as long as men – both those in the home and those engaged in politics and public life – do not actively participate in the process. In this respect, I appreciate the actions taken by the Austrian and Finnish presidencies in support of the involvement of men in promoting gender equality.
Since 1946, dozens of regulations have been passed, and yet there is still growing violence. I hope that this will not prove to be just one more regulation, since we all know that the problem will not be solved solely by administrative actions and the funding of short-term, one-off campaigns targeting violence against women and children. It is not enough to deal only with the consequences. We must focus on prevention and on systemic education and the promotion of respect and the dignity of the human being. This and only this will be fruitful. We must focus on the treatment of violent individuals as soon as they manifest inclinations to violence. Otherwise, the use of the Daphne funds will be ineffective, if not totally worthless.
I would like to conclude by mentioning violence against children, which is also addressed by the Daphne programme. As we speak, a paedophile party in the Netherlands is promoting its agenda with the aim of legalising paedophilia and sexual activity with children – as long as children give their consent. Almost everyone is silent on this matter. I wonder why …
Unless we are able to apply our legal tools and use the support of politicians to stop the abuse of minors, we will never win the battle against violence against women and children.
– Madam President, ladies and gentlemen, first of all I should like to express my satisfaction at the agreement reached between the Committee on Women’s Rights and Gender Equality and the Committee on Civil Liberties, Justice and Home Affairs to split the content of the programme we are debating into two specific programmes. This agreement was actually brokered by the Commission, and for that I thank Commissioner Frattini.
Having said that, I should like to express my support, my full support, for the report by Mrs Gröner, whom I congratulate, and in doing so I shall highlight an amendment that I consider particularly important, which is the one that specifically mentions national, regional and local authorities as targets of awareness-raising actions. I shall also explain why: a few days ago in Milan there were some cases of violence against young women; naturally, these episodes of violence caused outrage, but some comments were also made that once again confirm an attitude that is quite widespread among the authorities, that the victims are also somehow partly to blame for violent acts.
You will all remember, I am sure, the so-called ‘jeans’ ruling; well, among the comments I shall quote the one made by the Prefect of Rome, who stated that the latest episode, when two French girls were raped after accepting a lift from two strangers, was due to imprudence more than anything else.
Even though the prefect’s intentions were undoubtedly good, this statement reveals a way of thinking according to which, if a woman is raped, it is at least partly her own fault. Is being imprudent, however, a crime? I do not think so, and I should not like to go back to the times when women were asked to stay at home in the evenings so as not to be imprudent.
Well, then, I should like to point out that we are talking about programmes to ensure that the European Union develops as an area of freedom, and I emphasise ‘freedom’, as well as security and justice.
Madam President, honourable Members, ladies and gentlemen, it is a great defeat still, on this late summer’s day of 2006, to have to stand here and talk about gender-based violence, honour killings and genital mutilation. That this is the case shows that such behaviour is, in fact, still in some way accepted within society and something that we have not yet overcome. For as long as we do not agree that abuse, both physical and psychological, is also a violation of human rights for women and children, millions of women and children will be subjected to exactly that.
One way of showing that we are agreed to signpost this as unacceptable behaviour is to approve and highlight such international agreements as exist – the UN Convention on Women’s Rights, the UN Convention on Children’s Rights, the EU Charter on Fundamental Rights and the tool that the Daphne programme represents. I am appalled to hear that the Independence and Democracy Group will be voting against parts of this programme.
Threats, violence and other outrages involving horrific activities such as genital mutilation all get explained away or justified at times on the grounds of tradition or culture. This means that we need to stir up a debate in workplaces, in schools, at the dinner table and even amongst the peace-keeping soldiers we send abroad in the name of the UN.
Those countries with which we have agreements need support. I was speaking about this very subject with women in Kyiv in Ukraine just last Saturday. I have also discussed this a great deal with women’s groups from Turkey. There is much to do in this field. Many of the proposals in this report today are very constructive.
We also need to review the scale of punishments. In Sweden, for example, the maximum punishment for grievous sexual attacks on children is the same as that for serious fraud. There is room for thought on this matter.
In New York they have successfully reduced crime perpetrated against women and violence against women. I see this as a first step towards being able to achieve the same in Europe, but to do so requires us to agree on just how unacceptable and heinous this situation is.
– Madam President, the mere fact that we are talking about violence against women in 2006 shows that we are in decline. Two and a half thousand years ago, in the Republic of Athens, in the time of Socrates, there was no crime, there was no violence against women. It was considered unacceptable while, two and a half thousand years later, we have this violence, this unchecked violence, against women.
We must therefore take measures. I do not know if the Daphne programme suffices or if something more is required. Penalties must suddenly get stricter. Penalties against someone who rapes a woman are not strict. Today, in 2006, we have more prostitution of women than we did 50 years ago, after the war.
Today, of all the women who come to our country, to Greece – which is not a rich country – from the former east bloc countries, half are extradited. This is a crime. In order for us to fight violence against women, therefore, we need first of all to fight the poverty that leads to violence.
We need to fight drugs effectively. My country has more heroin-related deaths than anywhere else and it is the poorest country in the eurozone. We must therefore look effectively at prevention and at effective penalties for the guilty.
– Madam President, Commissioner, as we have already heard said today, Daphne is the most important programme aimed against violence, and so it is all the more important that it should be kept separate from the anti-drug programme. Putting the two together in this way would certainly have resulted in even more misunderstandings and in incomprehension of what the European Union was up to, particularly among the persons affected by them, and I am glad that this is not going to happen.
This programme is a successful one, and must be continued, as visibly and comprehensibly as possible, as a response to increasing violence, and this separation is helpful to this end. I am sure, too, that the doubling of its budget is not only encouraging but also necessary, constituting as it does a broadening of the range of goals and actions. I would particularly like to highlight the campaign against people-trafficking, in particular against the trafficking of women and children, which calls for a high degree of vigilance and a great deal of work in view of the need for extended networks and for the financial resources required to that end.
I would like, then, to give my forthright support to Mrs Gröner’s proposal that cooperation projects to combat people-trafficking be extended to include third countries, since cooperation with countries of origin is vital.
Despite all this, Daphne is no more than a drop in the ocean. It is particularly in the Member States that the campaign against violence must be continued with greater vigour, and must also be enshrined in law. I would refer in this regard to the eviction law, which has been implemented for some considerable time in Austria, and also in many other countries, the effect of which is that those who commit acts of violence are required to leave the home. I would also like to mention the anti-stalking law that is now in place in Austria, the object of which is to address the issue of psychological violence, something that is not yet taken seriously.
– Today, we are once more discussing the fight against violence. It may seem unnecessary to discuss this issue again. However, nothing could be further from the truth. Every year, thousands of women and children are trafficked within the borders of the European Union to become the objects of sexual exploitation. There is much talk of prevention and of providing support for the victims. However, where are the actions of the services responsible for dealing with this phenomenon?
Of course, there is action taken simply for show. It yields little in the way of results other than generating media hype. What about the fact that there are labour camps in a large European Union Member State on the Mediterranean coast where, according to the press, 20 000 people from other Member States worked? They worked fifteen hours a day. The barracks in which they lived were surrounded by barbed wire and patrolled by guards armed with firearms. People who did not want to work were even murdered. Rape, in full view of spouses, was a common occurrence.
In spite of intervention by diplomatic services and pleas from escapees, the police only intervened after a few months. Yet the enlightened citizens of the European Union benefited from this slave labour. Is it possible that the local authorities did not know about it? After all, the matter affected thousands of people. These events took place a few weeks ago.
Thus, we are debating important matters which should have been resolved long ago. Some people, like the leader of the Socialists, create international uproar about controversial demonstrations not being permitted, yet we are turning a blind eye to the emergence of a new form ...
It is a shameful thing that violence against women has become a worldwide phenomenon today, in the face of which national borders are of no significance. Such violence causes great suffering and destroys the lives of millions of women and thereby of entire families. In Europe alone, every fifth woman is a victim of violence, the consequences of which can be measured in the damage done to their physical and mental health and to that of their children and family members. For violence may lurk in seemingly peaceful family homes as well as in intimacy in the workplace, in the increasingly harsh modes of behaviour between the sexes, in sexual harassment, and in its harshest form it manifests itself in enforced prostitution, which is the contemporary world’s version of slavery.
We cannot ignore the fact that the countless forms of violent and sexually degrading behaviour arise from certain social customs and traditions that are unacceptable to Europeans. These include enforced genital mutilation and the institution of forced marriage. Sadly, these unacceptable forms of behaviour have also made their appearance within the EU. All of these phenomena fundamentally violate human rights, which constitute one of the cornerstones of the European Communities and of the Union. The defence of these rights require the cooperation of law enforcement and judicial authorities as well as the joint action of Member States and of the European institutions.
The Daphne III Programme can count on widespread public support, for during the World Cup championships alone, our campaign against forced prostitution was able to garner 100 000 signatures and the assistance of Commissioner Frattini, as well as the voluntary collaboration of the police forces of the countries concerned. If we were able to keep sport clean, we should also strive to preserve the peace and cleanliness of family life and find the strength necessary for community action.
Madam President, Commissioner, ladies and gentlemen, first of all, I would like to thank the rapporteur, Mrs Gröner, for her outstanding report on the Daphne III programme. Violence against women is a large and growing problem within the countries of the EU. Many women and their children have their lives ruined as a result of violence and, especially, threats of violence. Every year, hundreds of women die in Europe as a result of domestic violence, with a large number of attempted murder cases being reported on top of that. It is therefore of extraordinary significance that violence against women and children be made a distinct point on the EU agenda. Violence against women and children is a special problem that requires special initiatives and special solutions.
Parliament’s proposal focuses on the outrages that take place day in and day out in domestic settings and on changes that will force the national parliaments to take a stand on these serious issues. There is a need for a programme that focuses solely on violence and that can contribute to publicising this problem whilst at the same time helping to promote a public debate about violence. The taboo and silence around violence must be fought, and the Member States ought to be making a massive effort to inform people – both the victims and perpetrators of violence – of how to get help. The taboo is also a great obstacle in the way of preventative work, and we need to open the eyes of EU citizens to the many victims who live in daily fear of attack. Violence is not a private matter, irrespective of the area of life in which it occurs and of who perpetrates it and regardless of whether it takes place within a family or in public life or whether it be a case of violence by the state.
Violence against women takes many forms – physical, psychological and sexual violence, enforced prostitution and the trafficking of women. The principal objective of the EU’s activities to counter violence is to prevent and combat all forms of violence in order to completely eliminate this form of crime that is also a serious violation of human rights. The fight against violence should be recognised as being part of the protection of our basic rights and freedoms.
Madam President, we must firstly welcome the proposal presented on the initiative of Mrs Gröner and the Committee on Women’s Rights and Gender Equality, which promotes this specific programme, since in this way the scale of the problem is being acknowledged and specific measures to prevent and combat gender violence are being proposed.
We must provide women with the means and resources required to escape a reality which, year after year, kills hundreds of women from all countries of the Union. Violence against women and children is a violation of basic fundamental rights and, furthermore, we must not forget that this violation is all the more serious when it affects certain groups, such as minorities and people living in poverty or the disabled.
Given the alarming statistics on the victims of this violence, we must carry out a genuine social revolution, since we cannot forget that, behind the statistics and the numbers, there lies the history of thousands of women who every day have to suffer at the hands of those who abuse them merely because they are women. We must therefore strongly defend a specific programme which makes progress towards resolving a social problem with regard to which all public powers must act to promote a change that leads to a more egalitarian society.
The Spanish Government has implemented a law against gender violence, with a clear commitment to combat this social scourge. Though it is true that that law cannot put an end overnight to the reality suffered by women, it offers significant support.
This is the direction that the rest of the Union must take, making decisive commitments in the conviction that to do nothing at this point would mean turning our backs on thousands of women who are expecting us to respond.
The next speaker ought to be Mrs Lévai, but she does not appear to be present in the Chamber either. That brings us to the end of the speakers’ list. In giving the floor to Commissioner Frattini, I will apologise to him for the House’s unruly state, which is attributable to our keenness to move to the vote. Nevertheless, Commissioner, the rapporteur and the whole House are interested to hear what you will be saying to us.
I have to inform the honourable lady Member that I cannot add her to the end of the speakers’ list. No, I am sorry, but you were not at your seat when I called you. The same applies to you as to Mrs Kauppi.
Colleagues, if somebody is not in their seat during a debate, it is the President of the sitting’s decision not to give them the floor afterwards.
It is a question of politeness, Mrs Kauppi, to be here not only for your speaking time, but also to listen to others.
Madam President, I should like to make a point of order about working to the agenda. I contacted the Sittings Secretariat at approximately 11.15 this morning. I was told that my speaking time would be postponed until 9.00 this evening.
As soon as I found out that my name had appeared on the list, I printed out my speech, ran to the elevators and came here, because I noticed that I needed to be here before 9 p.m.! Of course I understand that I cannot use my speaking time now, but I really regret that the Sittings Secretariat informed Members so late that the debate would continue and not end at 11.30, as it was supposed to. That is not the way to treat colleagues in this House.
Mrs Kauppi, I am a long-standing Member of this House. I know that it is difficult to know exactly when your speaking time will be, but I say again, and with all due humility, that I personally – you may think differently – find it polite to listen to the debate, to be here before your speaking time. If that was the case each time then this could not happen. Your name came up on the screen, as did other Members’ names – such as that of Mrs Geringer de Oedenberg, for example. They were surprised that some colleagues were not here, so their speaking time was brought forward by five minutes. I cannot help that. I can only invite everyone who speaks in a debate to be here from the beginning of the debate. If that were the case then this would not happen to you again. That applies to everyone who was absent from the Chamber when I called their names. I called five or six people who were not here today and so they could not speak.
Normally, when we have a lot of time, I am very happy, as every Vice-President is, to add names at the end of a debate. However, we cannot do that today as we have to vote on the report.
I should now like to give the floor to Commissioner Frattini.
Madam President, ladies and gentlemen, I apologise to you all for the late arrival of my flight to Strasbourg this morning, which prevented me from hearing the first part of the debate; my colleague Mr Kovács, however, was here.
In general, I sincerely appreciate the way in which Parliament and the Commission have worked on the Daphne programme in recent months. I also heartily thank the rapporteur and the chairman of the Committee on Women’s Rights and Gender Equality. They are well aware that about a year ago I said right from the beginning that I supported the idea of separating the Daphne part dealing with violence towards women and children from the part dealing with drugs prevention, so as to avoid inappropriately confusing the issues.
I am very pleased that there is general agreement today in that respect and that it will be possible to focus more seriously and more emphatically, with about twice as much funding as was provided in the past, on the issue of preventing and reacting to all kinds of violence that affect children and women.
In particular, I believe that the Commission is not only ready, but also very happy to continue cooperating closely with Parliament on implementation measures, in the sense of keeping Parliament continually informed about how the Daphne programmes are being allocated and about the concrete results of the programmes and projects that are actually financed.
There is an important topic that I heard mentioned by a few Members during the latter part of the debate, which is the role of the Member States and the role of Europe.
Madam President, ladies and gentlemen, this subject seems particularly important to me because we cannot just underline the role of the Member States, the police forces and the courts in pursuing and punishing acts of violence at a national level. There is a need for Europe to speak out loudly against any form of violence that increasingly affects women and children.
That is why the Daphne programme is necessary, and that is how it provides added value. It does not detract from the duty of the national police forces or courts to pursue and punish individual cases of violence at a national level. It is our duty, however, to make Europe speak out against crime, which is increasingly transnational and directed against women – for instance, all the kinds of traffic aimed at forced prostitution – and against children – as in everything concerning the horrendous crime of paedophilia, which is more and more becoming a transnational crime. Anyone who still has any doubts needs to be assured that the value added by European action in this area is quite obvious.
I shall now make just a very few comments on certain amendments highlighting some particular kinds of violence. We must be careful not to exclude other kinds of violence, but in what sense? In the sense that, if the draft text makes reference just to certain kinds of actions for which Daphne may grant funding, we risk excluding other forms of violence for which Daphne should also provide funding. I would prefer a more general wording, which covers prevention and reaction to all kinds of violence, without specifying some and therefore without the risk of excluding others.
One particular amendment concerns the European Federation for Missing and Sexually Exploited Children. A proposed compromise amendment, Amendment 72, confirms the possibility of funding this federation, but it adds another organisation called ENOC. I support the compromise amendment in that, on the one hand, it enables us to grant funding to very specific organisations that are already operational, but with this second organisation, on the other hand, the range of potential funding beneficiaries is made a little broader.
Two final remarks: the first is that much has been said about a European telephone helpline to help children in difficulties. The initiative is extremely important, and I can tell you now that we are already preparing a draft framework decision. We were working on it – I was working on it – when I presented the communication on children’s rights to you in June. I can now tell you that preparations for the framework decision on the single European helpline are under way and we shall actually submit it very soon. It is an initiative that will really help a great deal, and so I also thank those who referred to it during the debate.
The final issue has been touched upon by some Members: the idea of having a European directive against violence towards women. I very much like the idea and it is a very interesting one, but I have one concern: finding an appropriate legal basis. We should find one: I do not know whether there is a suitable legal basis in the Treaties for a directive against violence towards women, but if we succeed in resolving this aspect of the legal basis then I shall be politically very much in favour of the idea of harmonising at least the European guidelines for severely punishing cases of criminal violence against women.
This is the beginning of a thought process that we can take up again later. I am grateful to everyone who has taken part in this debate, and I am ready to continue to cooperate with you on these issues.
Thank you very much, Commissioner.
Colleagues, I should just like to remind those who were not here earlier why we have had problems today with the timing of the debate. Commissioner Mandelson decided to speak for 28 minutes instead of the 12 or 15 minutes maximum. We must clarify such things in the relationship between Parliament and the Commission. We cannot solve it today, but that is what causes the problems. I apologise for the fact that voting time has had to be delayed.
– Madam President, Commissioner, I would like, speaking on behalf of the Committee on Women’s Rights and Gender Equality, to thank you and seriously urge you to do what you have just been talking about by drafting a legal instrument to actively combat violence against children, women and young people. Today, there was support for this proposal from almost all the groups in this House. I ask you to take up this debate now in order that we may achieve a result without delay. You can rely on our cooperation.
The debate is closed.
The vote will take place at 12 noon.
– The Daphne Programme has delivered considerable progress in the fight against violence against women, young people and children. A vital instrument for raising awareness and for introducing good practice, Daphne has made it possible to enlist the help of NGOs while raising public awareness of forms of violence long considered taboo.
Quite apart from these results, which must be consolidated and boosted by increased funding, this is concrete proof of the added value of action taken at European level, which reminds us that the original idea of Europe is that of a political group founded on fundamental values such as the protection of vulnerable people. This, rather than economic power, is the main thrust of European commitment today.
Apart from the stated ‘objectives of ambitious results’, we wish to point out the need for clear, credible objectives to reduce violence still further, because much remains to be done. Accordingly, we can welcome the helpdesk services provided to the organisations involved, and the extension of aid to a broader range of NGOs, which has become necessary due to the international proliferation of organised crime.
We should like to point out that the success of the Daphne-funded programmes is down to the involvement of the actors carrying out the vital outreach and follow-up work.
The next item is voting time.
. Mr President, in 2002, Parliament and the Council agreed to change the legal basis of the regulation on the transfer of hazardous chemicals and pesticides, a follow-on from the Rotterdam Convention. An overwhelming majority in this House was in favour of the change, and even the Council agreed to it without dissent.
The Commission, however, went to the Court of Justice to fight this change, resulting in years of uncertainty for the sector, with the Court’s ruling only complicating matters even further. Parliament and the Council had selected Article 175 as the legal basis, while the Commission had opted for Article 133. The Court decided, much to the surprise of all parties involved, to adopt both articles as the legal basis.
This course of affairs is not unique, unfortunately. The Commission, Parliament and Council have failed to agree on the legal basis in various areas. Recently, there was the example of the dossier on the transport of waste substances, for which I happen to be the rapporteur.
I should like to urge the three parties to desist, in future, from thrashing these choices out in court, but instead to arrive at a solution together. The main thing is that clear policy is adopted on the choice of legal basis.
We have now had three comparable cases before the Court, which have all led to different rulings. That is hardly conducive to the consistency of legislation, and also leads to a whole procedure of repair legislation such as that on which we are about to vote.
I should therefore like to call on the Commission and Council, together with this House, to arrive at a clear procedure for selecting legal bases. That is something that can only benefit the quality of legislation.
Madam President of the Republic of Finland, ladies and gentlemen, Mr President of the Commission, the European Parliament, which always advocates that there should be more women in politics, is delighted to be able to welcome you to this House today. We welcome the first woman elected – and indeed re-elected – to occupy the highest post in the Republic of Finland.
Your re-election at the beginning of this year, Madam President, was a significant way to mark the centenary of women’s suffrage in Finland, the first country in the world to grant women the right to vote. Perhaps that is one of the reasons why, a century later, a woman is now the President of the country.
On behalf of all of the Members of this House, I would like to pay tribute to your personal commitment in many international fora, to which you have contributed with your experience and influence in the service of causes that are of the greatest possible importance to us Members of the European Parliament.
I would like to point out that in 2000 you took on the joint presidency of the Millennium Summit and that you subsequently chaired the World Commission on the Social Dimension of Globalisation, something which is now highly topical – the social dimension of globalisation – something which is having an increasingly significant impact on Europe.
You have also done a lot of work on sustainable development and on respect for human rights and the rights of minorities, something which is also highly topical in certain countries of the Union today, unfortunately.
There is no question: you are a woman who is committed to her time, to her world, to a more humane world and to European integration.
Furthermore, your country holds the Presidency of the Union. At the beginning of this Presidency, many commentators predicted that it would be a Presidency of ‘transition’, while we awaited events that would break the deadlock in the debate on the Constitution.
History does not allow for transitions, however, and nor does it let us stop the clock or allow us to wait for other things to happen. History is presenting us with a very full programme for the coming months.
History has brought us responsibilities in the Middle East, a region that has suffered another war and a region in which our Union is going to try to restore peace. I would like to acknowledge that, when the hostilities broke out, the Finnish Presidency reacted quickly and vigorously. I was delighted by the attitude of its Foreign Affairs Minister, who spoke frankly and directly and who inspired the European Union to show the will that fortunately led to a courageous decision: to deploy stabilisation forces on the ground.
Your country was the first to talk about a European immigration policy. Tampere entered the history books as the place where, seven years ago, Europe began to deal with the problem of immigration. At that time, we probably could not have imagined that the problem would become as serious as it is today, with waves of desperate people trying to reach the part of Europe closest to them, with hundreds of bodies being washed up on the beaches. Urgent European action is required in this regard as well.
In Tampere, you introduced a political will that has unfortunately progressed little. Even in the case of illegal immigration, where we had actually made some progress, new reservations are now being expressed.
History has presented another Finnish Presidency with the opportunity to give new impetus to a policy that is no longer an emergency response to an exceptional situation, but rather an everyday and permanent response to a structural problem that will become increasingly serious.
Furthermore, you in Finland are in the vanguard of research and innovation: you have been able to transform your production structure in order to move on from old industries to new pioneering activities in the field of communication and knowledge. You have also taken decisions in the field of energy policy: you have decided democratically to opt for nuclear energy, for reasons of security and diversification. This is a live and controversial issue within European debate, and I have no doubt that Parliament will have much to say about it.
For all of these reasons, and given the question of Bulgaria and Romania, which are about to join us, and legislative issues such as REACH or the services directive, this will not be a Presidency of ‘transition’. It is facing too many issues in need of solutions for us to allow ourselves to take a nap while we wait for others to decide for us.
We therefore welcome you to this Parliament, Madam President, as the Head of State of the country holding the Presidency, and we are sure that much of what you say will guide us in our actions. Please rest assured that Parliament is receiving you with great affection and optimism.
Thank you very much, Madam President.
. Mr President, President of the Commission, Mr Chairman, ladies and gentlemen, I wish to thank you warmly for your invitation to come and speak here in the European Parliament. I also thank you, too, Mr President, for your kind words of introduction. We last met during your visit to Finland in early June, and you are welcome to our country at any time.
The directly elected Members represent an important part of the democratic process both in the European Union and in its Member States. Your powers of influence are considerable: you have a chance effectively to promote the aims of the entire Union in your day-to-day work. The Finnish Presidency wants to work very closely with the European Parliament. This week several of the ministers in our Government will be here, ready and willing to engage in debate with you, and I believe that the discussions will be very useful.
The importance of European cooperation and integration to promote peace, stability and prosperity in our continent is obvious, and the results are striking. Our efforts are based on a common set of values. They are freedom, democracy, a respect for human rights and fundamental freedoms and a commitment to the principles of the rule of law. Each Member State must implement these values in its own way, but together we often achieve better results. A united European Union is also a much stronger player internationally than any one single Member State.
The European Union’s international role has strengthened significantly in recent years. The EU is a visible and important actor in matters ranging from development to crisis management. More and more, global threats to security are not of a military nature. Climate change, pollution, natural disasters, contagious diseases and economic uncertainty are threats which we cannot prepare for using military means. That is why we try to promote multilateralism and reach international agreements to combat the threats and dangers that are common to all of us.
International crime is a great concern to us all. Close cooperation between Member States to combat the threat of terrorism is vitally important, as is effective cooperation with third countries. If there is to be security on a broad scale and if it is to be endorsed globally, it needs to be linked to human rights and development. The European Union’s security strategy is based on this premise, which has been adopted by the United Nations. We can have an influence on the creation of a more just world and the realisation of the UN’s objectives for the millennium. It is one of the strengths of the Union that it has at its disposal a wide range of resources, from humanitarian aid to its policies on agriculture, trade, development and the environment.
The EU’s development policy can also be seen as part of its security policy. The EU is the developing countries’ biggest development cooperation and trading partner, and is the world’s biggest contributor of development aid. I hope and believe that the EU institutions work together closely to reach a decision on financing for development in order to guarantee an uninterrupted flow of EU financing and, in particular, diverse action on the part of the EU from the start of 2007 also.
There is a link between development and trade. It is not always an automatically positive one: it requires political will and know-how. This way trade can be made to boost economic growth, the reduction in poverty and social development in the developing countries. The developing countries themselves, however, must also be prepared to implement national reforms, promote good government and eradicate corruption. Access to markets alone will not necessarily be enough for fairer globalisation: special action will also be needed to support the poorest countries in order to help them to function more successfully. In October a joint sitting will be held for both Ministers for Trade and Ministers for Development with the aim of achieving a strong commitment on the part of the EU to the World Trade Organisation’s ‘aid for trade’ recommendations and their speedy application in practice.
The matter of the cross-border movement of people also needs to be addressed with exactly the same wide-ranging approach. I believe that this issue is being discussed in Finland at the Lahti Summit. I also believe that we will be ready to go forward with decision-making in December.
Questions of human rights are a delicate issue. We have agreed that they need to be legally and ethically binding, but it is a very challenging task to endorse them with practical policies. The European Union’s human rights policy must nevertheless be founded on exactly the same rules in different parts of the world. Fortunately, we also have good partners, mainly, of course, in the shape of the United Nations. In Europe, an important partner for us is the Council of Europe, whose expertise we should be able to exploit more effectively. It is still an important objective for the EU to become a party to the European Convention on Human Rights. A report by Luxembourg’s Prime Minister, Jean-Claude Juncker, contains excellent proposals for closer cooperation between the two organisations, but we have to work to implement the contents of this report.
Both acting to prevent conflict and crisis management itself have become more important than ever for the Union. Allow me to wax nostalgic for a moment. When I was Foreign Affairs Minister for Finland, my Swedish colleague, Lena Hjelm Wallén, and I launched an initiative to develop the EU’s crisis management capability, though we certainly did not dare to hope for such a speedy development. Things turned out otherwise, however. The initiative was adopted with the Treaty of Amsterdam and today the cornerstone of the Union’s fast evolving crisis management policy is military and civil development and their successful coordination. Having wide-ranging influence is the surest path to the settlement of conflicts.
For example, sending an EU crisis management contingent to the Democratic Republic of Congo to support the UN has already proven necessary, as when the results of the first round of the elections were made known violent clashes erupted. Hopefully, the situation will now remain stable, so that the campaigning and second round of elections can proceed peacefully and in a way that respects the democratic process. After the elections, the country must quickly move on to the reconstruction and development phase. The EU is already now working to reform the country’s security sector. The European Union is also working hard to resolve the difficult situation in Darfur. The Union is the biggest supporter of the African Union’s African Mission in Sudan peacekeeping operation. Decisions regarding the reinforcement of the peacekeeping operation and transitioning it to one under the control of the UN need to be implemented fast, because the human suffering in the region must not be allowed to continue any longer.
There are thus ever-growing expectations with regard to international action on the part of the European Union. A unified Union is a strong player, as the situation in Lebanon has demonstrated. The EU has been active in endeavouring to find a political solution, first in establishing UN Security Council Resolution 1701 and now in its comprehensive implementation. It is, however, vital that the parties involved will show commitment to its implementation. The Union’s determined action has strengthened confidence in the EU as a peace-broker in the region. We obviously cannot succeed in this alone, but the European Union’s role may be highly significant.
The Member States of the European Union have taken a major role in the UN’s extended UNIFIL operation, which lends support to the frail ceasefire and attempts at establishing lasting peace in the region as a whole. The decision to take a responsible role at the extraordinary General Affairs and External Relations Council on 25 August was a turning point in reinforcing the role of UNIFIL. The Member States were able to take some decisions that were very tough in the international context. They are committed to sending approximately 7 000 peacekeeping troops to support the UNIFIL operation. The entire UN operation is being headed by us Europeans, first by France and then by Italy. It is important, however, that the countries that send troops to support the operation are not just countries in the European Union. This way the parties involved will have much greater confidence in the operation’s success.
The situation in Lebanon is complex, and is not one that just concerns security policy: it is also a political, an economic and a social problem. We have to support the Lebanese Government, both with regard to extending its authority throughout Lebanon and its taking responsibility for the reconstruction process. To improve the country’s difficult humanitarian situation, the total amount in aid granted by the European Commission and the Member States is now more than EUR 300 million. The conference in Stockholm late last week on the humanitarian situation in Lebanon, and in the Palestinian territories too, was a real success. The amount of aid given and the number of new aid commitments have been substantial. In addition to granting direct humanitarian aid, the Union must play a major role in the reconstruction work and in repairing the damage done to the environment.
Lasting peace in the Middle East will require a solution to the conflict between Israel and the Palestinians. The EU had a central role in establishing the road map, and now too the Union must show initiative in promoting a comprehensive plan for peace. Everyone has to commit to the existence of two secure and viable countries. Trust also needs to be built at the level of civil society and not just between governments, which in itself is obviously important. I believe that if women are closely involved in the peace process, the chances for a lasting solution will increase. I have already worked with the UN’s women’s organisation UNIFEM, which supports dialogue between Israeli and Palestinian women. We will also be raising this issue during the forthcoming UN General Assembly session.
Ladies and gentlemen, tomorrow you will be discussing the Middle East in depth in plenary. It is vitally important that in the future the European Union shows determination in establishing stability and security throughout the Middle East. The Middle East is our neighbour. Representatives of the EU have demonstrated initiative in the negotiations on Iran’s nuclear programme. Iran must comply with the UN Security Council’s resolution and now actually seize the opportunity for genuine dialogue. In the weeks and months to come, the EU must persist with its programme of active and wide-ranging diplomacy. The United States of America will be a key partner for the EU in this, not forgetting the other permanent members of the Security Council.
The fate of Russia and that of the rest of Europe have been interwoven for centuries. Today, Russia is a strategic partner of the EU. The Russian leadership has repeatedly stated that its European choice is an irrevocable one. Broadly-based cooperation, ranging from trade to human rights, will benefit both parties and will also lend support to Russia’s democratic development and stability.
Prominent on the agenda in recent times have been questions of energy. It is good that the EU should be aiming for a common view on energy, even if choice of energy sources is the business of the individual nation. Most of the issues, however, are the sort where cooperation is vitally important. Energy policy and the EU’s external policy need to be more tightly interwoven, so that the Union’s external relations can help guarantee reliability of supply. In my opinion, it is in this area that the Union and Russia can very clearly establish a positive interdependency. This energy dialogue between the EU and Russia must be built on trust. We need to try and identify common interests.
We must all, furthermore, strive to combat climate change by cutting emissions, saving energy, developing cleaner technologies and promoting the use of renewable energy sources. After all, we know that current energy resources are not limitless. The EU must also aspire to broadly based cooperation with Russia in the area of the environment. There is a comprehensive Partnership and Co-operation Agreement between the Union and Russia and additional roadmaps covering four jointly agreed areas. These are the economy, freedom, justice and security, external security, and research, education and culture. The last of these is by no means a less important area of cooperation, even though these issues are not very often in the public eye. For example, student exchange programmes and learning about each other’s culture are very practical ways of getting to know one another better.
The term of the Partnership and Co-operation Agreement between the Union and Russia expires at the end of next year. It will be our aim at the EU-Russia Summit in November to agree with Russia on the start of talks to renew the agreement arrangements. I also believe that when the Northern Dimension is reorganised as a joint policy between the EU, Russia, Norway and Iceland it will make for closer relations between us and these partner countries. The Northern Dimension’s main focus is on environmental cooperation and social and health issues.
Union enlargement has enhanced stability and security in Europe and has benefited all the Member States economically, the old ones as well as the new. Successful enlargement also reinforces the EU’s international role. I think that the European Union must be open in the future to all European countries that meet the conditions of membership. Developments in the countries of Central Europe, in Turkey, in Croatia and in the Western Balkans are a clear indication of the power of the EU membership perspective as an incentive for reform, although, of course, the fundamental aim of the changes must be each country’s desire to improve the ordinary lives and security of its own people. The people will value membership on the basis of their everyday experiences.
At the European Council in December there will be a general debate on enlargement. It is then that together we will look at how the enlargement process should be taken forward. You know very well that in June the European Council held a debate on the Union’s absorption capacity. The result in the end was that no new membership criteria should be set, but the existing criteria should be strictly adhered to. It is in the interests of both the European Union and the countries that aspire to membership that accession to the Union should only occur when the applicant country can assume responsibility for the obligations that come with membership and fulfil the conditions of membership. We, on the other hand, must respect the promises which we have made to the applicant countries and ensure that we are able to absorb new Member States.
We should also remember what the list of requirements does not contain. We have common values, but we are not aiming at establishing one culture. On the contrary, cultural diversity is a source of Europe’s richness and strength. Varying political views are a natural part of Europe. You and your political groups are a unique example of political party cooperation that extends across national borders. A multiform Union needs multidimensional parliamentarism.
This has been a long speech, and I know that we all have a busy autumn ahead, both you in Parliament and us in the country to hold the presidency and the other Member States too. This week Finland is hosting the ASEM Summit between the EU and Asian countries. ASEM has already in practice developed into a form of cooperation between two regional groups and working with an integrated Union has also encouraged countries in Asia to engage in the closer two-way coordination of preparation for issues to be discussed. I believe that it has become clear to all of us that ‘Global Challenges – Joint Responses’ is a principle and objective that we all share, and it is also ASEM’s motto.
To conclude, I would like say that there were two good reasons for my journey here to Strasbourg. You are one of them: the first reason why I am here. I will confess to you the other reason: I also intend to pay a visit to the Council of Europe. I hope by doing this I will be lending practical support to that notion of broadly based European cooperation that I myself have proposed here to you. Thank you for the opportunity to speak to you all and take up your valuable time, and I sincerely wish you the very best during this autumn’s parliamentary term and a successful outcome to your endeavours.
Thank you very much for your words, Madam President. From the applause you have received, you will see that Parliament has listened to your speech with great interest. I must tell you that I have rarely seen the Chamber as full as today, and that too is a sign of the European Parliament’s interest in the work facing the Finnish Presidency.
We wish your government the best of luck and we thank you once again for visiting us.
Thank you very much, ladies and gentlemen.
We will now continue with voting time.
Mr President, what is at issue here is the funding of the programme. When we vote on Amendment 74, which has been tabled by the Confederal Group of the European United Left/Nordic Green Left, we will be voting on the sum of EUR 125 million, and so I ask that we vote on this amendment first. If it is adopted, then Amendment 71 – which refers to the sum of EUR 120 million – will lapse.
That is in fact how they are arranged in the voting list.
Mr President, as I see it, this amendment is actually superfluous on the grounds that we rejected taxation on the basis of use when we voted on Amendment 11.
That will be reviewed. It may well be the case. I would not venture to make an decision now, but that will be noted in the Minutes and reviewed.
Mr President, I do think it makes sense that we should vote on this amendment.
. Mr President, excuse me but I think we have voted on it already, so we can move on to the next amendment.
Mr President, before we proceed to the final vote, I would like to ask the rapporteur to say something. To judge by what I have taken note of, this vote has been utterly chaotic. At one moment we are in favour of taxing pollutants, the next we are against. At one moment we are in favour of taxation on the basis of fuel consumption, the next we are against it. At one moment we are in favour of taking efficiency into account, the next we decide not to. In the space of a moment we go from wanting to retain registration taxes to wanting to do away with them.
Perhaps you could tell me what to do now we have come to the final vote; I really have no idea what I am supposed to do.
That would be an unusual course of action, since it is often, unfortunately, the case that votes are not totally consistent, but if the rapporteur were to give her opinion on the matter, I am sure we would all be much obliged to her.
. Mr President, I agree that it has been chaotic, both thanks to us and perhaps some other people here in the Chamber.
However, when I look at the end result, I would propose that we vote for it, because the key issues for me have been voted through. I am sure that when we go through it with the administration here we can check some of it and make it better.
The main items for me are important. I think we should vote for it in order to give the signal to the Commission so that we can make progress in changing this tax system.
We have chosen to abstain. This is because, in our judgment, the proposed aid should not be funded as part of the agricultural budget since it does not have the character of an agricultural subsidy but, rather, constitutes regional aid.
– Mr President, ladies and gentlemen, there are many positive aspects in the Stubb report on multilingualism in our institutions. Mr Stubb is absolutely right to emphasise that multilingualism, of which the cost is naturally an important factor, is a political choice to preserve the characteristics of each of our particular identities and to prevent cultural uniformity, which would be the inevitable outcome were one language to dominate.
He should apply the same logic to the slightly higher cost of interpreting in Strasbourg, because the choice of Strasbourg is also a political choice, symbolic of German-French reconciliation.
I should like to take this opportunity to protest once again against the scandal of which non-attached MEPs are the victims. Non-attached MEPs are not afforded the same interpreting and translation resources as MEPs belonging to a group, which is at variance with the Court of Justice ruling. The Bureau has looked into this matter but, almost two years on, has yet to reach any solution. This discriminatory situation must stop.
. Although respect for the official languages of all Member States is enshrined in the Treaties, repeated attempts have been made to restrict the number of working languages in the EU, with bias always shown towards the languages of the countries with largest populations. Take, for example, the recent case of the ‘European indicator of language competence’, which comprises only English, French, German, Spanish and Italian.
Although this report considers ‘multilingualism’ a ‘key feature’ of the EU, its overarching perspective is one of budgetary restriction, argued on administrative grounds, which may undermine this right enshrined in the Treaties.
We therefore reiterate that we staunchly oppose any attempt to restrict the use of any official (and working) language in the EU based on the idea that spending on interpreting is high.
We also criticise the criteria for deciding the languages to be used in the EU-ACP parliamentary assemblies, which obviate the use of Portuguese. This is discrimination.
Furthermore, we are opposed to the way in which, on the pretext of reducing the budget, the number of interpreters in Parliament, the Commission and the Council is being reduced, attempts are being made to create a single interpreting service and interpreters’ rights in respect of contractual obligations, timetables and working conditions are coming under attack.
. Mr President, I support the broad thrust of this report and criticism of inefficiency, though would stress my own commitment to multilingualism in our workings. Yes, it costs money to translate our workings, but it is a crucial component of mutual respect that each language has equal dignity to all others. Of course, it remains open to groups of MEPs to find other ways of working, this already happens and I would expect that process to continue and expand. As an institution we must maintain equal access for all, to do otherwise would undermine our democratic foundations.
. Parliament is right in reiterating today that multilingualism reflects the cultural and linguistic diversity within the Union, which must be retained. It is also right to state that citizens are entitled to communicate with the European institutions in all the official languages of the Union.
It also underlines that those elected are entitled to speak in their own language during all official EP meetings. After all, linguistic expertise could never be an additional election criterion. I would take this opportunity to pay tribute to the many hundreds of interpreters who, day in and day out, do an excellent and high-quality job. The fact that all of this costs money is a normal price to pay for European democracy to function properly.
I support the proposals, where possible, to cut down on costs by discouraging very late cancellations and applications. Moreover, the fact that the average interpreting cost in the EP is higher than that in the Council or the Commission is also attributable to our forced monthly move to Strasbourg, where local resources are limited, so that Parliament’s interpreting costs in Strasbourg rise by 13%. We could therefore save money by calling a halt to this absurd monthly relocation.
. Multilingualism is an essential part of being able to communicate in the EU institutions. The cost of being able to do this increases because of Strasbourg. To avoid this cost there should be one seat for the European Parliament and that should be in Brussels. The European Parliament is the only parliament in the world which has no say over where it sits. This has to change once and for all.
I voted in favour of the excellent report by Mr de Grandes Pascual on the proposal for a regulation of the European Parliament and of the Council on a seven-year multiannual funding for the action of the European Maritime Safety Agency, providing it with substantial financial resources for carrying out its new duties, which involve: combating accidental or deliberate pollution caused by ships. The Agency’s idea of chartering commercial ships, known as ‘stand-by ships’, which would interrupt their commercial activities in order to be used in the area of an accident, deserves to be tested. Nevertheless, we should carefully examine the interim reports on this system since I wonder whether it might be more effective simply to outsource this security service, which, by nature, will only be needed for one-off incidents. The sums in question are not inconsiderable. The cost of these ‘stand-by ships’ for 2007-2013 represents EUR 134 million of the 154 million granted to the agency. Finally, I unreservedly support the appropriations proposed for the establishment of a satellite imaging service which must support the Member States in their fight against illegal dumping and accidental oil spills.
The June List supports EU cooperation when it comes to cross-border environmental issues. However, we do not believe that additional resources should be allocated to the Maritime Safety Agency. The important activities that the rapporteur proposes be allocated to the Agency can better be taken care of outside the framework of the Agency. The June List is critical of the huge number of agencies, authorities and decentralised bodies that have been set up within the EU. I have thus voted against this report.
. This report places the activities of the Lisbon-based European Maritime Safety Agency within the context of actions aimed at improving maritime safety and preventing pollution caused by ships in the waters of EU Member States.
These activities are defined as being additional to, and in support of, the work done by coastal countries in the fight against, and prevention of, marine pollution. They help to improve the early detection of pollution and to identify the vessels responsible.
The better the public resources given to the different coastal countries for appropriate, rapid and effective intervention, the more effective will be the prevention and combating of marine pollution.
Aside from the other important factors that must be assessed, this report proposes to broaden the scope of the regulation to include not only oil maritime pollution but also any kind of pollution caused by vessels including liquid noxious substances, and this is something we welcome.
The report proposes what it refers to as ‘minimum funding’ for this agency, and the fulfilment of the objectives for which it was set up would be hampered – still further, we would add – if this minimum funding were not forthcoming.
. Given the recent environmental disasters caused by vessel spills, the proposal on which we voted just now is of particular importance.
The measures proposed by the report strike me as the most appropriate way of improving the functioning of the European Maritime Safety Agency. They introduce a new, long-term vision afforded by the fact that the budget is defined for a seven-year period (2007-2013), and provide for the contracting of stand-by ships for combating spills.
Of similar importance is the creation of a new imagery centre, proposed by Parliament, to help identify illegal spills and discharges, which will improve the speed and effectiveness of the response.
This proposal is of particular importance to Portugal, a country with a large Exclusive Economic Area, which hundreds of vessels pass through every day and which has previously suffered from accidental spills and environmental disasters.
. Pollution caused by ships is extremely concerning. The proposal to allow ship-to-ship oil transfers in the Firth of Forth is something I have been campaigning strongly against. I have been in constant communication with the European Commission regarding these controversial transfers and it is aware of the strength of local feeling in Fife, as well as the very grave risks to the local environment. They have told me that the transfer of oil between vessels entails a considerable risk of oil being spilt into the sea.
We cannot allow ship-to-ship oil transfers to go ahead. I urge the rapporteur and the Commission to press for an early conclusion to be reached by the sub-committee assessing the risks attached to pollution from hydrocarbons.
– Mr President, I wanted to explain that our objection to Amendment 68 on street children was not to this category per se, but to the categorisation of victims, which is something that the Commissioner emphasised.
Similarly, as regards Amendment 70, we want a 'hotline', not a 'help line'. As this is not clear, we opposed it, even though we agree with the idea of the European telephone line.
What I have just said concerns the amendments to the Gröner report.
I voted in favour of the report by my colleague, Mrs Gröner, on the draft legislative resolution, at first reading, of the European Parliament and of the Council establishing for the period 2007-2013 the specific programme ‘Fight against violence (Daphne) and drugs prevention and information’. I support Parliament’s initiatives aimed at separating the problem of violence from that of drug use. The European Union must, in a politically visible manner, improve the way it fights all forms of violence, particularly against women, children and adolescents. In the humanist civilisation that we are building, physical, sexual or psychological violence, including the threat of such acts, and the arbitrary deprivation or restriction of freedom, in public or private life, are a violation of the fundamental values of the Union, which include the right to life, to security, to freedom, to dignity and to physical and emotional integrity. It represents an obstacle to the safe, free and fair exercise of citizenship. With regard to the scourge of drugs, if we are not able to prohibit it effectively, I support any programme of prevention and increasing public awareness of this painful problem, particularly amongst the young.
. – I abstained in the final vote because of the approval of Amendment 67. Otherwise, the document is acceptable and in many respects excellent, but I cannot consent that the fight against violence towards children be carried out partly through ‘the inclusion of new family models’, or that the European Union should ‘bring added value’ to the actions undertaken by the Member States partly by promoting new family models. In fact, everyday experience and a great deal of psychological and sociological research prove that the greatest violence perpetrated against children is the break-up of their parents' emotional relationships, the stability and certainty of which are assured – I mean to the greatest possible extent – by marriage. It is also well known that children need both a male and a female reference figure. The idea that encouraging homosexual unions and devaluing marriage means fighting to protect children from violence is therefore unacceptable.
. I voted in favour of the Gröner report on ‘The fight against violence (Daphne)’ (2007/2013), given the need to provide continuity for this successful project in the fight against violence, which continues to affect children, young people and women in Europe and around the world, and to protect the fundamental rights enshrined in the EU's Charter of Fundamental Rights.
Preventing and combating violence against children, young people and women, and protecting victims and groups at risk (Daphne III) require a separate programme.
It is necessary to inform, and raise awareness among, the citizens regarding the problem of violence, for example by promoting the European Year against violence against women in 2007. The programme must be given the necessary mechanisms and must work closely with the various NGOs, which have an important role in society in this area.
. We welcome the adoption of our amendment aimed at strengthening the Daphne Programme. With the adoption of this proposal by our group, which I undersigned, the budget for implementing this instrument will rise to EUR 125 million for 2007-2013, from the EUR 116 850 000 provided for in the Gröner report. The rapporteur had proposed that this figure be increased to EUR 120 million, although she also voted in favour of our proposal, which led to its adoption.
Accordingly, the Daphne III programme has a better chance of helping to prevent and combat violence perpetrated against children, young people and women, and to protect victims.
Zero tolerance of violence entails greater political involvement, constant endeavour and consistent action in all Member States.
. All violence, whether physical, psychological or sexual, is a serious infringement of a human being’s right to life, security, freedom and dignity. When directed against the weak, namely children, young people or women, violence is also a serious threat to their physical and mental health.
These actions also have very serious consequences for the psychological and social development of whole families and communities. Unfortunately, violence is still an everyday occurrence in all the Member States of the European Union. So far, the joint action taken to prevent and to speak out about this problem, which has often been marginalised or viewed as shameful, has merely been the first timid step in the fight against violence.
A further programme, Daphne III, with a budget of 115 million euros, aims to prevent and combat violence in all its forms, both in the public and the private sphere. It aims to protect children, young people and women from violence through preventative measures and to provide support and protection for potential victims. In order for the Daphne programme to be successful, it must be visible to the citizens.
In addition to actions such as providing support and assistance to non-governmental organisations, institutions, organisations and associations, we also need to conduct effective campaigns to sensitise public opinion to the problem of violence and in particular to the problem of human trafficking involving women and children for the purpose of sexual exploitation.
Aid does not simply mean short-term actions, but also helping the victims of violence to gain access to the job market, for example, thereby facilitating their efficient integration into society. With this in mind, the initiative for a European Year of Combating Violence Against Women deserves our strong support.
Naturally, the June List wants to play its part in the fight against violence against women, but this report would mean that the EU would have a legal basis from which to interfere in the Member States’ most sensitive areas, namely legislation and preventative measures against violence. The current Member States do not share a common point of view in these areas, while their legal cultures also differ. What is more, this report has been drawn up in a vague way.
Parliament’s proposals contain too many unclear terms whilst at the same time explaining to the Member States how they are to conduct the fight against violence and the oppression of women. A clear example of this is Amendment 14, which would tacitly recognise that certain male groups are more inclined to violent behaviour towards their women than other, prosperous men of different ethnicity. This claim is not backed up either by statistics or references to scientific studies. Parliament’s proposals also fail to take account of the cultural and legal problems that they would cause the Member States.
The June List has thus voted against the report.
. I voted in favour of the successful amendments which call for the setting-up of a Europe-wide child helpline, and to continue the helpdesk service to NGOs. I also voted in favour of the amendment which includes the fight against domestic violence in the Daphne programme.
I welcome the overwhelming vote in favour of the report, and hope that the programme will succeed in strengthening the ongoing fight against violence.
. I and my British Conservative colleagues abhor all violence perpetrated against women and children. National programmes in this regard should be the primary means of countering this important social problem as national governments and parliaments and local agencies are best placed to have knowledge and understanding of the issues at stake.
While we support many of the sentiments and specific collaborative ideas in this report, we have decided to abstain on the final vote as it calls for the ‘identification of a legal basis for combating violence ... under current European legislation’. This statement and others in the report point to increasing communitarisation, which we do not believe is necessary or desirable as it risks undermining national and local counter-violence strategies.
. First of all I would like to express my support for the position that the struggle on behalf of vulnerable groups continues to require separate consideration and a separate EU programme in the next budget cycle.
I fear that combining this problem – which in itself calls for joint and differentiated treatment – with other areas may endanger concerted and effective action on the part of Europe.
At the same time – partly as a result of past expansion and partly in view of the expansion still to come – one of Europe’s least often addressed social crises is the social protection and integration of the Roma. These groups as a whole already suffer from considerable oppression, but it is the Roma women and children who are particularly in danger, for they are daily exposed to the threat of violence.
The same may be said regarding refugee and migrant women and children, who are also visibly subjected to both external and internal oppression. To illustrate the humanitarian catastrophe linked to illegal migration, it should suffice to say that over a good decade and a half more than 5 000 people lost their lives in the Mediterranean migratory wave, within which, of course, the weakest groups are once again at greatest risk.
I should add that among society’s most marginalised members, the gravest danger is the horror of forced prostitution and sexual coercion, which are often linked to various forms of organised crime such as human trafficking and drug trade.
I am convinced that these various problems can be resolved only through long-term and complex plans of action and European-wide cooperation. I truly believe that the European Parliament will be at the vanguard of such efforts.
. I welcome this report, which introduces a programme to prevent and combat violence against children, young people and women and to protect victims and groups at risk.
Physical, sexual and psychological violence against children, young people and women, including threats of such acts, coercion or arbitrary deprivation of liberty, whether occurring in public or private life, should not be tolerated throughout the EU and should be seen as constituting a breach of their right to life, safety, freedom, dignity and physical and emotional integrity. Member States also need to recognise that genital mutilation constitutes a particular form of violence against women with short-term and long-term detrimental effects on their health, and that the main victims are members of minority communities.
In order to achieve the objectives of this report, I agree that clear and credible targets are required, such as halving the number of people who fall victim to violence and human trafficking over the next ten years. I welcome the establishment of a think-tank to provide guidelines to the Commission on the social, cultural and political context as regards the selection of projects and complementary actions which will aid the Daphne II programme significantly.
. Violence against women, children and young people is an ever-increasing phenomenon and a fundamental breach of the human rights of some of the most vulnerable sections of our society. I particularly welcome the emphasis in the report on tackling the trafficking of people. Approximately 80% of the victims of such trafficking are women and girls, and up to 50% are minors.
My hope is that this strategy at European level can help assist and support those most at risk from violence.
The Gröner report and the amendments tabled to it, which pinpoint the need for the fight against violence towards women and children to be more effective, certainly deserves our support and we shall vote for it.
On this occasion, however, Mr President, we want to emphasise that the issue cannot be addressed merely in terms of making funding available for projects designed to combat this enormous problem, but that a culture of respect for the weaker sections of society needs to be developed. That can only be achieved by means of an ongoing, effective information campaign, as well as regulation of the Internet to protect children from the risk of paedophilic and pornographic violence spread through sites that disseminate violent messages and images without any restriction or control.
In this context, I have tabled a written statement (39/2006) to illustrate a new system, based on a differentiated Childkey SIM card, designed to protect children who use the Internet and mobile telephones, because it allows providers to determine whether the user is a minor or an adult and to filter calls, blocking any that are anonymous or undesirable.
– Daphne is a nice name for the European programme aimed at combating violence against women and children. It is a programme that will soon be ten years old and that has enjoyed some success, with more than 350 projects funded, mainly through NGOs involved in this field.
Violence against women is a terrible blight. It is alarming that in 2006 adult women still come into the ‘vulnerable people' category. Around the world, one woman in three has been victim of one of the numerous forms of violence. There are a number of weapons at our disposal in the fight against these barbarous acts: draconian legislative measures, zero tolerance, listening to the victims and awareness-raising campaigns.
Children are also affected. The appearance of the PNVD alone, a Dutch political party in favour of child pornography and sexual relations between adults and children, is testimony to the failures of our system and speaks volumes about the reforms that need to be carried out.
In ten years, the Daphne budget has increased fivefold and now totals EUR 25 million per year. This is still not enough in my view to combat this kind of violence, which is all too often trivialised and which affects the most vulnerable, namely women and children.
. This proposal for the reinforcement of the Daphne Programme for 2007-2013 deserves our unqualified support. In my own country, we have in recent years, had to deal with many instances of unacceptable physical, sexual and psychological violence perpetrated against children, young people and women.
The recent killing of two innocent young children in Liège turns one’s stomach when one considers those perfidious acts. Organisations such as Child Focus, the European Federation for Missing and Sexually Exploited Children, the European Network of Ombudsmen for Children (ENOC) and the countless national and operational NGOs are doing a great job. Authors such as Chris De Stoop have shown us the coarse reality of human trafficking and forced prostitution. Despite the efforts made, a great deal remains to be done. It is also becoming increasingly clear that more attention will need to go to the situation of street children who not only become the victim of drug and human traffickers, but also suffer from violence and sexual abuse.
Accordingly, the Daphne Programme ensures that Europe is not a far-flung event, but offers concrete help to the weakest in our society. Everyone must continue to fight those who, lacking in any moral scruple, exploit, humiliate and even kill those who are least able to defend themselves. Human dignity must come first.
. I would like to praise the rapportuer for her unstinting commitment to campaigning against violence affecting women and children. The Daphne programme provides an important tool in fighting against violence. In Scotland the ‘zero tolerance’ campaign highlighted that as many as one in three women had been affected by domestic violence. We have to do all that we can to condemn violence against women and children. Only by working together can we achieve an end to these crimes.
. – By mistake and inadvertently, I pressed the wrong button of my voting machine. This is why I immediately corrected my final vote in the roll-call on the legislative resolution, using the procedure intended for this purpose. Indeed, it is impossible to vote against a programme which combats violence against woman and children and which promotes the dignity of every human being.
From the start, I have fought in favour of the Commission’s initial proposal being separated into two headings: ‘drug addiction’ and ‘violence against women’. All of us within the Committee on Women’s Rights and Gender Equality have every reason to be proud of our work and to congratulate ourselves on our close cooperation on such an essential issue.
The aim of the proposed directive on passenger car taxes presented by the European Commission is to address the significant disparities in car taxation in the EU Member States and the environmental pollution caused by emissions from personal motor vehicles. The European Commission proposes to lift registration fees for passenger cars and replace them with taxes, which would include a CO2 tax element in the tax base.
In Slovakia, however, we do not apply registration fees or annual operating taxes to passenger vehicles. Introduction of the new tax would increase the tax burden on private individuals, besides which the calculation of an annual operating tax on passenger cars based on the level of CO2 emissions may not automatically lead to the purchasing of new, more environmentally friendly cars.
Ladies and gentlemen, the Member States have exclusive competence over tax issues, in line with the subsidiarity principle – which should be observed, I believe, in this case. For this reason, and also because the proposal would introduce a new tax in Slovakia, thereby increasing the tax burden on Slovak citizens, I have abstained from voting on the proposal.
In matters relating to decisions on taxes, the Member States of the EU have the right of veto. We would see it as a positive thing if the Member States of the EU were able to agree on cooperation in relation to taxation on vehicles that minimises the impact that transport has on the climate and leads to a more efficient internal market.
It may be possible for us to accept registration taxes in the future if they are designed in such a way as to result in clear benefits for the environment.
. I voted in accordance with the PSE Group’s guidelines except for those amendments on which we, the Malta Labour Party MEPs, agreed to vote otherwise. I want to record the following in explanation. Carbon dioxide emissions by cars are more likely to be less voluminous in new cars. Car makers are now conscious of the need to reduce emissions and use the latest technologies. Registration tax when abused by government raises the price of cars exorbitantly. In Malta and Gozo, with the exception of Denmark, car prices are the highest in the EU. Car registration tax should be removed and until such time agreement should be reached on uniformity within the different states. The fee for the annual car licence should be based on the amount of carbon dioxide emissions. Revenues from car-related taxes should be used to improve and sustain car-related infrastructures, mainly road construction, maintenance, parking areas, safety measures and landscaping. Income from car registration in Malta and Gozo is comparatively very high whilst the road infrastructure is the worst in the EU. The problem of carbon dioxide emissions is especially acute in commercial and public transport vehicles.
I have voted in favour of the report in order to send out an important signal concerning the reorganisation of taxes for the benefit of the environment. Taxes should continue to fall within the national competence, and it is fortunate that a decision concerning Mrs Riis-Jørgensen’s desire to limit tax revenues for welfare services cannot lawfully be taken at EU level.
. VRT for Ireland is a national tax and setting the rate of taxation is therefore a national competence. The Irish rate of VRT has been sanctioned under EU law. It is not the right of Ireland or any other Member State or indeed the Commission to decide upon the tax policy of Member States.
This report suggests that the abolition of VRT will be good for the Irish consumer. This is not strictly true. Ireland gains EUR 1.15 billion from VRT. If it abolished VRT Irish motorists would have to bear the costs of its abolition by paying a 20 cent increase in the price of petrol or diesel, or an increase from EUR 400 to EUR 900 in their annual motor tax. I do not believe this would be in the interest of Irish motorists.
I can see the benefits of introducing tax incentives to motorists to purchase vehicles with reduced CO2 emissions and improved fuel efficiency. However, it should be up to each Member State to decide how this should be done. Preserving the flexibility of Member States to decide what taxes to apply and at what rates is vital in achieving the social and economic objective of a country.
. I support both objectives of this proposal for a directive: to improve the functioning of the internal market while also taking the opportunity to achieve dramatic reduction in CO2 emissions. I also believe that the proposals could lead to significant improvement in road safety in that by providing motorists with an opportunity to pay less for new, more environmentally friendly cars, we would encourage the gradual replacement of the car fleet with safer vehicles.
In voting for the Riis-Jorgensen report today I also fully support the much more imaginative environmental demands made in this report. Whereas the European Commission has called for graduated taxes designed to penalise carbon dioxide emissions, the European Parliament calls for the focus to cover all pollutants and fuel efficiency. We need imaginative steps like this if we are to stand any chance of reducing the threat of global warming.
. British Conservative MEPs strongly support the objective of improving the natural environment in which we live. In addition to the environmental aspects of the report that we support, we also support the avoidance of British citizens being taxed double when they move abroad and the rights of consumers to benefit from an enhanced single market. Our decision to abstain on the final vote does not imply that we are opposed to the requirement for urgent measures to improve the environment. Many of the measures in the report can be supported, but we are opposed to passing new and additional powers to the European Commission and other European institutions when the same objectives can be achieved at national level.
Importantly, we cannot support the call in this report to give the European Commission tax powers at the expense of national governments and, for this reason, as well as our general opposition to handing more powers to the Commission, we abstained on the final vote.
. The Commission’s strategy to harmonise taxes on passenger cars dates back to 2002. The central idea is to abolish vehicle registration tax – known as IA in Portugal – and gradually to replace it with a higher circulation tax, or stamp duty, binding the amount to the CO2 emission. The purpose of this is to penalise car use and to promote free movement in the internal market, encouraging the sale of cars and the replacement of used cars.
We agree that special measures need to be put in place for citizens who move from one Member State to another, but we do not accept the proposed tax harmonisation. Firstly, because of the federal question; this harmonisation undermines the tax sovereignty of the Member States and their political power in the area of transport. Secondly, the binding of the value to CO2 does not take account of the car's cylinder capacity and value. As well as penalising circulation, the tax will ultimately be regressive and will penalise commercial vehicles. Lastly, this strategy affects the value of used cars and the increased competition may have economic and social repercussions.
We cannot therefore accept the objectives contained in this directive.
. I abstained in the final vote because the votes have not produced a coherent result.
Mr President, ladies and gentlemen, Mr Riis-Jørgensen’s report on car taxation claims to impose a circulation tax based on emissions of pollutants from cars in order to encourage car users to use less polluting vehicles, while ensuring a market for manufacturers that is both more homogeneous and more transparent.
However, this tax only concerns private cars, which represent less than half of the CO2 emissions which are attributable to transport vehicles. Furthermore, the fiscal method does not seem to be the best solution to this problem of pollution, in the light of the prospects for technological development and the option of using standards. To crown everything, this directive will impose new taxes in countries like France, where taxation is already so crushing that car users feel like they are being milked like dairy cows, and also that they are being made into scapegoats.
This Europe, so ingenious at reducing its inhabitants to paupers by means of ultraliberal policies, must avoid multiplying the costs of acquiring and using a private car, since this is a direct attack on the free movement of people – something, incidentally, that it claims to protect.
Quite aside from the fact that we contest the right of the Europe of Brussels to any fiscal competence whatsoever, these considerations lead us to vote against this report.
. I abstained on all of the votes on amendments, and voted against the report in the final vote. I did so because I strongly believe that all powers over taxation, which are currently Member State competences, should remain with Member States.
Specifically, I look forward to the day when an independent Scottish government has the power over revenue-raising through taxation, including car taxation which, in Scotland, must take due account of the fact that car transport is absolutely essential to residents throughout our rural areas.
. Some governments worry about vehicle tax; others worry about maintaining a taxation system full of irregularities.
As regards this draft directive, I would like to emphasise the importance of encouraging a proactive approach. Is it necessary to debate the constricting measures to be adopted in order to slow down climate change?
To make progress, what is needed is to sweep aside the reluctance of the car and petrol lobbies. Environmental tax is a means to help both citizens and the planet itself. If implemented correctly, it will encourage innovation in the transport sectors and it will promote energy economies.
We must also stop the paralysis of our governments. Taxation cannot be the only solution. We must also develop regulations to reduce greenhouse gases. It is essential to make citizens responsible and to develop tools to evaluate our effect on the environment.
The Greens have voted for this project as the first step towards a CO2 tax. This could lead to the construction of an environmental taxation system on a sufficient scale to meet the challenges we face. The Greens want registration tax to be maintained. In Denmark, it has led to the reduction of the car park. The Greens remain sceptical about ‘budget neutrality’ and fear other impositions.
We regret that the European Parliament has not followed the Greens’ amendments requiring Member States to reduce their transport-related CO2 emissions.
. The EPLP is, in principle, in favour of a link between levels of taxation and our commitments to reducing environmental pollution.
Whilst the EPLP believes that this is an extremely important opinion that raises many relevant points in trying to develop a Europe-wide solution linking to pollution to consumption, the EPLP believes that taxation is a matter of national competence and therefore cannot support aims at harmonising taxation at an EU level to reach these aims without full unanimity. Therefore, the EPLP has abstained from the final vote.
. Mr President, as a proud Scottish European I believe passionately that we should work together across our continent where it makes sense, though do not believe it to be the case on matters to do with tax. Where I have much sympathy with the ideas in this report, it is important to consider also whether they should be dealt with at EU level. I believe they should not, so have accordingly abstained on the key provisions of this report which suggest otherwise.
. There are a number of points which I disagree with and therefore I had to abstain on this report. Although I agree that we must reduce environmental pollution, I believe that taxation should be dealt with at Member State level.
The Commission proposal to abolish passenger car registration taxes and replace them with enhanced annual circulation taxes is to the detriment of the working and grassroots classes and solely serves the interests and to increase the profits of the automobile industry and of the uniform internal market and to increase the anti-grassroots, indirect taxes levied by the European Union and governments on the pretext of emissions and the Kyoto Protocol.
The so-called reduction in initial prices will be cancelled out by a differentiated pricing policy on the part of the automobile industry and fluctuations in VAT. At the same time, the Member States will replace their revenue from registration taxes with increased annual circulation taxes.
The new underhand tax measure to the detriment of the workers will at the same time impose the principle of pollution tax, given that the criterion for annual passenger car taxes will be their emissions. This measure, which will obviously be ineffective in combating atmospheric pollution, will lead directly to an increase in tax revenue and sales of new cars to replace old cars, thereby putting an even greater burden on the family purse.
We voted against the report because, instead of protecting consumers, the proposed measures strengthen the profits of the automobile industry; instead of protecting the environment, they will put a greater burden on it, with increased numbers of cars, and instead of protecting grassroots income, they will help to fleece it in the name of the stability pact.
That concludes the vote.
Mr President, with reference to Rule 2 of the Rules of Procedure, according to which Members are bound by their own conscience, I find it absolutely incomprehensible that you, in the Chair, should have given the floor for so long to a lady Member – of your own group, no less – who, wringing her hands all the while, was seeking a common position. It is not one of the functions of this House to facilitate group consultations between a vote and a final vote, particularly not when they involve Members who are obviously incapable of making their own minds up.
While I am not familiar with the relevant Rule, I am sure you will be able to find out which one it is, but I have to say that I also think it unprecedented that you should then decline to permit a point of order to be made about this. I would like to point out that what you said, and what Mrs Sommer said, will be recorded at length in the Minutes. I would also like to say that your conduct of the vote has been highly partisan and unworthy of a President of this House, and that, too, should be noted in the Minutes.
I believe that your actions show that this House resembles more than anything a karaoke parliament, in which the pretence is maintained of adherence to democratic rules, whilst not every Member, contrary to what is written, is equal before the law or treated equally in this House.
The fact is that, if the Member had been someone else or from a different group, I know full well that you, Mr Friedrich, would, in your capacity as president, have stopped them speaking, just as you did not even allow me to speak in the first place.
The next item is the Council presentation of the draft general budget of the European Union for the financial year 2007.
. Mr President, ladies and gentlemen, on behalf of the Presidency of the Council, I have the honour to present to you the draft general budget of the European Communities for the financial year 2007, which the Council adopted on 17 July 2006. This is the first budgetary procedure under the new financial framework. The transition to the new financial year should be smooth and at the same time continuity and consistency must be ensured. In this respect I believe that cooperation between both arms of the budgetary authorities, the European Parliament and the Council, will continue. I am convinced that both institutions share the same objective – to agree on the 2007 budget by the end of the year.
Before I present the draft budget adopted by the Council in more detail, I would like to recall the main principles that guided the Council’s decision-making. Firstly, I would stress that the Council complied with the new interinstitutional agreement of 17 May 2006 in all respects. The Council thereby reconfirmed its belief that it is very important for general budgetary discipline to be observed at EU level in the way it is at national level. Special attention was paid to the fact that the annual ceilings for expenditure endorsed in the new financial framework were to be adhered to, and that sufficient leeway was to be left for maximum expenditure under the different headings for unpredictable situations. In dealing with the budget, the main principle we employed was close assessment of specified and real expenditure needs. Although there needs to be adequate and timely financing of all the European Union’s priority areas, this does not mean that appropriations should be overestimated.
In its efforts to exercise impeccable and disciplined financial management, the Council has made a detailed analysis of the needs in all policy areas. Having taken stock of previous budgets, and having thoroughly examined selected activity-related reports, absorption capacity and the real requirements for 2007, the Council finally decided on a controlled increase in payment appropriations in the draft budget. It is the Council’s opinion that this level of payment appropriations is adequate and not too low.
I would like to focus attention on the fact that the Council has consistently adhered to a bottom-up approach. Thus, the final figures in our draft budget are the result of targeted action based on objective factors. The Council’s first reading is thus in no way based on cuts made across the board. The same is also true for administration.
Secondly, we adopted a comprehensive approach. In fact, we examined a number of activity-related reports by the Commission, which covered all areas of policy in the budget. Thirdly, the EU’s budgetary procedure is in need of innovation. That would be best accomplished by equal and proactive scrutiny on the part of the budgetary authorities. Without innovative budgetary solutions, we cannot enhance the Union’s competitiveness or improve administrative efficiency within the institutions.
Commitment appropriations in this draft budget total EUR 125.8 billion. This is 3.7% up on the budget for 2006. Payment appropriations total EUR 114.6 billion, which is 2.3% more than in the 2006 budget. The commitment appropriations under subheading 1a have barely been cut, as the Council believes that competitiveness and responding to global challenges is very important. The Council also proposed two new pilot projects under this subheading, one of which concerns the learning triangle, and the other of which concerns the reliability of the supply of energy to the Union. The Council will also approve the statement on pilot projects and preparatory action. Under the new interinstitutional agreement, both budgetary authorities must state their intentions regarding the pilot projects or preparatory action. The Council’s draft states that there are four special areas for priority action in the European Union in which the Council believes pilot projects or preparatory action should be implemented. Hopefully, we will achieve consensus through cooperation.
With regard to subheading 1b, the Council adopted the commitment appropriations in the preliminary draft budget. The Council cut payment appropriations by EUR 425 million in those budget lines that relate to the completion of the programmes that were begun prior to the year 2000 and the programmes for the period 2000–2006, taking account of the current rate of implementation for them. With respect to the new programming period, the Council did not make any reductions and, furthermore, issued a statement saying that it thought it was important that the Commission should quickly approve the action programmes and projects proposed by the Member States.
Under heading 2, the Council effected a limited reduction of EUR 365 million for budget lines relating to interventions in respect of all agricultural markets, except for those budget lines where the same size special deduction had already been made. There was a general principle obtaining here, which took account of former implementation rates and estimates of real needs. The Council, however, stated that agricultural expenditure and expenditure relating to international fishing agreements should be re-examined in the autumn on the basis of the Commission’s revised communication.
The Council left room for EUR 75 million for commitment appropriations under subheading 3a. The Council nevertheless increased appropriations in the External Borders Fund, because it regards this as a major political priority.
The Council raised payment appropriations under heading 4 for cross-border cooperation and reconstruction in Iraq because of their political importance. In accordance with the interinstitutional agreement, the Council left room for EUR 220 million in commitment appropriations in case of unexpected circumstances. It approved the amount proposed in the preliminary draft budget for the Common Foreign and Security Policy, which also meets the stipulations in the interinstitutional agreement.
With regard to heading 5, administrative expenditure, the Council adopted an overall view. It very carefully examined the appropriation needs of each institution. Administrative expenditure is nevertheless 3.4% up on the figure in the 2006 budget. The increase in the Council’s administrative expenditure was limited to 0.3%, which is worthy of note. The Council believes that it is very important to recruit new staff, in consideration of enlargement in 2004 and future enlargement too. For that reason it has approved all the newly requested measures for enlargement for the year 2007.
One of the Council’s main aims has been to ensure that there is a genuine increase in productivity in the administration of the EU during the period covered by the new financial framework. To this end, the Council issued a statement on a comprehensive programme of growth in productivity in administration for the period 2007–2013. You are very well aware of the different components of the administration package. I would stress that this is an objective of the Council and not of a single Member State or the Finnish Presidency alone.
In connection with heading 5, I would also like to remind everyone of another statement by the Council, which concerns the recruitment process connected with the 2004 round of enlargement. The Council is especially concerned about the way recruitment has slowed down this year. We expect there to be significant progress made in the recruitment process in order to achieve the greatest possible geographical balance as soon as possible. I hope that Parliament will support our intentions here and thus also our statement.
My assumption is that these latest demands made in respect of administration must also be capable of being applied to the Union’s institutions. The EU institutions are no different from other organisations. The EU needs to do its work as efficiently as possible. In this way we can show the public that we produce a real return for their money: value added. This requires an ability on the part of the budgetary authorities to prioritise resources. At the same time, more efficient administration increases public confidence in the work of the Union.
In the months to come, we will have to deal comprehensively with the crisis in the Middle East and the necessary EU action. Nor should we ignore the fact that the European Parliament and the Council need to think about the future and examine the Union’s global challenges in the budgetary procedure in 2007.
Finally, I want to say that I am confident that our main objectives will be realised, that we will finalise the budget for the financial year 2007 in good time and that it will be adequate though not excessive. We know that this is only the first phase of the budgetary procedure, and that there is still a long way to go before the 2007 budget is finally adopted. I am confident, however, that we will be able to look at the matter from all angles so as to reach a final agreement, one that is acceptable to all parties and, above all, to the public.
Mr President, ladies and gentlemen, I thank you for your attention.
. Mr President, Madam President-in-Office of the Council, Commissioner, having heard the presentation of the 2007 draft budget, we have an opportunity this afternoon to continue the discussions we had in Helsinki in July. Thank you for that invitation, Madam President-in-Office, which enabled us to establish contact as a small group, which then became a bigger one for the first reading of the draft budget in Brussels in July.
As the budget rapporteur for the House, I should like to make four comments on this particular occasion: one general comment and three specific comments.
The first, general, comment is that since this is the first year in the financial perspective we need to think of it in terms of being a strategic base, because in this particular year we will be setting in motion a number of ideas or ways of doing things that will reverberate over the next few years up to 2013. As stated in particular in Parliament’s resolution on the Annual Policy Strategy adopted earlier this year, we need in Europe as a whole to be able to adapt more quickly to the phenomenon of globalisation, which is changing the global economy and changing the orientation of our priorities to one of ‘policy for results’ – as the President of the Commission has explained. I sense this is going to change the way in which we budget and finance what we do, and we may see the first signs of this in the 2007 budget.
Specifically, I would like to address the question of value for money, because this marks a departure from the norm, as I understand it from the Council’s first reading, with many of the decisions on cut-backs in various areas not being done across-the-board but by taking into account the results of the activity statements produced by the Commission in particular sectors. As we shape our thinking on this we will refer back to what was set out with regard to the Annual Policy Strategy, which was that there are other elements that must be taken into account when looking at the absorption capacity of particular lines or the funds available for them.
The first of these elements is the document produced by the Commission, the budget forecast alert, which shows how expenditure is being implemented across particular budget lines for a particular year. Another of the cost-benefit analyses we have launched in the Committee on Budgets is to look at particular areas where we think expenditure could be weak in quantitative or, in particular, qualitative terms.
Last but not least there are the Court of Auditors’ reports, of which we have many, on the way in which expenditure is used in particular budget areas. We are beginning to sense in the Committee on Budgets that we can bring together various elements that will indicate to us those lines where expenditure will be implemented correctly, and of which we can be sure, and perhaps also other lines of which we cannot be so sure. We certainly hope that by the end of the process, Madam President-in-Office, you will be able to align the Council with the declaration we adopted in July, at the time of the draft budget, calling for value for money to be considered in the European Union budget.
The second specific issue is the question of priorities. We are all aware that we have less money available under the financial perspective than we had sought in the final negotiations earlier this year, and that it therefore behoves us to look at the priorities across the different sectors. When it comes to the vote at first reading I suspect that Parliament will be following the priorities set out by Mr Böge, its rapporteur on the financial perspective. These have not changed greatly and are also set out in the resolution on the Annual Policy Strategy. That is what we are expecting for areas of research and innovation, into which we understand that the Council, in the form of the Member States, would like to invest more money, but of course there is never quite that much when it comes to the final budget.
Then there is the implementation of pilot projects and preparatory actions. In this field too we can think of areas in which we can spur action and in which long-term programmes could be run, in the form, perhaps, of exchanges of business and scientific personnel between the EU and China, or the EU and India. However, you cannot expect us at this stage to pick up on the ideas regarding administration. We rejected those when we discussed them at first reading in the Council, and it will take a great deal more discussion before we can come to any agreement on what to do as regards staff resources for the Commission.
The last point is that it is very strange that often in this House we can vote on a legislative programme, as we did on the one for 2006 last December, and yet no citizen in the European Union knows what the European Union will be legislating on, because you have the Commission proposal and you then have the parliamentary resolution. In the Committee on Budgets, as stated with regard to the annual policy strategy, we are looking to bring those two processes together and to have the budget decision and the legislative decision in December, followed by a clear statement from the Commission as to what the legislative programme for the Union is, so that everyone would know what it was – not just us in this House but people all over Europe.
In conclusion I would like to thank the President-in-Office for having come today to present the draft budget. There are a lot of discussions ahead of us, but we will seek a successful outcome for this budget that takes into account the European Parliament’s priorities, as well as those of the Council.
. Mr President, the work on the 2007 budget confirms the old adage that, while procedures may be repeated, there is no such thing as a routine budget. In order to round off what our rapporteur, Mr Elles, has said, I would like to mention a few of the problems which we will face in 2007.
The first is not the most important, as it is a technical, analytical problem. Once again, it is basically the problem of the comparability of annual budgets. This is a budget for 27 Member States. This problem of comparability became acute when the geography of the European Union changed in 2004/2005. However, it still exists and I agree with the view that if spending on Bulgaria and Romania is not separated, a full comparison between the annual budgets will not be possible.
The second issue, which is the most serious, was highlighted by Mr Elles, and is as follows: to what extent should the first year of the new financial perspective encourage us to not reflect so much on the form of the budget but on the budget priorities, namely how much continuity and how much change there should be in this first year of the new financial perspective?
I note a certain amount of continuity on the part of the Council, including continuing horizontal cuts, this time supported more by the so-called activity statements. I note the traditionally privileged status of the Common Foreign and Security Policy However, I would like to clearly highlight the fact that the European Parliament rapporteur has a very strong mandate, from both the Commission and the whole European Parliament, to examine individual budget lines and check them from the point of view of what is known as cost-benefit analysis. This is a very strong mandate and a very strong principle which will inform the first reading of the 2007 budget in the European Parliament. This round of talks will begin tomorrow, after agreement with other committees, of course.
2007 is a problem in terms of implementing a new generation of multi-annual programmes based on new regulations and a new set of instruments for foreign trade. The question remains: to what extent does a potential slip-up justify the careful budgeting for 2007, something that is very visible in terms of expenditure? That was likely to have been the main reason for the point of departure being so low this time around. Spending was already below 1% of GDP in the initial draft by the Commission. The Council made further cuts of the order of 1 billion 757 million euro, which creates an extraordinary gap between the 2007 budget and the limits defined in the financial perspective for that year. In our opinion, this is not enough to fund the aims of the European Union. The European Union’s ambitions as an international player, that is, on the international arena, in terms of funding research and development make this fact clear.
The implementation of next year’s budget is also a matter of quality and motivation in terms of administrative procedures, and in this respect we are very rigorously examining and analysing the Council’s approach to the issue of employment and salaries in the European Commission. We accept the European Commission’s warning that the cuts in salaries which amount to over EUR 50 million will make recruitment, particularly from the new Member States, virtually impossible. The Council has not denied this strongly enough, and therefore the problem will be raised in the first reading in Parliament, as it is not only a question of proportionality in terms of employment, but also a problem of efficiency and motivation for the administration which is facing new challenges.
The differences over the approach to the 2007 budget became very clear, albeit in a friendly atmosphere, during the conciliation procedure on 14 July. A sign of these differences was, for example, the fact that no common statements were made by Parliament and Council. Of course, we also have time to agree the 2007 budget.
For me, and this is my final point, it was very important to receive Minister Wideroos’ assurance which, while only verbal, is based on what was jointly included in the interinstitutional agreement, that is, that she will undertake to do all that lies within her power to ensure that the new financial regime will come into force on 1 January 2007. It is clear that the efficient implementation of the budget for 2007 depends on whether there is a new financial regime to accompany it.
. Mr President, on 17 May the Commission presented the draft budget. I am not going to repeat our position. Today I should like to concentrate on presenting to Parliament the Commission’s evaluation of the Council’s first reading.
I should like to confirm that we very much appreciate Parliament’s attitude and the way it has worked on the 2007 budget, especially the method which is to be used by the rapporteur in respect of cost-benefit analyses and impact assessments of all proposals from the Council and the Commission. We support this. That means any proposal on radical reforms in any area. We would be happy to have a consistent approach with respect to cost-benefit analyses and impact assessments on any policies, including the recruitment of administrative staff and administrative expenditure.
Therefore, today I should like to say that we are still sticking with our proposal. We think it is realistic and grounded. We have evaluated the requirements for the 2007 budget as far as realistically possible. However, to our surprise, the Council has made disproportionately large cuts in administration at all the European institutions, including the Commission. From this point of view, there are two elements and two separate problems.
Mr Lewandowski has mentioned that in the 2007 budget the new Member States have been given 800 posts, but the EUR 56 million for salaries has been reduced. That means that the Commission will not be able to recruit anyone at all. The Council would like to speed up recruitment at the Commission, yet recruitment at the Commission will not be speeded up at all; the Commission will not recruit at all in 2007 if this proposal is maintained. That means somebody here is not telling the truth.
The second element of the budget which completely surprised the Commission was that the Council intervened in the annual budget procedure by coming forward with a multiannual approach, practically politically reopening the interinstitutional agreement which all three institutions signed in May. It is a seven-year approach to administrative costs and expenditure – a period of time which will cause the Commission to lose a minimum of three directorates-general, and will upset the geographical balance which, in line with the wishes of the Council and Parliament, the institution is supposed to keep in mind. The balance in the linguistic approach will also be upset. In addition, the structures and human resources necessary for achieving the new policies that the Council and Parliament have called for, including the new financial perspective, will not be forthcoming.
We were therefore surprised by the Council’s attitude, which is not based on impact assessments or cost-benefit analyses: it is based solely on arithmetic. This goes against what we are trying to achieve here at the very beginning of the new financial perspective, i.e. how we are looking at the budget and how we are looking at the efficiency of the ways we use money in the European Union.
I should like to point out to Parliament today that we are promising to cooperate openly and fully with Parliament in preparing its opinion for first reading. In July I promised to provide you with technical information on the proposal, which I shall do this week, hopefully by Friday. You will receive two notes on the 2007 budget and on the proposal for 2007-2013. I hope that will help all of us to achieve the final results.
I should like to call on all those involved to be prudent, to make significant progress in respect of impact assessments, and to achieve whatever is necessary for all Community programmes to be fulfilled.
The debate is closed.
The next item is the report by Mr Proinsias De Rossa and Mr José Albino Silva Peneda, on behalf of the Committee on Employment and Social Affairs, on a European Social Model for the future [2005/2248(INI)] (A6-0238/2006).
. – Mr President, this own-initiative report, prepared jointly by myself and Mr Silva Peneda, with the essential support of our respective staffs, is a very important contribution to the ongoing debate about the future of Europe and the role that Europe’s social model can play in re-energising the unification of our continent.
There are no doubts these days that the creation of the European Union has been a very effective and successful peace process. What is not so readily acknowledged is that it has also been a successful prosperity process. In his book, ‘The European Dream’, Jeremy Rifkin comments on the remarkable recovery of European countries following the Second World War. The fact that Europe outstripped the United States in growth terms for half a century up to the mid-1990s, by developing and putting into place a remarkable social infrastructure which ensured that prosperity could be shared, was a remarkable achievement.
This success was not based on a dog-eat-dog approach, but on a social contract which ensured that working people would share in the wealth created, and their dependence on society generally would also benefit through the provision of universal public services.
We are now into a new period – an unprecedented revolution in technology, in the age structure of our population, and in the globalisation of capital, where there is a growing need to create a transnational democracy that is capable of effective governance of those new phenomena.
This report recognises that the challenges we face cannot be addressed by reheated dogmas, whether of the left or the right. That is not to say that there are no philosophical differences anymore, but it is to argue that these differences are being redefined by the objective conditions of the modern world we live in.
This report is a restatement that Europe’s core values of equality, solidarity, redistribution and anti-discrimination, care for the young, the old and the sick through universal public provision must be defended in the necessary reforms already under way; that our social model is not an obstacle to competitiveness and growth but is, in fact, a necessary ingredient if we are to deliver the kind of decent European society that our citizens clearly desire; and that the concept of ‘flexicurity’, pioneered by my colleague Mr Rasmussen in Denmark, can help facilitate reforms by preventing people from tumbling into poverty as a result and can, if properly tailored to each Member State’s needs, be an important tool in the process.
. – I should like to begin by saying that the EU that we know today was founded on an ideal, the main objective of which was winning and maintaining peace. In half a century, Europe has, on the world stage, become a byword for peace, democracy, freedom, solidarity, prosperity and development.
Peace, this prime objective of the European project, has manifestly been achieved, to the extent that we now take the true value of this major victory for granted, so normal has it become to live in peace for over six decades. We are talking about peace that is rooted in freedom, democracy and respect for human rights and the rule of law. Let us compare the European social model with other situations: an example close to home was the great swindle of the totalitarian Communist experiments, which for decades deprived many Europeans of their right to freedom, for most now happily regained.
The brutal reality of Islamic fundamentalism today is a further example of a movement far removed from the core values on which the European social model is based. This report deals essentially with values. The way in which these values are implemented varies from country to country, and we therefore stress the idea that while the European social model is a unity of values, that unity is implemented in a number of different ways.
Globalisation, technological development and demographic change are the main factors behind the difficulties faced, to a greater or lesser extent, by the social protection systems in the different European countries. Hence the need for timely reforms; either the European social model will survive if we take action, or will die if we do nothing.
We know that if there is weak economic growth any structural reform will be doomed from the outset. This is why we have placed major emphasis in the report on the Member States implementing the Lisbon Strategy and on the need to complete the internal market. The following are the areas to be prioritised in the reforms to be undertaken: greater flexibility in the labour market, lifelong learning, more time to pursue an active life, the work-family life balance, changes in sources of funding, and combating poverty and social exclusion.
In the area of competitiveness, we recommend that greater attention be paid to SMEs and to innovation. The general guidelines of the reforms that must be implemented and that have been highlighted in our report are indicative of reformist thinking firmly rooted in the core values of the European social model. As elements that inform all political action, these values are needed now more than ever.
It is therefore important to us that Parliament affirm that the reforms that need to be carried out to the different social protection systems must not under any circumstances affect the core values on which the European social model is based. Parliament’s decision on the content of this report will thus be of relevance beyond the Union because it will be a political affirmation of the defence of values that are important not only to Europe but also to the world. In this regard, I shall quote the International Labour Organisation, which explicitly referred to the European social model as a possible source of inspiration for emerging new powers.
I should finally like to mention my fellow rapporteur, Mr De Rossa, and to thank him for the excellent spirit of cooperation that we enjoyed, which enabled us to work in a way that was both stimulating and pleasant.
. Mr President, ladies and gentlemen, firstly I wish to say that I am grateful for the opportunity to discuss Europe’s social future with you. This is obviously a very important subject as far as the citizens of Europe are concerned.
The Heads of State of the European Union have repeatedly confirmed their commitment to European values and the development of European social models. The European social model, which is capable of combining economic growth, low levels of unemployment and social cohesion, provides a solid base on which to look for answers to the challenges of globalisation and an ageing population.
The European social model also needs to be reviewed constantly. We have to make it easier for our citizens to adapt to change. We have to show our support for European competitiveness and higher levels of employment and, furthermore, combat poverty and exclusion. We have to make sure that the systems for social protection are sustainable in the long term and at an adequate level. All these aims support one another reciprocally.
It is vital to the future of a social Europe that the Lisbon Strategy for growth and employment is assiduously put into effect. If the European welfare societies are to remain, there need to be better competitiveness, lower rates of unemployment and higher productivity. One of the objectives of the Finnish Presidency is to reinforce the basis for economic growth in Europe.
Over the coming weeks we are expecting the Commission to present a communication on demographic change in Europe. These issues were discussed at an informal meeting of EU Ministers for Employment, Social Affairs and Health in Helsinki in July. One of the Finnish Presidency’s conclusions from these talks was that the change in the population’s age structure should not be regarded as merely a challenge: it is also an indication of how well the European welfare model works. Large sections of the population have the chance of a longer, healthier life. Although the conclusions relating to the potential for economic growth and the sustainability of public finances may well be less positive, a long-term, proactive policy of reform is essential.
The job market debate is a fundamental part of the European social model. The Finnish Prime Minister, Matti Vanhanen, and the Commission President, Mr Barroso, will host an extraordinary tripartite Social Summit in Lahti on 20 October. Its purpose is to continue the debate on managing structural change in Europe. We need to find a balance between flexibility and security and invest heavily in skills and expertise. By making it easier for men and women to harmonise work with family life we will be creating at the same time a more effective response for Europe to the challenges of globalisation and an ageing population. This harmonisation of work and family life is also fundamentally linked to the implementation of the Lisbon Strategy. This was highlighted at the European Council in spring 2006 when it adopted the European Pact for Gender Equality.
The Union is a key global player whose aim is the promotion of democracy, human rights and sustainable development. The Commission has just presented a communication on the subject of ‘decent’ work. It is very important for the EU and the International Labour Organisation (ILO) to cooperate on this matter. The worldwide promotion of decent work will also boost productivity in the less developed countries.
During its Presidency, Finland wants to strengthen the European Union’s ability to adapt to the pressures of global competition. Improving European competitiveness is closely linked to the preservation of the European welfare societies. Europe can be both competitive and strong socially, but this will require us to make continued efforts and be prepared for change.
As Prime Minister Vanhanen said here in the European Parliament plenary in July, we also have to take seriously the fear that Europeans have of global competition. Common values and social justice will play a central role in allaying such fears.
.  Ladies and gentlemen, I should first like to thank Mr Silva Peneda and Mr De Rossa for their report on the European social model for the future. The report makes a useful and thought-provoking contribution to the debate launched at the Hampton Court European Council in October 2005. Most importantly, though, it once again emphasises the significance of social Europe and the need to protect and develop the European social model.
Ladies and gentlemen, the debate on the European social model is, by nature, a complex one, which can be approached from a number of different perspectives. I feel that Parliament’s report in its original form takes a wide-ranging approach and conveys the most important points. I should like, if I may, to share a few thoughts with you.
Firstly, the report ultimately states that the European social model was built on a specific set of values. The technical implementation of those values may vary, of course. When we speak of values, we speak of something worthwhile; in other words, if we are convinced that there are values at the heart of the European model we are saying that we are willing to channel our efforts into protecting and developing those values.
When we speak about the European social model, one of the adjectives we use is European. I feel that the European social model is clearly based on European integration, without which there would be no hope of progress on the world stage, regardless of which Member States we are talking about. Accordingly, European integration is a cornerstone of the European social model, and, as the other side of that coin, the European social model is one of the cornerstones of European integration. Given that, from a geographical point of view, European integration is a complex concept, we could hold a series of wide-ranging debates, although in principle where we find the European social model, there we also find the boundaries of European integration. It exists where we have a set of values that have been adopted by the individual Member States. There are, of course, other values that one could add, and this is clearly a question that would provoke a great deal of lively discussion. In my view, these are the core elements of this debate in Parliament, and the main reasons why it is so important.
I share the view expressed by the rapporteurs that it is important not to regard social politics or policies as a burden, but rather as a positive, proactive factor in creating jobs, in supporting growth and in strengthening social cohesion. Europe cannot be competitive without being socially strong. It cannot be competitive without a social policy. It is mistaken to think that if we throw away this core idea, we will gain some kind of wonderful advantage. This opinion has, in my view, been expressed very clearly, which I am pleased to see.
I am also pleased that the positions of Parliament and the Commission coincide on a great many points, for example in their assessment of the situation. Europe must reform its policies if it wants to protect its values. Preserving the status quo is not a solution; preserving the status quo is in the long run simply a waste. We must also realise that besides an innovative and open Europe we also have a Europe with almost 20 million unemployed. The situation in the labour market is gradually improving, and recently the figure was more in the region of 18 million, a 2 million improvement, which is not inconsiderable. We have a Europe in which there is poverty; we have a Europe in which there is child poverty; we have stagnating growth and a Europe with too much social exclusion. If the EU is to remain active and economically strong, the challenges that must be tackled head-on also include the ageing population, which threatens the financial viability of our social systems, and globalisation, which is a source of fear mainly for countries with high unemployment and which at the same time confirms how indispensable it is to launch the structural reforms.
I should like to thank Parliament for its proposals, which I wish to sum up in one word: modernisation, or perhaps a better word would be improvement. We need to modernise in order to be able to preserve high-quality education and health systems, and to deliver decent employment and decent pensions for all. The Commission and the Member States have launched the process of modernisation and the reforms as part of the re-launched Lisbon Strategy. I wish to thank the rapporteurs, in this regard, for highlighting the importance of striking a balance between the economic dimension, on the one hand, and employment and social protection on the other. The EU has at its disposal a range of individual instruments that will help the Member States to press ahead with modernisation. This legislation will support economic change and the implementation of measures to protect our values and quality of life, conferring the authority to monitor compliance with Community rights and providing a budget which is vital for supporting the Union’s economic, social and territorial cohesion.
Most of the proposals in the report bear a striking similarity to the Commission’s current activities. These include activities relating to demographic change, which will be addressed in the proposals contained in the Green Paper on demography that I should like to introduce in October. They also include activities relating to what is known as flex-security, that is, flexibility with security, regarding which the Commission has begun to negotiate with the interested parties, and these negotiations are due to culminate in the adoption of joint principles by the end of 2007. Additionally, we have activities relating to services of general interest, which the Commission will address in a communication to be completed by the end of this year on the basis of Parliament's report. There is also similarity in the activities arising from the Commission communication of June 2006 entitled ‘A citizens’ agenda delivering results for Europe’, in which the Commission undertook to carry out, in 2007, a thorough assessment of the reality of the European Community and to launch a programme geared towards an approach to rights and solidarity, which will also examine the possibility of establishing a list of rights for Europe's citizens.
Lastly, I should like once again to thank the rapporteurs for their report, which looks to the future and which makes some useful proposals. The Commission will respond to it in the coming months in the context of the main initiatives to which I have alluded. Ladies and gentlemen, I should like if I may to return to the very beginning. The European social model is founded on the idea that it is possible to link up political democracy, economic efficiency, economic effectiveness and solidarity.
. – Ladies and gentlemen, previously the entire sector of social expenditure was viewed as an incidental matter, as a matter of redistribution. I believe that the experience of recent years has shown that this is not a matter of expenditure but rather one of investment, and I am pleased that we are discussing this report during the Finnish Presidency. The Finnish crises of the early 1990s were overcome by investing in people, in a similar fashion to the Danes during the time of Bishop Grundtvig.
Recently, the work of the US economist Richard Florida has drawn attention to the creative class and the economics of creativity. We need to create a network capable of harnessing all kinds of talent in European society and of driving development forward. We must, in my view, regard the European social model as an area of choice and not as a unification issue. Lifestyles should diversify, because where we gamble on cheap labour, such as in the Asian economies, there is dwindling choice and the range of opportunities for economic growth also diminishes.
. – Mr President, I am grateful to Mr De Rossa and Mr Silva Peneda for their work and the report on the European social model. I am pleased that the input of the Committee on Women’s Rights and Gender Equality has been taken seriously and is also reflected in the report.
Women are indispensable in the social model, just as they are indispensable in the labour market. Not for nothing did we in Europe plan to enhance the labour participation of women. Despite this, women are often still absent from the labour market, and, for that matter, feature far too infrequently in the social model.
Women are often the first victims of a badly-functioning social system. If there are no funds for day-nursery facilities or for sick, elderly or disabled people, it is often the women, wives and mothers who stay at home to look after them.
That is why I am in favour of a model which takes women into consideration, one in which the government helps where needed in an affordable manner. I am against a model thought out in Brussels that must, by hook or by crook, be implemented across Europe. What I am in favour of, though, is social solidarity in Europe under the motto ‘One for all and all for one’.
That is also reflected in the report we are discussing today, and that is why I am in favour of the report by Mr De Rossa and Mr Silva Peneda.
. – Mr President, when you look around in society and talk to people, you can tell they are worried about the consequences of globalisation and about globalisation itself, and that there are concerns, due to persistent unemployment in some Member States, about being affected. They can see the adverse effects the demographic development has, and that makes people, also in the discussion about the European social model, very reticent.
They wonder how sustainable are all the things we have at present. Can we maintain the pensions, the unemployment benefits, if need be, or this welfare level as it is at the moment? That is the sort of caution I am talking about.
The central question is whether the social security systems, which are very different but are all based on certain values, can deliver what was promised when they were first set up.
I am very glad that two fellow Members, Mr De Rossa and Mr Silva Peneda, have, despite their different political backgrounds, managed to draft an excellent report which can serve as a basis for future discussion. I am extremely grateful to them for this.
At the heart of the European social model is the need for economic development, for without that we cannot give, or guarantee, social security. We want to be able to guarantee people basic social requirements, but we must also acquire the funds to do so, of course. That involves a continuous process, whereby social security is reorganised so that the citizens receive what they can expect.
There are different models and our model is different from the others in that it is based on a social market economy and, in fact, also on Christian social teaching. I am grateful for the many sound recommendations in this report.
, . – Mr President, I would like to start by thanking the two rapporteurs, who have worked very well together. The report they have produced is a good one. I am often asked, when back home in Sweden, whether there really is a European social model or whether what we really have is a collection of different models. My response is that, while it is true that our social systems are different, they also have a great deal in common and it is that commonality which constitutes the European social model. We all have systems that build on solidarity with those who are unemployed or sick or who have suffered industrial injuries. We all have a public sector through which we pay for what is common, to somewhat differing degrees. We also have the social partners and civil society, which play a large part in the process whereby we shape our societies. These are the common distinguishing characteristics.
If the social model is based on common values within different systems, this means that we can learn from one another in the course of the process that we now find ourselves in. It is, of course, not the case that the social model or the various social systems cannot be changed. As so many speakers in this debate have said, they must be constantly amended - the systems themselves, that is to say, rather than the values underpinning them.
The two great challenges today are demographic change and globalisation. In view of the demographic change, we must also show solidarity with the next generation. Thus, the next generation must not have to spend an unreasonable amount of what it produces on those of us retiring and requiring large amounts of medical care. We therefore have to create sustainable pension systems.
We must, however, also ensure that we create a working environment that makes it possible for people to remain in the job market for longer. Amongst other things, this means having reasonable working hours. We must have skills development whereby the older section of the workforce is also able to be involved in the changes in skills development and other such matters and whereby such workers are thus able to carry on working. This would mean that we would have more workers in the labour market. Perhaps we will also need to accept more people from countries outside Europe in the future, which in all likelihood will be the case.
As far as globalisation is concerned, there are two ways to go. The first of these is to copy the economies of our competitors, China and India, namely in terms of wages, labour market conditions and the like. The second way is for us to attempt to compete, in fact, by having well-trained staff and by engaging in research and development and so on, which would mean that our workers and the products they produce would be the best in the world. This does, however, require security in the labour market, since it involves change and restructuring. People involved in a changing labour market need to feel secure. I know that the Finnish Presidency is referring to this as ‘security in the midst of change’ rather than as ‘flexicurity’, but it amounts to the same thing. If you feel secure, you are also able to participate in the work of bringing about change and the development of Europe. Then we can develop our social systems in such a way that they become a productive factor in the work of bringing about change.
Mr President, ladies and gentlemen, in the debate in recent months on the growing political integration of Europe, with its ups and downs, we have often said that Europe needs to give people a better idea of its project, its purpose and, I would say, its indispensability: the Europe of results, conceived by us specifically to give people a real key to understanding its .
Now, however, its social dimension needs to be promoted as well, alongside the dimensions of growth and knowledge, the objectives that we are always proclaiming. This must be accompanied by research into what Europe must become, so that we can tell Europe’s people clearly whether the future of Europe – and not just its past history and that of the 20th century, which we all know and have lived through – will still have this priority, this distinguishing mark that has characterised the diverse models and systems in the various Member States.
It is precisely at a European level that we need to make this leap: the progress made so far in the various countries and Member States is now confronted by challenges that isolated responses alone are unlikely to overcome. Clearly – I must say this to those who fear that Brussels will decide everything: what, how, and with a single model – clearly, evidently and indisputably, the competence and responsibility for social policies lie with the Member States, and decisions on how much and what kind of revenue to spend on our social systems, depending on whether the emphasis is more on social security or education or reparation, must be made at a national level.
That these are national decisions is beyond doubt, and I too uphold the idea that my country should decide what kind of welfare state to create, but I also consider it necessary to adopt a common approach at European level regarding certain fundamental rights that must be safeguarded: social rights that, I would remind you, we included in the rights section of our draft Constitution. We have to start here, with a common approach to lay down certain guidelines, precisely because our national social systems are faced with the worst challenge of all: economic and financial compatibility. Indeed, we want competitiveness and social cohesion to go hand in hand as the two sides of the same coin of integrated development of a society.
That is why I think today’s debate is important; that is why I think it should be part of the European agenda, even though some may perhaps question it because it is just an own-initiative report on this subject. It is not enough to talk about institutional models; it is not enough to talk about what kind of governance is necessary; it is essential to debate the competitive model for our free economy.
The citizens also want to know this, when they make their political choice, when they also make, or refuse to make, the economic choices that we shall ask them to make for the sake of higher employment or some other reason: they will ask whether these social rights are in any case a distinguishing mark of all the welfare systems that the various countries will be implementing.
. Mr President, I am sure that everyone, in principle, is in agreement with the European social model, even if they only pay lip-service to it. Who can have any objection to a shared scheme of values, or have anything against peace, social justice, freedom, equality and so on?
While EU politics is far from lacking in fine principles and guidelines, in the day-to-day life that goes on in parallel with it there prevails a raw reality, with, among other things, the pursuit of short-term profit and often unscrupulous exploitation and competition. Many watch passively, or look away, while the few become richer and more and more people become poorer and poorer.
This document makes only passing reference to the most serious social problems, such as extreme poverty, discrimination against immigrants, the grim lot of the long-term unemployed; it is insufficiently rigorous in highlighting inequality and injustice, and the blame for this must lie with the subsidiarity principle – good thing though that is in itself. If what is termed harmonisation in the economy is to be regarded as the most obvious thing in the world, then the EU ought also to say ‘yes’ to harmonisation measures in the social sphere, starting by bringing taxes into line and then moving on to debate minimum and basic incomes and the citizen's wage, and then saying 'yes' in particular to the harmonisation of the pension system.
Justice can only be a valid principle in the EU if the law, throughout Europe, accords full protection to the weakest members of society.
. – This debate is extremely important given the serious nature of the issue, the so-called ‘European social model’, that is to say, the economic, social and labour rights that have been gained by the workers and the people over dozens of years, a fact not taken into account by the Commission or by this report. Far from it, in fact.
The underlying thrust of the report is that social security systems hamper economic development and are unsustainable given the demographic challenges posed by globalisation and world competition. The report emphasises deep structural reforms that in practice will lead to the collapse of public social security systems, thereby casting aside the main weapon at our disposal for protecting social inclusion, for combating poverty, unequal distribution of income, job insecurity and unemployment, and for promoting the dignity of those in work.
In this way, the rapporteurs of the Group of the European People’s Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament are seeking to continue the policy of pandering to Europe’s captains of industry and the interests of the large economic and financial groups, opening up new business areas and placing a significant proportion of pension system funding in the hands of private profit. The trend is therefore towards the increasingly neoliberal path of the so-called ‘Lisbon Strategy' and ‘Stability Pact’.
This is not what the 72 million-plus people living in poverty and the 18 million-plus unemployed had been hoping for. What is needed is a change in these policies. This is what we had in mind with the proposals we put forward, which we hope will be adopted.
. Mr President, I, too, would like to join my colleagues in thanking the joint rapporteurs for their work on this very important report. I welcome the Commissioner to the House also, because eventually the Commission will have to start implementing some of the things that we are talking about here.
One of the key elements arising from the debate is the recognition at last that, unless the economic wealth can be created, together with the employment terms to guarantee jobs and security within those jobs and rights after those jobs, then the European social model is non-existent.
As my colleague, Mr Andersson, rightly pointed out, there is not just one single model, but a variety of different ones. The one thing they all share is the necessity for solidarity between all peoples within the individual countries and across the European Union. The idea of protection for those who are most vulnerable within our society is at the very core of what the European social model should be about. When you look down through the list of issues and areas that need to be covered, of course there are always difficulties that will arise, whether it is with regard to long-term unemployment, youth unemployment, female unemployment, social welfare provision, protection with regard to access to housing, access to education and training, or more recently the demographic situation and the pensions crisis that is looming before us.
No matter how you try and come up with solutions to deal with the problems that are there, the one thing we should learn from the practical experience we now have of a number of these various social models is that one size does not fit all. There is a need to allow for flexibility within those models, to guarantee that the core values of putting the human being at the very centre of what the social model is about remain paramount. But, also, when we speak about harmonisation of taxation or harmonisation of the minimum wage, this obviously militates against creating equality, because countries that at present have lower wages and a high level of social protection could be made uncompetitive, with business and companies being attracted elsewhere and jobs lost. That is why this flexibility must be there.
I give my support to the report in general and I am delighted with the comments it makes. One area of ongoing concern is the need to ensure the link between economic performance and the generation of wealth, which must then be utilised for social protection. You cannot have one without the other and when we speak about raising taxes, you can have the highest taxes in the world, but if you do not have companies employing people and paying taxes, then you cannot provide social protection afterwards.
. – Mr President, this report covers ten diverse fields, practically all EU areas, from peace and security to human rights and from Lisbon to Laeken. It is, then, an aspiration, an attempt at founding an embryonic culture.
When I was younger I played rugby and I recall a match that was not going well. The captain gathered us together imploring us to have more team spirit. An empty gesture, because team spirit cannot be manufactured: it arises from the game’s culture of combining various skills, of playing for each other, of covering each other’s mistakes and of the post-match social atmosphere.
By the same token, it is no use the rapporteurs gathering us together to vote for a European social model. If all its various parts, reports, treaties, rules and regulations, etc. are worthwhile and are put into practice by all this team of nations, then the European social model will emerge of its own volition. Therefore, this report is irrelevant!
Recital O of the report specifies that the Constitution should reflect the concept of the social model – covering the same ground. It follows that the European Constitution is also irrelevant, as well as dead!
This report emphasises the role of the Member States and their competences, especially their role in securing jobs leading to economic growth and prosperity. It comments on the diversity of the European Member States and says that we must respect their traditions, all of which was endorsed this morning by the Finnish President. However, this will all be swept aside and lost if the EU embarks on the madness of a Constitution.
In conclusion, you may gather that I doubt the sincerity of this report, which includes the statement: ‘recommends that Member States deepen cooperation and exchange of best practice’. One year ago I remarked in this House that one of the central features of the EU was that each Member State could bring to the table its best practice to share with all the others. However, when I said this in the Committee on Employment and Social Affairs during the working time directive debate and tried to contribute some best practice from a Member State – the UK – I was firmly told by that rapporteur: ‘We don’t want you dumping your ideas on us’.
Mr President, a year ago British Prime Minister Tony Blair addressed this House and asked a vital question: what sort of social model is it that delivers 20 million unemployed across the EU? It was a good question, and so far I have not heard the answer.
The European social model is well meaning, it is compassionate, it is meant to do good and yet it has created a regulatory and fiscal climate which is deterring enterprise, destroying wealth and undermining competitiveness. It is time to face reality: one man’s job protection is another man’s unemployment. The social model is profoundly discriminatory. It discriminates in favour of people in work and against the unemployed. If we want to achieve the Lisbon objectives, if we want to face up to the challenges of globalisation, if we want growth and jobs and competitiveness and prosperity, then we have to start to dismantle the European social model.
The European social model faces significant challenges, related primarily to the changes in the economic environment and social transformation. Several elements of these changes have already been mentioned here today.
In my view, a key question is the need to create ever more jobs. For this purpose, and in relation to the social model, it is important to stress: only more jobs, and therefore, obviously, support for the small and medium-sized enterprise sector can make it possible even to speak of elements of change within the social model. I am delighted to hear what Commissioner Spidla has also said, that this is a question of preserving European values. In order to succeed in doing so, it is clear that structural changes within the European social model are also necessary. The main question is through what EU strategy and at what rate of change can this be achieved?
In this regard, I am of the opinion that we need to harmonise EU policies, and I especially welcome the aim set out in the report: a strengthened, open method of coordination so that national parliaments and the European Parliament can play a more active role in this. I am convinced that greater cooperation and joint European consensual positions are necessary on the major political questions. Therefore, common European statements, and policies tailored to each Member State, are the approach we must follow. As regards future prospects, this declaration is sufficiently pragmatic and clearly shows that we must work together. Problems can only be solved by joining our forces, not by fragmenting them.
I consider this to be a good, defensible report and I ask that the greatest possible number of Members, preferably from the widest possible political spectrum, lend it their support.
Mr President, I wish to congratulate both rapporteurs, who have done excellent work.
Last autumn, during the British Presidency and in the run-up to the extraordinary summit at Hampton Court, members of my own government were saying two contradictory things about the idea of the European social model. On the one hand they said there was no such thing as a European social model – we have 25 different national social models – while on the other they said that if there was such a thing as a European social model then it was a continental phenomenon and a millstone around the necks of a number of Member State economies.
Mr Helmer has reminded us of what Mr Blair said in this House. In fact, a number of ministers have said the same thing, and are obviously reading from the same script - i.e. do we really want a social model that throws 20 million into unemployment? If Mr Helmer was listening to the debate then he would have heard an answer to that assertion from Mr Blair, because this report nails those lies. The very first substantive paragraph underlines the point that we indeed have a European social model which reflects a common set of values based on the preservation of peace, social justice, equality, solidarity, the promotion of freedom and democracy and respect for human rights. The report makes the point that far from the model being a burden or a millstone, social policy should be seen as a positive factor in the European Union’s economic growth, not only by increasing productivity and competitiveness but also by generating social cohesion, raising living standards for citizens and ensuring access to fundamental rights and freedoms. That is absolutely correct, and if we see it in that sense, social policy becomes a productive factor – the theme of a Dutch Presidency some years ago.
The report also recognises what a number of people have said, which is that there is a clear need to modernise and adapt the model to respond to the wide range of challenges we face: demographic and technological change, globalisation and so on. The rapporteurs also stress that reform and modernisation of the model must preserve and enhance the values associated with it. That is of vital importance. In Britain a number of people engage in headshaking about what they see as the over-slow progress in modernisation and reform in a number of continental European countries. What they tend to forget is the brutal, inhumane and destructive way in which reform was managed during the Thatcher years in Britain. What a number of continental countries are trying to do is to engage in that reform process through consensus, while preserving the underlying values of the European social model. That is the way to do it, and it is one I very much admire.
One final point: I regret that the PPE-DE Group has tabled an amendment to paragraph 23 aimed at removing a specific reference to the need for the Commission to bring forward a framework on services of general interest. I very much hope that amendment falls, because had we had that framework the Services Directive itself would have had a far easier passage. We still need it and I hope the Commission will heed the call for it made in the report.
– Mr President, intervention by the European Union is too often experienced by our fellow citizens as an intrusion into their daily lives. Moreover, sometimes they are correct. However, those who did not want the Constitution refused to see that this text could have clarified the powers of the Union and those of the Member States.
In fact, our fellow citizens demand a Europe which responds to their urgent and practical concerns, but only when it is the institution which is best placed to do this. In this sense, a social Europe is one priority among many. Our duty is to set out a framework which – you said it yourself, Commissioner – is modern and balanced, and which guarantees a high level of social standards, while still leaving the Member States sufficient room to manoeuvre.
Ladies and gentlemen, let us stop these sterile debates between those for whom the word ‘social’ is a synonym for the resurgence of state control and those who, in lengthy reports, propose unworkable and counter-productive measures. As we already did with the Services Directive, all of us have to work together, and as urgently as possible, in order to define this framework, starting for example with the adoption of texts on working hours, on services of general interest and on the status of European mutuality.
Mr President, it is a pity that this report on a European Social Model for the future does not get us much further on. None of the social models existing within the EU have, to date, even begun to do as they have claimed to do and create the conditions under which every human being really can live a self-determined life in dignity within the EU. As I see it, the main challenges, not least for the EU’s internal market, are the abolition of poverty, the removal of social divisions, and energetic action to protect the climate.
I therefore believe that the Economic and Monetary Union needs to be supplemented by a European Social Union, action to establish which could be taken, for example, firstly, by creating the machinery to combat social dumping; secondly, by laying down minimum social standards across Europe, and, thirdly, by creating European social security systems that make poverty impossible. It is regrettable that the report before us on a European Social Model for the future contains no proposals of any substance for a truly social Europe characterised by solidarity.
– I would like to point out that this report does of course contain some well-founded statements and rather off-putting forecasts, but I would like to speak not about the fact that each of Europe’s Member States has socially differing social systems, but about two specific groups of people. I represent a country where there are people who in the past participated in dealing with the Chernobyl nuclear disaster, and now these people need help. In the past they played a part in tackling this disaster with the awareness that they were saving humanity, that they were helping Ukraine and, in doing so, Europe too. Today the Latvian state does not have enough resources. Latvia’s social system is not able to help these people, now that they have become invalids.
The second group consists of people from Latvia as well as other Baltic countries and eastern European countries who, as a result of occupation by the USSR, were sent to concentration camps. These people were deprived of a normal life, deprived of an education, lived through a period of slavery and worked like slaves. That is why it is impossible today, with the resources at Latvia’s disposal and at the disposal of the other Baltic states, to achieve the social rehabilitation of these people. If we now speak of the European social model, and of solidarity, then I think this model ought to include additional social protection for these groups, protection that is supranational in nature and should not be left as a burden for just one country to bear – countries that are already in fact, the poorest states in Europe.
– Mr President, we must admit that we really have messed up on the question of the welfare state. The truth is that, a few years ago, we laid down a great deal without having the intuition to see that people's life expectancy is increasing. At that time, forty years ago, an infarct meant death; now an infarct is dealt with in a routine operation.
Similarly, we did not think a few years ago, ten years ago when we signed the world trade agreement, that our products are encumbered by the cost of welfare, while the products produced by the Indians and Chinese, who account for half the planet's workforce, have no such cost. As a result, Chinese products are flooding Europe, our companies are closing and tomorrow we shall be unable to offer this welfare state.
The truth is that either we shall go bankrupt or we shall not be as secure as citizens. These are the facts. We must therefore see how we can realistically deal with the situation. We are pulling the wool over people's eyes. We shall be unable to keep our word.
Now we say let us get funds from employers, while employers have already been brought to their knees by Chinese and Indian products. We therefore need to look facts in the face. Technology should show us the way. Forty years ago, when I was a child, we went to work in the fields in the summer and there were 50 people for two decares. Now it is one machine with one operator.
Jobs are being lost to technology. How, therefore, can we secure this standard of living today? We need to find ways that are not obvious from this way of thinking. We need to realise that we made a mistake when, ten years ago with the world trade agreements, we failed to take this parameter into account, namely their cheap products which are today drowning the market and keeping our products off the shop shelves.
This is a serious mistake which we will have to pay for. We need to tell European citizens the truth: that we will be unable to make the Chinese into Europeans and that, unfortunately, we shall have to make the Europeans into Chinese.
Mr President, please allow me to speak about the European Social model from the point of view of a citizen of a new Member State. It is said that scientists have identified four different models, namely the Scandinavian, Anglo-Saxon, Continental and Mediterranean models. Although they differ, they also share some common traits. I would also add that there is another model, the Postcommunist model, which does not fit in with any of the others. The Postcommunist model is characterised by the absence of any model at all, where supermarket staff work until ten in the evening, even on the first of May, or work twenty-four hours a day for 200 euros per month.
This is why the creation of a new social model, common to the whole of Europe and its implementation at least on a basic level is above all in the interests of the citizens of the new Member States. Unfortunately, it is in the new Member States that we see the biggest divergence between quality of work and payment for it. There is very poor access to healthcare; a lack of a minimum social support for those with inadequate resources, there are very low disability benefits and pensions and, finally, a hidden system of charges for access to higher education.
Sadly, it is in the new Member States that there are the least jobs available and those that do exist are of a poor quality, the pay most often ranging between 200 and 500 euros per month, while the cost of living is almost on a par with the rest of Europe. Unfortunately, it is in Poland, in the country of the trade union ‘Solidarność’, that we have the most poorly protected workers’ rights in the whole European Union. I hope that the European Social Model will ensure that our poorest citizens will not have to fear the news of a further enlargement or of the introduction of the euro.
In this respect, we all need the European Union to play a more significant role. The European Social Model should aim to increase confidence in European institutions, especially on the part of the poorest citizens.
Mr President, two Members of this House, from different political groups, have joined together to draft a report on the future of the European Social Model, and the result has been worth their effort. The European Social Model defines the unity of values, but also the diversity of the national systems. The values by which we are guided include solidarity, social justice, access to education and health services, but the manner in which they are put into practice is left to the Member States, with their different models, whether Nordic or Anglo-Saxon, Continental or Mediterranean. Both globalisation and the disturbing demographic trends put the national social security systems at risk to a considerable degree.
This is where there must be far-reaching reforms if sustainable funding is to be ensured. The systems must become more dynamic, and must no longer be as rigid as they have been. What I find praiseworthy in the report is the promotion of small and medium-sized enterprises, which continue to provide most jobs and traineeships, along with 'flexicurity', the innovative approach combining flexible labour markets, modern labour organisation, security and social protection.
There are, however, three problems areas, and it is not just the Germans in the Group of the European People’s Party that regard them as such. The first is to be found in paragraphs 13 and 14, which discuss the open coordination method, which must not be allowed to become a new lawmaking process, and is acceptable only if it is limited to the exchange of experience and best practice. Both the national parliaments and the social partners need to be involved in it.
The second is in paragraph 23, which includes an urgent demand – originating from Mr Stephen Hughes – for a framework directive on services of general interest, in flagrant contradiction to the current state of negotiations.
Thirdly, there is the Globalisation Adjustment Fund in paragraph 31. We repudiate the idea that the relocation of businesses should be funded from the European level. We have no need either of wide-ranging approval procedures or of new bureaucracies, and we certainly have no need of the privatisation of public capital. Actions to provide workers affected by globalisation with further training and retraining are acceptable, but nothing else is. We are counting on this House to support this line, and, if it does so, we will then be able to vote to adopt the report as a whole.
– Mr President, I would like to begin by congratulating the Members who have drawn up this report on such an important issue, which lies at the heart of European integration. This is a very positive report, because the big political families in this Parliament and the enormous majority of Members have managed to carry on working together on a joint approach and commitment. I believe that today provides a very appropriate opportunity to say once again that the enormous majority of Members of this House see open markets and the European social model as part of an indivisible whole, and that that will continue to be the case in the future.
A reasoned and reasonable report; a reasoned report, looking at the past and seeing that, by means of our model, we have achieved the largest area of economic and social progress in Europe and reached the most important stage in that progress, and a reasonable report because it enables us to look to the future not just on the defensive, but also proactively, in order to make a success of the great challenges of globalisation. Furthermore, there is no reason not to point out that the report has managed to emphasise the added value that the Union contributes to this model, in which, naturally, Europe does not have the ambition to carry out the tasks of the Member States, though it does have the legal competences required to complement and promote the action needed to achieve the communitised objectives of employment and social well-being.
We have many instruments, including legislation, by means of which we can reasonably champion basic objectives and defend workers’ fundamental rights and prevent social dumping. We are asking for a new form of globalisation for the whole of the world – one in which we do not have this social dumping that is accompanied by instruments that spoil workers’ conditions; the Union must prevent this phenomenon from arising in its territory.
Mr President, I shall end by saying that I am certain that our reformed model has a future, but this certainty is accompanied by another: not even the economic Europe will have a future unless its social model is respected.
Mr President, firstly, I should like say that I do not like the fact that the two largest parties prepare joint reports as a matter of principle. I feel that it excludes other parties from the outset.
As for this report, it is generally ok. I know that sounds churlish, but I am pleased subsidiarity has been mentioned and we call on Member States to act and not the EU. However, I have severe reservations as regards talking about a European social model at all. I know we have common goals, but we do not have common systems across Member States – as other people have mentioned – to achieve those goals. Neither, I believe, should we have, hence my concerns.
I know others have mentioned this, but I would not like it to be thought, if this report is passed, that we want to work towards a one-size-fits-all European social model, instead of respecting the diversity that we have at the moment. Common social objectives, yes; a common social model, no.
– Mr President, first of all I would like to welcome this discussion. There are two standard platitudes that are delivered whenever the European social model or social policy is discussed. The first is that a social Europe is at the heart of this project. The second is that it is simply a matter of creating economic resources and that a rising tide will lift all boats. Both of those propositions are utterly discredited and if you look at the figures for poverty, for homelessness and for social dislocation in this Union, you will understand why.
The reality is that social Europe has been very much a ‘frill’ or an ‘add-on’ to the broader game plan of this Union. I believe that, if we are to have a real and fruitful discussion about social policy, we have to ask the fundamental questions and the difficult questions relating to EU macroeconomic policy. What has the effect of liberalisation and privatisation been on those who are marginalised? What about the creeping abandonment of the welfare state? And, is it any wonder that there is such a glaring gulf between the European citizen and the European Union, when the policies we pursue disenfranchise people.
I very much hope that this report will serve as a springboard for the much deeper discussion and analysis that we require.
– Ladies and gentlemen, experience clearly shows that the European economic model is unsustainable, significantly so in fact. The social model should work as a safety net, or a springboard, for citizens who cannot work due to temporary difficulties, old age or illness. It has turned into a comfortable resting place, however, for those who are unwilling to work. The European social model is an exercise in high-minded populism and operates in debt across many countries. It does not encourage personal responsibility; it does not motivate people to improve their qualifications and performance; it promotes laziness and a lack of responsibility, making people passive and indifferent, and ultimately it leads to companies pulling out of the EU, resulting in high unemployment in the Member States.
The current populist social system is certainly a vote winner for politicians, but it will not bring future prosperity for our citizens. It should be stated clearly that the European social model is not, as the politicians would have us believe, a given right. It is merely a temporary bonus resulting from economic efficiency.
It is widely accepted here that there is no single social model in Europe, but rather that we have 25 models. Similarly, there is an understanding that social policy falls under the jurisdiction of the Member States. Given these shared viewpoints, the question is not about whether it is possible to achieve the single model, but rather about whether it is sensible to aspire to one at all.
I attach importance to the fact that this report highlights some common fundamental values and objectives of European social models, such as equality, non–discrimination, solidarity and general access to education, health care and other public services. For our citizens these are the essential ingredients of a successful economy and also of an equitable society. The Member States are, therefore, making continuous efforts to harmonise economic efficiency, competition and social justice. Of course, the ways in which we go about this will vary.
Social policy is not an economic burden but a positive aspect of the economic growth of the European Union since it generates social cohesion, raises living standards and guarantees fundamental rights and equality. Social policy is an important factor in social peace, political stability and economic progress.
It is precisely this issue which is addressed in this report as it calls for the reform of economic and social systems so that they can address the challenges of demographic changes, globalisation and the rapid pace of technological development. Naturally, the European Union is playing an important role here by coordinating various efforts for the implementation of the Lisbon Strategy, preparing common guidelines for growth and employment, and ensuring a certain degree of coordination in the field of social security. This report says that social security is neither the preserve of the right nor the left, but is essential to a modern society.
Every Member State of the European Union is seeking the most appropriate model and this report is a suitable incentive and basis for change in the social models of the Member States. I should like to thank both rapporteurs.
– Mr President, ladies and gentlemen, I too would like to begin by congratulating the two rapporteurs on their work. With this report, supported by the Committee on Employment and Social Affairs – I want to emphasise this – we make a great step towards the definition of a European social model: a balanced combination of economic necessities and the imperatives of social justice.
Too many Europeans suffer from the fact that our Union does not protect them, does not protect their public services, and it does not pay sufficient attention to the consequences of globalisation. Many fear threats against the most basic structural elements of their social model. In the face of this suffering, our responsibility is of course to guarantee values, but also to prove our willpower through concrete measures. It would be against our values and vain to seek the lowest labour costs, the most docile employees, the weakest taxes, and the most lax environmental, social, health and welfare standards of our competitors. On the contrary, our identity and our strength contribute to the excellence of our working standards of production.
This report shows that, beyond our differences, we have a common attachment to a society which is not solely organised by the law of the market, but by solidarity and redistribution and by the protection of our fellow citizens, that is to say our human capital, the most rich and important capital we have. Europe has shown that social security, protection against life's risks and the right to retirement for everyone have been the ingredients of a recipe that is good for citizens, good for society, good for the economy, and one which will remain the path to follow for the future.
Mr President, we are dealing with a very important topic, although I am sure that we have not dealt with it thoroughly enough and will have to return to it again more than once in the future. Nevertheless, I would like to express my appreciation for the work of the rapporteurs and the results of their work.
I am one of those who consider that a European social model exists. However, it is a composite rather than a monolithic model. It is a model where a diversity of experience is based on a commonality of values. This model should be improved and adapted to the challenges of today, but the improvement must not lead to its weakening.
These are the most significant conclusions that I think we should draw from this very important debate.
Mr President, the co-rapporteur, Mr De Rossa, talked about the need for a ‘decent society’. That phrase was very much paralleled and echoed by the Council when talking about the need for ‘social justice’. I hope that on all sides of the House people would agree on the importance of those phrases and agree that they should not just be empty phrases but concepts of real meaning. I hope also that people on both sides of this House would recognise the importance of their applying to everybody in real social inclusion. In other words, that they should apply not just to those people who are in work, not just to those people who are not able to work, but also to those people who want to work but are unable to find work because there are too many obstacles in their way.
That is why I would also like to congratulate – in addition to the first co-rapporteur – the other co-rapporteur, Mr Silva Peneda. When he spoke he referred to the need to reform the social model. That phrase was picked up by the Commissioner himself, who talked about the need for reform. What particularly impressed me about the Commissioner’s remarks was that he said that the status quo is not an option. He specifically referred to the 20 million unemployed, because they are indeed a constant reminder of the biggest social injustice of all. Something has to be done. We must help to do it.
To my mind the key word is ‘reform’. I have tabled an amendment, with the help of a dozen or so colleagues from different countries, to insert into Amendment 1 on recital F the phrase ‘modernisation and reform’. The good news is that Mr Hughes has confirmed to me this afternoon that the PSE Group will support that phrase. We have the chance, as a House, to show that we all support that phrase and that it is not empty of meaning, but a phrase of substance. Our constituents want reform. Let us show tomorrow that we want it and are going to vote for it too.
Mr President, I welcome this opportunity to come back and respond briefly to the debate so far.
I have to say I am relieved that Mr Clark and Mr Helmer find the report irrelevant, because I was afraid that there was so much praise for the report and that I must have done something wrong, if they also found it acceptable. I am really pleased with that.
I am curious and dumbfounded that some of my colleagues on the left in the GUE/NGL Group also seem to think the report is irrelevant, but perhaps that is a reflection of the point I made that the dividing line between left and right is changing in this modern world of ours and that it is not that there are no differences but that the lines are shifting.
Mr Crowley welcomed the report. However, at the risk of losing a vote, I should say that perhaps he misunderstands the report, because, while the issue of support for the poor is important as part of the European social model, I do not agree – as he seems to – with the theory that the rising tide lifts all boats, because, in fact, it does not. We do not have the time to go into that. However, it seems to me that what is intrinsic to this report is the point that social policy is intrinsic to a prosperous Europe and that it is not a question of one or the other, or of waiting for one to deliver the other: we must deliver both and we must find ways to do that through reform.
– Mr President, ladies and gentlemen, our social security systems increasingly appear to be in difficulties. Recurrent economic crises, demographic changes and immigration processes are forcing us to rethink the European social model, partly because the European Union contains both the wealthiest and most highly developed areas in the world alongside others marked by high levels of poverty and pre-industrial development. That is why we are seeking a model that can guide development and wealth towards benefiting the many. What should its features be? At the centre of the relationship between the people, society and the State we need to place the concept of subsidiarity, by means of which all Europe’s citizens can express their own freedoms guaranteed by non-oppressive institutions.
Social solidarity needs to be promoted, so that social progress and increasing wealth are governed by respect for the dignity of every individual and by the help that social groups can provide for people in difficulties. This can be entrusted neither to an exclusive role for public institutions nor to self-regulating market forces, but to solidarity of three kinds: individual solidarity, spreading positive values among people; the solidarity of social groups that organise themselves into social networks; and institutional solidarity, with few essential and universally accepted rules, for a State that can make the most of all its society’s energy.
European businesses also form part of this design, because full employment is a cornerstone of the social model; small and medium-sized enterprises are particularly important as the backbone of a system combining economic entrepreneurship with the solidity of the social fabric, working towards a new European social model that, through a diversity of forms and of organisational systems, promotes the well-being of everyone.
Mr President, this report that we are debating today on a European social model for the future, in relation to which I would like in particular to acknowledge the consensus that has been achieved between the two large political groups – and I would like especially to mention Mr José Silva Peneda and also Mr Proinsias De Rossa for their efforts – is good news, since it is destined to contribute to solidarity, greater social cohesion, greater quality of life and a more sustainable future for Europe’s social security systems.
There is no doubt that the Europe of the citizens to which we all aspire requires more and more coordinated policies that allow us to tackle the new challenges that we face every day. For example, demographic change with higher life expectancies, which has been mentioned here this afternoon, undoubtedly obliges us to adopt new policies, and not just health policies, but also socio-health care policies which will allow us to combine the higher life expectancy with greater quality of life.
Full employment, temporary work, youth unemployment and women’s unemployment require an ambitious employment policy, which promotes the stability and security of jobs. The same goes for the incorporation of women into working life, where we need innovative formulae for reconciling work and family life and for making working hours more flexible. We must also deal with immigration, which I see more as a challenge than a problem. This summer, more than ever, we are witnessing the drama of immigration in my country, and it is causing serious human problems. Without prejudice to the attitude of the Spanish Socialist Government, which has raised false expectations and has therefore helped to aggravate this serious problem, this situation affects the whole of Europe and hence requires cooperative and effective measures on our part.
I believe that it is important that we consider a European immigration policy, and it is important that we say so today, when we are talking about the European social model, because the phenomenon of immigration is going to have a great impact on the European social model throughout Europe. I therefore believe that we should continue working in favour of this European social model, while taking account of all the challenges facing us, and that of immigration in particular.
.  Ladies and gentlemen, I am grateful for the opportunity to take part in this extremely lively debate which has looked at the European social model from a range of perspectives. I believe I can sum up my opinion as follows: the voices disapproving of the European social model seem to be very much in the minority, while a majority spoke in favour of the European social model as a significant factor in our lives. The latter is the opinion held, broadly speaking, by the Commission.
Ladies and gentlemen, I should like to come back to some of the important points that came up in this debate, so that I can use the time allotted to me to highlight the most significant areas. I feel that it is important to acknowledge that the EU on its own is a highly original product, a highly original political entity that cannot easily be described in the kind of terms conventionally used in political science. It is inappropriate to describe it as an international treaty, or to talk about it in normal political terms. The same is true of the European social model. It is much too complex to streamline into a simple theme. I therefore wish to express my appreciation for the rapporteurs, who have drafted a text that tackles this question extremely thoroughly, in my view.
Another major theme of this far-reaching debate was the realisation that the European social model is not merely a statistical entity, but that it is, broadly speaking, founded on active participation, and in some cases is founded on work. This is because work, ladies and gentlemen, as we have heard today, is more than just a job; it has a clearly defined ethical character and it is precisely this ethical activity and ethical solidarity which underpins the social model, a fact which came through clearly during the debate.
Ladies and gentlemen, I will note the outcome of your vote with interest, and as I have already indicated, many of the approaches and positions already drawn up by the Commission more or less tally with what has been discussed here. Thank you very much, ladies and gentlemen, and Mr Silva Peneda and Mr De Rossa, for giving me the opportunity to take part in this debate.
– The debate is closed.
The vote will take place on Wednesday at 12 noon.
The reform of the European social model is today at the heart of the debate in Europe. As a matter of fact, there are a great many challenges in the social changes consequent to the necessity to adjust to globalisation, demographic evolution and technology innovation. At this stage, we support the rapporteur when he stresses that the Union should not only preserve but enhance the common set of European values that are the preservation of peace, social justice, equality, solidarity, the promotion of freedom and democracy, and respect for human rights while bearing in mind that the sine qua non for social justice is economic prosperity. The Union must meet its citizens’ expectations and answer the spreading concerns about employment, the current low growth rate and the need to reform the social protection systems. The rapporteur wisely underlines that it is time to call for EU-wide renewal of the social dialogue while deepening cooperation and exchange of best practice through the enhanced open method of coordination as the key policy-making instrument in the fields of employment, social protection, social exclusion, gender equality in the labour market, pensions, and healthcare.
– It is undeniable that the European social model was a crucial factor in the rebuilding of democratic Europe during the post-war period and that many millions of people have benefited from its success.
It is also undeniable, however, that having been set up during a time of overpopulation and relative immobility in the business and industrial sectors, it needs to be brought up to date at a time of major population decline, of a highly competitive global economy and of constant demand for adaptable resources.
Reform is all the more necessary in light of the increasing number of relatively new factors of social concern such as the unsustainable nature of pension systems, long-term unemployment, unemployment among the young and unemployment among those with qualifications.
The gradual reduction of the power of the State and the redefinition of its model, greater freedom for economies and the encouragement of private initiative, creativity, competitiveness and investment play a central role in meeting the challenge of catering to the new reality.
Notwithstanding the need for flexibility and the need to contemplate the future reduction of some rights that previous generations took for granted, I also feel it is vital that the most vulnerable sections of society be protected and championed.
The Peneda–De Rossa proposal is an outstanding one not only in professional and political terms but also as a moral achievement.
In our view, the European social model does not mean closing the gaps among the redistribution systems. The report considers the social model to be a major means of upholding European values, which we can only preserve if Europe continues to follow the path laid out in Amsterdam and Lisbon, and if no ultimate choices are made within the false dichotomy of competitiveness or solidarity. For the mission to succeed, it is necessary to see economic competitiveness and human security as mutually interdependent elements that jointly create the conditions for a life of human dignity.
We wish to express particular thanks to the authors of the proposal for having formulated the statement in such a way that the new Member States can also identify with it. The analysis of the Peneda–De Rossa report closes the debate over whether the aims of cohesion can be reconciled with other, secondary objectives. The statement is unambiguous: Europe's identity and credibility depend on whether we allow countries, regions and socially vulnerable groups to go under. The reform of the social model is but a tool and not an end in itself; it is a tool for meeting the new challenges presented by a multinational Europe and by globalisation and the information explosion.
The statement considers the need to avoid the poverty trap that threatens the new Member States in particular as a serious question weighing on Europe's conscience. We know that the ageing population of Europe is itself producing the threats that make people's futures increasingly hopeless, the greatest of these threats being that of child poverty. The Europe of which this statement speaks cannot acquiesce in a poverty trap that will swallow up future generations.
I wish to congratulate the rapporteur for the deep and thought-provoking analysis regarding social Europe. I agree that the social model is first of all about values. These values, however, of which the old continent is so justifiably proud, today faces serious threats that can only be averted by common effort.
Although economic growth and increased competitiveness are indeed preconditions for safeguarding the achievements in the social sphere, these in themselves can no longer raise up those social groups which have fallen behind or are unable to keep up with or even participate in the ever-accelerating competition. On the contrary, they further aggravate these social cleavages. A frightening reminder of this, in Western Europe, is the tragic situation of refugees and migrants, and in, Eastern Europe, that of the Roma.
The creation of new jobs can, in the absence of suitable guarantees, still lead to the trap of exploitation. The creation of a level playing field does not by itself lead to true equality of opportunity for those who start out with disadvantages. On the contrary, it preserves and even heightens differences. The preconditions for reducing these inequities are the major social support systems, and above all making high-quality education accessible for everyone.
Yet even the victory of those groups that are competitive is a Pyrrhic one: the glaring differences and ever greater decline destabilise society, tearing apart its connective tissue. The upheavals in France showed us that even the greatest wealth cannot protect you in the midst of a raging crowd. At the same time, even squeezing wages down to the lowest possible level will not make a socially discontented society attractive to entrepreneurs. For this reason, although I agree that the source of the tribulations of social Europe and of the possible solutions lies in economic growth and competitiveness, we cannot fall into the error of treating these as absolutes and as ultimate goals. This was perhaps best expressed by the former president of the Socialist Group in the European Parliament, Mr Robin Cook: the economy must always serve the people, and never the people the economy.
– The next item is the Council and Commission statements on the greenhouse gas emission allowance trading scheme: national allocation plans (2008-2012).
Mr President, climate change is the most important environmental problem that our planet faces. If the actions which we have targeted to address it do not bring about results, then the change will have very unfortunate economic and social consequences on a global scale in the future.
That is why the Kyoto Protocol was signed and ratified within the framework of the UN Framework Convention on Climate Change, making provision for a 5.2% reduction in emissions of carbon dioxide and other greenhouse gases by developed countries and, within these frameworks, the European Union has undertaken to reduce emissions by 8% compared with 1990 levels.
In order to achieve this target in the period from 2008 to 2012, we have taken various measures at Community and national level. Many of these measures are provided for in the first and second European programme on climate change. The main measure which we have provided for and which went into operation on 1 January 2005 is the Community trading scheme for greenhouse gases, especially carbon dioxide.
With this scheme, we provide for the cheapest efficient method of reducing greenhouse gases in the medium and long term. The scheme covers approximately 50% of carbon dioxide emissions in the European Union. It covers approximately 11 500 000 undertakings and industrial and other installations and today constitutes the biggest gas trading scheme in the world. It is without doubt the only international scheme and many countries have joined this scheme, which covers numerous sectors of economic activity.
The success of the Community trading scheme is of major significance because it will be able to form a base and we aim to use it as a core scheme in order to create an international greenhouse gas trading scheme.
This is one effective way of reducing emissions of greenhouse gases globally and, in particular, for us to help ensure that developed countries such as the United States, the number one country for greenhouse gas emissions in the world, accounting for one quarter of all carbon dioxide emissions, contribute to this reduction and, of course, for us to also find any which way that is acceptable to developing countries, which are also emitting more and more greenhouse gases.
You will have all read in the newspapers about what has been happening recently in California, with the initiative taken there for a scheme similar to the European trading scheme for carbon dioxide and other greenhouse gases to start operating there in 2009. The same applies, but specifically only to companies that generate electricity, in seven north-eastern states of the United States and it would appear that pressure is already being exerted from below on the federal government to start debating the question of a global greenhouse gas trading scheme.
I must emphasise that there can be no doubt about the European Commission's determination to maintain and improve this scheme in order to achieve the reduction in emissions of greenhouse gases required in order to stabilise concentrations of these gases in the atmosphere.
Last spring, the undertakings covered by the Community scheme, in keeping with their obligation, notified their emissions of carbon dioxide verified by independent auditors and, for the first time, we have a cohesive set of real values audited by independent agencies of emissions of carbon dioxide in the European Union.
Actual emissions were lower than many expected. At this stage, the following conclusions may be drawn:
First, as far as monitoring, the submission of reports and verification are concerned, the scheme is operating very well. The results of the 2005 audit show that undertakings complied to a satisfactory degree with the basic obligations which derive from the trading scheme. The scheme infrastructure is operating smoothly.
Secondly, market-based mechanisms are a success and the Community emission allowance trading scheme appears to already be bearing fruit.
Thirdly and perhaps most importantly, the Member States can – and must – expect the sectors covered by this scheme to make a much greater contribution towards reducing emissions, especially if it is borne in mind that the European Union as a whole is not yet on track to honour its undertakings on the basis of the Kyoto Protocol.
As you know, the Member States must notify their national allocation plans which, as a whole, also determine the upper limit for the entire European Union for the 2008-2012 trading period, which coincides with the first commitment period in accordance with the Kyoto Protocol.
By yesterday, the Commission had received 10 national allocation plans representing approximately half of the total allowances approved by the Commission during the first trading period. These countries are Germany, Estonia, Lithuania, Ireland, Latvia, Luxembourg, Poland, Slovakia, the United Kingdom and, yesterday, Greece.
The remaining Member States have not yet notified their national plans to the Commission. However, ten of them are already available as preliminary plans within the framework of public consultation. They come from the following Member States: Austria, Belgium, Bulgaria, Cyprus, Finland, France, Italy, the Netherlands, Portugal and Spain.
The national allocation plans notified are currently being evaluated by the Commission. As you will understand, the Commission cannot make any material comment at this stage.
As far as our more general approach to this matter is concerned, I shall be clear: the Commission will use every political and legal means at its disposal to ensure that national plans comply both with the commitments made within the framework of the Kyoto Protocol and with the actual data on verified emissions for 2005. This will safeguard scarcity on the market, as well as terms of equal participation for undertakings.
More importantly for those Member States which are not close to achieving the targets based on the Kyoto Protocol, the national plans must be used in order to help achieve the required reductions. More importantly, the Member States with the worst performances must distribute fewer allowances in relation to the first trading period. Our job will be to guarantee a strict and fair evaluation of all plans.
Finally, I wish to assure you that the Commission attaches a great deal of importance to all the Member States submitting their national allocation plans for the second trading period as quickly as possible and we have already sent a letter, a sort of preliminary warning, to the countries which are delaying, before starting infringement proceedings.
If the Member States fail to send the information requested of them, the Commission will examine the possibility of taking further action. I trust that this will not be necessary and that, within the next few days, within the next month, the Member States will send in their greenhouse gas allowance trading allocation plans.
. Mr President, ladies and gentlemen, the Council shares the Commission’s view that the emissions trading scheme in the European Union is one of the cornerstones of the EU’s policy on climate. It is this very instrument that has helped the European Union to be able to demonstrate its leadership in the response to the challenge of climate change. Coal prices will be a fundamental element in our efforts to stimulate the development and adoption of environmentally friendly technology.
As with all new schemes, emissions trading has also experienced growing pains in its initial stages. That is why we need to evaluate carefully how the scheme might be improved further, so that it can fulfil its aim of reducing greenhouse gases cost-effectively. The Commission’s forthcoming evaluation report will make this possible.
A huge project is now underway to draft other national allocation plans. Member States are drawing them up, and it will be the Commission’s job to evaluate them. This is clearly stated in the Emissions Trading Directive adopted by the Council and the European Parliament three years ago.
In the spring this year we gained a lot of valuable experience from the reports on emissions data for 2005. Now we have to consider how we can improve the scheme’s transparency on the basis of that experience. If the scheme is a transparent one, we are in a better position to ensure that market data is available to all players in a coherent and coordinated form at the same time.
In parallel with the process relating to the allocation plans, the Finnish Presidency will be launching a review of the Emissions Trading Directive. It is of particular importance that the scheme can help give a clear signal to operators that low-carbon, environmentally friendly technology is a worthwhile investment.
. Mr President, I welcome the Commission and the Presidency to this debate. I have to ask why there was this last-minute inclusion on the agenda last Friday, without the proper teeing-up among the various political groups. Was it purely technical, to comply with your obligation to revert to Parliament by 30 June, even though you are a couple of months late? But I will move on as time is too precious to waste.
The PPE-DE Group fully supports the emissions trading scheme and our objectives under Kyoto and agrees with the need to keep downward pressure on every one of the 25 Member States to meet their targets in relation to greenhouse gases, as agreed under Kyoto. Please take that as a given.
I note what the Commissioner has just said concerning the conclusions of the 2000 review: ‘the system works well, the results were good, the system is up and running’. Commissioner, I do not know whether this is a PR exercise and we do not really want the truth to get out to those who might be listening. I completely support a fully effective ETS, as do all my colleagues, but the system is not working well. I know these are early days, which is a genuine caveat for anything we say after what has been a very short 18-month review period. The theory is good, but the practice has been awful and has not matched the theory at all. We need to look at this situation urgently.
The idea was that at the end of each year the amount of carbon dioxide actually emitted had to match the amount of emission permits a company surrendered to its government. That was to keep pressure on companies to decrease their emissions. What has happened? In the first year, 2005, the actual carbon dioxide emissions of 21 countries were 44 million tonnes short of the amount of CO2 emissions permits allocated by the 21 governments in question. That resulted in absolutely no downward pressure to reduce emissions and in a very volatile carbon credit market that fluctuated from EUR 31 per tonne down to EUR 8 per tonne and back up to EUR 16 per tonne. I agree that we need a properly functioning carbon credit market. We need industry to buy into what we are saying. We need credibility, in practice as well as in theory. Could you please detail any amendments you are proposing in the directive before the second period of NAPs?
By the way, Ireland also submitted its NAP on 13 July and you did not mention its name in the countries that you read out. I would like you confirm that it has done so. Perhaps they are telling me whoppers in my home country!
. Mr President, Commissioner, Mrs Halonen, I am pleased with this debate. I am also pleased to hear that the emission allowance trading system is working well in the eyes of the Commissioner and the Council. Our group has put its heart and soul into bringing this directive about, and that is why it is important that it works well. Nevertheless, I would like to make a few observations and, like Mrs Doyle, I have a number of doubts.
First of all, it is unfortunate that only nine countries have submitted their plans now. It is good to know that the Commission is on the case, but disappointing that only nine countries are ready on time.
Secondly, I think that Member States have been too generous in their recent allocations, and that is why the Directive on emission allowance trading has had too little effect.
Another political problem that particularly catches the eye is the windfall profits which electricity companies have made. Electricity companies have been allocated free allowances, which they managed to sell on to the energy-intensive industry and to consumers too, and that, is of course, hard to stomach at a time when electricity companies are increasing their profits in any case.
Commissioner, I should like to see a full assessment of this directive, and I think that we should also, given this generous allocation and the windfall profits for electricity companies, ask whether it would not be preferable by far to switch to an auction system instead of the grandfathering system we have at the moment.
. Mr President, we all knew that this was going to be an exercise in learning by doing and that we would not get it right first time – and indeed we did not get it right first time! The issue of more allowances than there are emissions obviously risked undermining the credibility of the whole scheme, but now we are on the second round of the process and we need to have learnt those lessons.
I am grateful to the Commissioner for coming here and naming by implication those Member States which have failed so far to meet the deadline for the submission of these plans. We are not going to go anywhere if Member States do not actually produce the goods they have promised to produce. I hope that the Minister will put this on the agenda of the Environment Council on 23 October. Now that we can see the ministers on television I look forward to seeing the embarrassment as you point your finger at them, Minister, one by one, and ask them for an explanation as to why those plans have not been submitted.
All too often these plans are coming in late and they are coming in lax. The Commission has got to be fair, but it has to be tough. Parliament expects you to ensure that these national allocation plans meet the goals required of the emissions trading scheme, and many Member States which are genuinely committed and have submitted their plans already will be backing you and want you to ensure that there is a level playing field and that the others fall into line.
Whatever they may say, many Member States are looking for an escape route from the emissions trading scheme. It is up to you to make sure that the exit doors are all closed.
. Mr President, as Greens we are pretty much on the same line as our colleagues. We are at a critical moment: the cheating is over. What France, Poland and Germany have done with over-allocations cannot continue. However, I will use my speaking time to point out another issue, namely that of market distortion.
If you look at the German allocation plan, there is a special clause for RWE, which gets four years of an old power plant allowance. On the other hand, they have completely emptied the new entrants. The German power market is already completely dominated by four companies. The German second allocation plan has a hidden agenda – not to allow gas power plant investment in Germany, because that is exactly what those four big companies are afraid of. Therefore, the Commission’s Directorate-General for Competition has to be fully involved in the review.
You made another point: why do we do this – to put a price on CO2 or in order to have investments in efficient technology? You have to look at the Polish and German allocation plans. What do they do? For a coal power plant investment in Germany, they give 14 years of full allocations. There is no price incentive at all to switch from coal to gas, which was the cheapest option available in Europe to cut down CO2 emissions.
The German and Polish allocation plans are scandalous. They destroy the whole system of incentives. Commissioner, you bear a great responsibility at the moment.
Mr President, ladies and gentlemen, this debate on emissions trading plays an important yet dangerous part in the issue of the Kyoto agreement. We are highly critical of what may turn into a mere trade in the right to pollute, on top of the harm done to countries suffering from underdevelopment. As we have heard, it is utterly ineffective in actually reducing emissions.
We need to be quite clear about this, above all on the eve of a conference of the parties, the thirteenth on climate, which, emblematically, is to take place in Africa, in Nairobi. We should not be setting up a pollution market, but promoting new environmental development based on cooperation policies that should allow the richer countries to produce while polluting much less and the poorer ones to be helped to develop with access to new environmental technologies.
This, then, is a substantial difference on which Europe must have a clear position when it takes part in the Nairobi conference: it needs to achieve a good balance between emissions trading and the promotion of truly beneficial cooperation policies.
– () Mr President, ladies and gentlemen, Commissioner, climate change is one of the most crucial challenges that politicians such as ourselves have to face. Although emissions trading was intended to be one of the principal instruments in meeting this challenge head-on, it has to be said that the results achieved to date from its initial stage are not really convincing.
It was planned that emissions trading should start on 1 January 2005, but there are many Member States in which that did not happen. The national allocation plans – including those approved by the Commission in the first phase – were not really ambitious, and what really did, of course, annoy businesses in the countries with fairly ambitious plans, was that the criteria for the grant of emissions certificates varied to a very considerable degree, so that, for example, a steelworks or a chalk plant got far more emissions certificates in one country than in another. These disparities were not merely a consequence of the burden sharing required by Kyoto; in some cases, they had been exaggerated, and that, of course, resulted in competition being distorted.
During the process of framing the resolution on emissions trading, which was done by codecision, this House argued in favour of very clear and precise rules, to which the Commission’s response was that these were quite unnecessary, and that things could be managed, and excesses avoided, by the use of competition law. I get the impression that the Commission needs to take another, rather closer look and prevent distortions of competition between the Member States and between enterprises within them.
As far as the next stage is concerned, the objective must not be – as it was in the first – that emissions trading should work more or less; on the contrary, it must work well. Distortions of competition must, in so far as is possible, be avoided, and, if European policy is to be credible, the maximum possible reductions in CO2 must be achieved.
Mr President, Commissioner Dimas has said that the national allocation plans have been submitted by only nine countries – although, if Mrs Doyle is right in what she claims, and Ireland has done so, by ten – and that only six of them did so by the end of June as they meant to. Our tardiness in matters such as these is particularly disturbing in view of the fact that we have in fact seen a renewed increase in emissions, above all in the old Member States. What can the Commission, the European Council and the Presidency of the Council do to bring pressure to bear in this area, going beyond merely drafting resolutions to actually putting them into effect?
The second point I want to make has to do with the substance of these national action plans. What I would like to know is how the Commission or the European Council can ensure that the national action plans are rigorous, that our Member States are required to meet the Kyoto Protocol's requirements, to comply with our own laws, and prevented from buying their way out of their obligations?
– Mr President, I would like us to take another look at the allocation plan submitted by Germany, and the reason why I want to do that is that Germany will, next year, be assuming the Presidency not only of the EU Council, but also of the G8, both of which presidencies are crucial in terms of climate protection and energy policy. It is Germany that will be in charge of the preparations for next year's – 2007's – next major UN meeting, and it will be in Heiligendamm that landmark decisions will be taken.
I do not believe that the sort of allocation plan that the Federal Republic has produced testifies to the German Government’s suitability for performing such functions. On the contrary, it is even now plain from the way in which certificates are to be allocated that certain major energy suppliers in Germany are going to use this trading of emissions as no more than yet another justification for price increases of the kind we have experienced already over the past year.
It is also clear from this allocation plan that Germany is neglecting to offer any incentives for conversion from coal to fuels that generate less carbon dioxide. That I regard as disgraceful and absolutely indefensible in terms of the ongoing debate about the climate. If the EU wants to do as it should and, in future, once more play a leading role where the protection of the climate is concerned, then the German state – which will, after all, bear vital responsibility for Kyoto and the post-Kyoto process – must be urged to mend its ways.
– Mr President, I should like to welcome the Commission statement on the greenhouse gas allowance trading schemes. Climate change is having a major economic and social impact. Consequently, pollution must be made expensive.
One point which strengthens the credibility of the overall scheme is that of the declaration of emissions submitted by every undertaking to the competent national authority. There are undertakings that submit declarations certified by specialist agencies and firms, while others are not certified.
The Commission therefore has a huge responsibility to safeguard and strengthen the credibility of the trading scheme and we call on it to take the necessary initiatives to safeguard the new scheme from any such distortions.
I propose, in the run-up to the evaluation of the second national plans for 2008-2012, that the European Commission take the necessary measures in order to prevent Member States from granting excessively generous emission allowances to certain undertakings.
I also call on the Commission to supervise the strict application of the methodology provided for, so that emission factors are applied not to combustion installations as a whole but to each combustion unit.
Mr President, ladies and gentlemen, this is a question of the credibility of the EU’s climate protection policy. According to the , just five of the emission allowance allocations published by the Member States for the next phase fulfil the main criteria. We all know that, to protect the planet over the next few years, the largest developing countries have to be persuaded to agree to limit their emissions. How can we imagine them agreeing to that if the EU fails to live up to its own commitments under Kyoto? The United States of America is also watching what we do. Until now, EU action has encouraged Americans who want their own country to be involved in global climate protection, but if we betray our commitments under Kyoto, that will be a victory for the opponents of climate protection in the United States and elsewhere.
The Commission must now show determination and insist that the Member States of the EU comply with the key criteria in emissions trading. Unfortunately, one of the first Member States where the government has already bowed to the demands of a polluting company in the first phase of emissions trading is Finland. I appeal to the Commission not to allow this type of Finlandisation to spread.
. Mr President, ladies and gentlemen, first I would like to say thank you for this excellent debate, some points of which I wish, on behalf of the Council, to comment on.
Firstly, with regard to these levels of emissions, we should not draw over-hasty conclusions after just one year: we definitely need to examine the issue over a period of more than a year. For example, for us in Northern Europe yearly temperatures – whether or not it will be a cold or mild winter – and the state of the seas, lakes and rivers are highly significant, not just for energy consumption but also for energy production, and thus also for volumes of emissions. Things can therefore vary greatly from one year to the next because of this.
As has been said in this debate, the Member States are now engaged in allocation planning for the next phase, and, in addition to those countries whose proposals are already with the Commission, around 10 others have already published their own plans and are in the final stages of dealing with them at national level. The other Member States have not yet got quite so far, but I am very sure that they are making progress. It should be realised that these figures relate to 27 European countries, and not just 25.
It has been mentioned here that there are flaws in the emissions trading scheme, and accordingly it is very important that the Commission now evaluates its viability very thoroughly and from different points of view. We are expecting the Commission’s evaluation to materialise later this autumn, and perhaps quite soon. We nevertheless do agree that, despite the flaws, this scheme is absolutely necessary, and should be taken in the direction of its original objective, which is that it should act as a genuine incentive for the players involved to invest in carbon-free, environmentally friendly technology.
. Mr President, I should like to thank all the speakers for their contributions to this afternoon’s discussion. We see that they are very concerned about this global problem and how the European Union is responding to it.
Before I continue, I should like to assure Mrs Doyle that this discussion was not used as a cover by the Commission, for the simple reason that it was Parliament and not us who asked for this debate. So it cannot be a cover-up. Also, concerning my failure to mention that Ireland submitted a National Allocation Plan, I have it in my papers. I said ten Member States and I thought I mentioned Ireland, but if you did not hear it, then you are right.
Looking further ahead, concerning the review, I am now preparing a high-quality review of the European Union emissions trading scheme to identify improvements to be made beyond 2012. This could not be done before because until 30 June 2006 we had not even received the actual emissions. The emissions were reported on 15 May 2006, but some countries sent their actual emissions on 30 June 2006. So how could we have the review before we received the actual emissions?
Later this year, following the adoption of the European Union emissions trading system review report in the coming weeks, the Commission will activate a stakeholder group under the auspices of the European Climate Change Programme to intensify the debate on the review. I firmly believe that we need to focus the review debate early in the process to ensure a high-quality outcome. The priority issues to be tackled in the review are, therefore, the harmonisation and extension of the scope of the directive, further harmonisation and more predictability of the cap-setting and allocation process – including consideration of competitiveness, more robust compliance and enforcement of the rules and the linking to trading schemes in third countries and increased involvement of developing countries.
The Commission has already confirmed its intention to address aviation’s climate change impact through emissions trading. There are a number of good ideas to make emissions trading more effective, including giving longer-term certainty on allocations and increasing harmonisation in a number of areas.
We need more time to discuss and further develop these valuable ideas. I am therefore aiming for the Commission to present a legislative proposal in the course of 2007.
Here I should like to give a short answer regarding the concern expressed about power companies making windfall profits by pricing in the cost of allocations, although they receive them for free. Some companies have done that. The electricity price rose, not only because of the emissions trading system, but mainly because of high fuel prices and because of the lack of competition in the power and gas market – a lack of liberalisation. However, as one colleague mentioned, perhaps auctioning could be a solution, along with liberalisation, so we would avoid having windfall profits by power companies with consumers paying a higher price for electricity. According to the directive, auctioning is permitted for the second trading period, up to 10%. That is going to be one of the issues that will be discussed during the review period of the directive.
Looking back, we can say that the infrastructure for emissions trading is sound and the market in allowances is developing rather well. In the first year of operations, 2005 – at least according to World Bank data – 320 million allowances are reported to have been traded via market intermediaries, valued at more than EUR 6 million. So, no one can say that the emissions trading system has failed.
In 2006, the monthly trading volume has increased steadily, with volumes of 80 to 100 allowances in a busy month. A number of organised exchanges across Europe are offering platforms for trading allowances and a number of other market intermediaries, such as brokers, are also active in the market.
I would like to say a few words about the so-called ‘over-allocation’ of allowances to installations that are covered by the emissions trading system. It is a fact that we had about 3% more allowances allocated than actual emissions. That could be for various reasons, one of which could be that companies’ installations reacted to the emissions saving system and the obligations arising from the system, and they have made the most obvious and easiest reductions in emissions by improving energy efficiency, for example, or through other easy-to-take measures. It was the case in Germany that we had a real reduction in emissions of carbon dioxide from installations. Another reason could be the very mild winter that we had in 2005, which reduced the cost of heating, and – perhaps the main reason – the companies participating in the system were over-optimistic about their business growth and over-estimated their emissions, while the Member States were complacent in accepting their figures.
But, during the second trading period, we have made it quite clear to all Member States that the 12 criteria of the directive should be kept, especially for those countries that did not contract to achieve their individual quota target, which will contribute to the overall target for the European Union. Also, the actual emissions that we have now should be taken into full account.
I am going to be tough but fair with Member States regarding the national allocation plans and am very glad for the support for this approach that has been obvious from your contributions today.
The onus is firstly on governments to propose plans to the Commission which ensure that the European Union emissions trading system delivers its contribution to achieving our quota targets. At the same time, all stakeholders should engage in the process of improving and expanding the European Union scheme, so as to secure a global carbon market that can deliver the emissions reductions necessary to tackle climate change.
I would like to thank you for the rich debate with encouraging and important contributions and for your continued support for the fight against global warming and the threat posed to future generations.
The debate is closed.
The next item is Question Time (B6-0325/2006).
We will take the following questions to the Commission.
With a view to the enlargement of the EU to include new eastern and central European countries whose borders are difficult to control, what measures does the Commission propose in order to prevent fresh enlargements from making it easier for illegal immigrants from third countries to enter the European Union?
. As you know, new Member States have to ensure a high level of border control upon accession. As far as the lifting of internal border control is concerned, new Member States are evaluated by experts of the Member States and of the Commission, whether they fulfil, amongst other preconditions, the high Schengen standards of external border control.
In January 2006, the evaluation of the non-SAS related of the new Member States started, and a first assessment of their preparation will be available for the Council in December. I will be reporting to the ministers.
With respect to illegal immigration, the Commission outlined the areas it considers to be future priorities in a communication which, as you know, was adopted on 19 July. The communication in particular explores how to further secure external borders, for instance by introducing intelligence-led ‘e-borders’ management and addresses the possible creation of an automated entry-exit system, the issue of regularisations and the need to tackle employment of illegally resident third country nationals.
In addition, I would like to underline that in July the Commission adopted a proposal on establishing a mechanism for the creation of rapid border intervention teams. This mechanism, that will strengthen the solidarity between Member States and the Community, will allow Member States which face extraordinary obstacles in controlling their external borders to make use of the expertise and manpower of border guards of other Member States on a temporary basis.
Mr President, the events of recent days appear to be demonstrating that the European Union is not prepared for waves of immigrants from areas close to the Union. I would like to draw your attention to the fact that, with the accession of Bulgaria and Romania next year, we will have a new European Union sea border on the Black Sea, that there are States on the Black Sea such as Ukraine, Moldavia, Russia, Georgia, Armenia and Turkey and that that sea opens us up to the whole of Asia.
Does the European Commission plan to establish a system for the Black Sea similar to the one it is beginning to establish on the Atlantic in order to prevent an avalanche of immigrants from descending on the European Union from the Asian continent?
Madam President, ladies and gentlemen, I can reply to the honourable Member that one of the priorities on which we are working with the Finnish Presidency is precisely to propose a European model for the integrated surveillance of our maritime borders by December, with an initial assessment in October.
We are aware that a maritime border is very different from a land border or an airport border, and therefore the Black Sea will clearly also be one of the areas to be examined.
May I just say to the honourable Member that I met the Bulgarian minister for internal affairs again just yesterday and once again I told him that Bulgaria and Romania must prepare appropriately for a strong European contribution in controlling an extremely sensitive border.
– That the flow of illegal immigrants needs to be cut off is not a matter of doubt. The example given by Mr Medina Ortega highlights practices in his own country whereby national governments, by proceeding to – as they term it – legalise illegal immigrants, are actually sending out the wrong signal. Does the Commission see possibilities here, and is it contemplating indicating that a stop should be put to such courses of action, as a consequence of which these illegal immigrants can find their way into all the other Member States of the Union?
. You have touched upon an issue which really is a priority. I have said on a number of occasions that the huge problem of massive regularisations threatens to undermine the principle of solidarity between Member States. We addressed this issue for the first time in the Council some fourteen months ago.
We decided then that every national measure to regularise illegal immigrants must be preceded by a European consultation that permits the rotating Presidency and the European Commission to give their opinion on the impact of such a regularisation measure on the other Member States. There too, we spoke of the principle of solidarity, and we approved a document. This document has not yet formally entered into force, but it has the value of a political decision. I therefore call upon every Member State of the Union planning to carry out regularisations to comply with this obligation to a preliminary consultation, in order to allow other Member States to adopt measures to take into account the impact of this massive regularisation.
Commissioner, considering the huge scale of citizenship granted over recent years in Bulgaria to immigrants from Moldova, Ukraine, Russia and elsewhere, what realistic steps will be taken to control that immigration by proxy through Bulgaria and Romania?
With most other Member States not taking their fair share of immigration under the 2004 enlargement, would countries like mine, the United Kingdom, not be wholly justified in refusing to extend their present open-door policy to Romania and Bulgaria?
Madam President, ladies and gentlemen, this is certainly a highly sensitive subject, and I can confirm that I have personally raised the issue in my talks – including recent ones – with the government authorities of both Bulgaria and Romania.
The answers are reassuring in that both these candidate countries, which are close to joining, realise what impact dual citizenship may have on the other European Union Member States. They have, however, posed us a problem that the European Union should be concerned about. It is the problem of countries like Ukraine and Moldova, which are demanding a new facilitation scheme for temporary EU entry visas. If we do not give serious consideration to these demands for a visa scheme for Ukraine and Moldova, the citizens of those countries will obviously try to resort to dangerous stratagems.
As for workers’ freedom of movement, there are of course references in the accession treaties for Romania and Bulgaria to the possibility of extending, for a transitional period, the freedom of workers to go to other European Union countries.
The European Commission’s argument, as regards the ten new countries that have been members of the Union since 2004, is that there is no longer any danger of an invasion by workers, and we have published a communication in that respect.
If the two new Member States join at the beginning of next year, as I personally hope they will, they will have some restrictions. That will be understandable, considering that they will be new Member States within a second phase of enlargement.
In the week ending 16 June, US reserves of crude oil rose by 1.4 m barrels to 347.1 m barrels. As a result, the country's oil reserves are now at their highest level since May 1998.
Was this issue of the USA's unusually large oil reserves discussed at the annual EU-US summit in Vienna? Might the USA be holding these large reserves in order to keep the price of oil artificially high, with all the adverse consequences this would have for the European economy? How much American crude is being imported into the EU?
. It is true that the United States’ reserves of crude oil and petroleum products have recently reached record levels. However, growing reserves of crude oil or petroleum products in any consumer country should normally not put upward pressure on the world oil price.
It is a well-documented statistical belief among experts that prices of oil and oil products increasingly relax with growing levels of reserves in major consumer countries. That is because risk premium is an important element in the price of oil in the world markets and is priced in by market operators on the basis of evaluations of various risk factors. Besides due political considerations, the probability of supply disruptions caused by insufficient spare capacities and reserve levels is a primary risk factor. Hence comfortable or even record levels of crude oil or petroleum product reserves in important consumer countries such as the United States tend to reduce the perception of risk by a vast majority of operators in global oil markets.
Against this background, there was no need to discuss the question of levels of US crude oil and petroleum product reserves at the annual EU-US Summit.
As for the crude oil imports from the US to the European Union, in the past three years the United States has supplied negligible quantities to the EU – less than one million tonnes per annum. That is less than 0.2% of EU’s total crude oil imports. In fact, the US itself is highly and increasingly dependent on crude oil imports.
– Plans for affordable hydrogen-fuelled cars have in fact been lying around in drawers for years now, and some manufacturers are now in a position to put hybrid cars on the market at the same price as conventional ones. What practical steps is the EU taking to promote such alternatives in order to make us less dependent on both American oil policy and the oil-exporting countries?
. It is true that given the situation of oil prices, a number of initiatives have been studied and included in the five-point plan presented by Commissioner Piebalgs since September 2005. These were further developed in the Green Paper on a European strategy for sustainable, competitive and secure energy.
The Commission aims gradually to reduce the EU’s dependency on imported oil by creating energy efficiency, on the one hand, and by replacing it, on the other hand, with other energy sources, including biomass and other renewables. It also aims at strengthening the producer-consumer dialogue with oil-producing countries in order to promote new exploration and development to meet rising global demand; promoting transparency and predictability of the oil market and being well prepared for emergencies, especially by ensuring that Member States maintain the stocks as set out in the relevant EU legislation.
It is important to know that all these policies – the ones on the use of fuel for cars, biomass and all the other measures just mentioned – will have a beneficial impact mainly in the medium to long term and not for the immediate future.
– One of our aims, of course, is to make the European Union rather more independent in matters of energy supply, and there is no doubt that branching out into alternative and renewable types of energy would be important as a way of doing this.
Which particular types of renewable energy will you be taking deliberate steps to promote in the near future, and to what extent? Can you also supply figures for this?
. There is a number in the plan of Commissioner Piebalgs in this respect, so I would not, at this point, list which are priorities or otherwise. The issue of biofuel is one of the priorities in the European Union. It has been discussed in the College of Commissioners and in the Council, as have other areas such as the use of wind and solar energy. What I can do, given that I am not an expert on this issue, is to make sure that there will be a written reply from my colleague with more detail on this issue.
In its resolution on the European Environment [amp] Health Action Plan 2004-2010 of 23 February 2006, Parliament encouraged the Commission to designate environmental tobacco smoke a class 1 carcinogen as soon as possible. However, no mention was made of this measure during the informal consultation on smoke-free policies at EU level (closing date: 14 June) organised by the Directorate-General for Health and Consumer Protection.
Has the Commission taken any steps to classify passive smoking as carcinogenic to humans? If not, why not?
Does the Commission intend to follow the recommendation of the ASPECT report and classify passive tobacco smoke as a carcinogenic agent? If not, why not?
. I should like to thank Mr Florenz, because every time he asks questions on this subject he really helps our policies.
It is true that it is estimated that 25% of all cancers in the European Union could be attributed to smoking. The World Health Organisation, the Finnish and German Governments and US agencies have already classified environmental tobacco smoke as a human carcinogen. As I have said to Parliament on many occasions in the past, action towards a smoke-free Europe is one of my main priorities. Before the end of 2006, the Commission intends to put forward a document on smoke-free environments, which will discuss the way forward to tackle passive smoking in Europe.
It is true that DG Sanco’s informal consultation did not mention the classification of ETS as a carcinogen, firstly because it had a preliminary and informal character and it tried to get the opinion of selected players. However, we place great importance on Parliament’s view that classifying tobacco smoke as a carcinogen would be advisable.
The problem is legal and not political, because we agree. There is a gap in the European legislation, so I would cover two aspects. Firstly, we have the problem that the existing legislation in the European Union that deals with dangerous products and substances does not cover smoke as such, but only products placed on the market. Therefore there is a gap there in the legislation.
At the same time, the approach was similar to the legislation that deals with protection from carcinogens in the workplace. These two pieces of legislation unfortunately apply only to substances and preparations placed on the market. Under the purposes and intentions of these pieces of legislation, tobacco smoke as such is not considered a product.
We have two approaches. On the one hand, in the consultation document we are to bring forward on the smoke-free environment, we shall ensure that we refer to the classification of ETS as a carcinogen – the one made by WHO, the US, Germany and Finland, so that we give the right information. At the same time, as components and ingredients of the smoke are already classified under European legislation as carcinogens – such as arsenic, butadiene, benzene, nitrogen oxides and other oxides – we shall ensure that we make reference to that as well. Therefore, legally we cannot say at this point that ETS is a carcinogen, but we can say that ETS contains components and substances which are carcinogens. I think the message is quite strong. This is what we can do in the immediate future.
However, in the mean time and in the long run, we hope to find ways and explore the possibilities of how we can use or amend in that respect European legislation so that we have the possibility of classifying ETS as such as a carcinogen. This can be done both by exploring amendments to our legislation. There is also an ongoing debate now on the review of the legislation on carcinogens in the workplace, and perhaps we should consider including that as well. That would apply to the workplace, but it would be a first step.
In conclusion, we will present every possible aspect in the paper which will be published soon – before the end of the year. However, in the meantime we will look at how to improve our existing legislation to ensure that we also have the legal competence to classify ETS as such as a carcinogen.
– Madam President, Commissioner, in view of the fact that, in any given year, 10 000 people in Europe lose their lives as a result of passive smoking, I am sure you will understand why I am not particularly happy about that statement.
While I do of course understand that there are loopholes in the law, it is – if I understand these things rightly – your job to close them. Thinking back to how, at the time of the BSE crisis, we responded to a vague suspicion of risk by turning Europe’s whole food policy on its head over a period of one or two years, we really should do more about this issue, where facts are actually to hand in the shape of some 10 000 victims per annum.
We can tell you that my group will certainly do something about this by producing an own-initiative report along these lines with the aim of supporting you.
. Definitely, I agree. I could also point to the problems mentioned in a report today, in the United Kingdom press I think, that are caused to the respiratory system and to the lungs and breathing problems caused by passive smoking. We also know that it causes heart problems.
Our target, as you will realise from the paper we are to produce, is a smoke-free environment in the European Union. All these arguments help us to move in that direction. We will continue striving to achieve that target, but in the meantime we will explore what amendments are needed to our legislation so that we can proceed with the classification ourselves. Member States can do it and other international organisations can do it, so I do not see why the European Union should not be able to do it as well.
Commissioner, I wonder whether you saw in the press this week – certainly in the British press – reports of a plan by a German entrepreneur to start smoking flights from Europe to Asia.
Firstly, does the Commissioner condemn this and, secondly, is there anything the Commission can do legally to stop this from happening?
. I am afraid not. I do not know who would want to fly in such conditions. I conducted a small poll myself. I asked smokers if they would fly on a smoke-filled plane and they said ‘no’.
As you know, there is no Community legislation on banning smoke on planes. It is the Member States that decide on that. Therefore it will remain the competence of the Member States. Given the recent messages from Germany regarding promoting a smoke-free environment, I am hopeful that they will look into that and that special legislation will come into force in 2007.
– Although none of us want to live in a world in which everything is forbidden, I do believe that smoking – and passive smoking in particular – are examples of a situation in which our own actions are harmful to others. European hotels and restaurants have in fact undertaken to set aside certain parts of their premises as smoke-free areas, but this is no more than a voluntary commitment. Would you consider enacting a Europe-wide regulation according to which certain areas would have to be smoke-free, and with this actually being monitored, since controls on this are, to a great degree, more or less effective from one Member State to another?
. I am sure you know I have views on that, but I do not want to anticipate the outcome of the consultation process that will be launched very soon on smoke-free environments. Based on that we will see what will be the next steps we can take at European level.
I am very much encouraged that one Member State after another is introducing smoking bans in public places. Lithuania and Slovenia recently took similar decisions, and Germany will also do so in the near future. However, for the European Community as a whole, the Commission will await the outcome of the consultation process before deciding what steps to take. As I said in my hearing before the committees in Parliament, my target would be to have a smoke-free Europe and to protect all citizens from passive smoking, not just in some Member States.
My personal view is that just separating smokers from non-smokers is not enough and does not offer sufficient protection. If we really want to achieve benefits for all we have to go for full smoking bans. Nevertheless I look forward to Parliament’s contribution to the consultation process.
In 2005, there were 140 000 company insolvencies in the European Union of the 15, threatening 1.5 million jobs. In the same year in Greece, there was a significant increase of 54.55% in the number of small and medium-sized Greek businesses which declared bankruptcy compared with 2004. In the light of these figures, what immediate measures will the Commission take to rescue small and medium-sized businesses?
. Madam President, ladies and gentlemen, I must begin by pointing out that the Commission has no direct responsibility where the law on bankruptcy is concerned. Since, however, this area is one of particular importance to smaller and medium-sized businesses, the Commission is endeavouring to act as an intermediary.
We have ensured that tried and tested procedures have been publicised, and have encouraged Member States to adopt them. In the Commission’s view, its work is focused on preventing insolvencies and promoting restructuring rather than on the winding up of businesses. We are working towards more business-friendly provisions for non-fraudulent insolvencies, and we are, finally, giving consideration to how to support new starts and give businesses a second chance.
Reference is made in the European Charter for Small Enterprises to the fact that some insolvencies can occur despite the exercise of responsible initiative and entrepreneurial risk-taking, and a review of national insolvency laws in the light of proven best practice is accordingly called for. Various steps have been taken to this end. Early in 2001, a seminar on the failure of enterprises was held in Noordwijk, at which the most important issues discussed were the improvement of bankruptcy legislation and the prevention of insolvencies. In mid-2002, the study ‘Bankruptcy and a Fresh Start’ was published, including a collection of data on the legal and social consequences of business insolvencies.
This survey formed the basis for the Commission’s Best Procedure project 'Restructuring, bankruptcy and a fresh start’ in 2003, which focused on the two issues of to what extent national insolvency law was an obstacle to an enterprise’s continued existence and to its making a new start, and what effect the blemish of failure has on the prospects for success of a business making a new start after failure and on the culture of entrepreneurship in general.
The outcomes of this project were presented in a report intended to support the trend in European policymaking towards changes in the legal framework of insolvency legislation. The principal recommendations and benchmarks ranged from an emphasis on the usefulness of external advice in preventing insolvencies via the role of up-to-date and reliable insolvency legislation in promoting settlements and restructuring measures through to the importance of drawing a clear distinction between fraudulent and non-fraudulent bankruptcy, while the report also set out the various relevant legal consequences. It did indeed help to step up efforts across Europe towards the reform of insolvency law.
In response to a number of positions adopted in the ‘Entrepreneurship in Europe’ Green Paper, the Commission, in 2004, expanded the Entrepreneurship Action Plan by including in it a priority measure on business insolvencies with three specific objectives.
The first of these was that the Member States should be encouraged to implement the recommendations of the group of experts on ‘restructuring, bankruptcy and a fresh start’. The second was that business failure should be better understood, and the third was the promotion of preventive measures for businesses at risk.
Further to the second and third objectives, the Commission is currently developing, as part of the multiannual ‘Stigma of Failure and Early Warning Instruments’ project, an information kit and self-assessment tests enabling entrepreneurs to recognise at an early stage, when the prospects of getting help are still good, the risk factors by which their business is affected.
On 28 March 2006, the Commission staged a conference in Brussels on the subject of ‘Insolvency and a fresh start’, which looked at the methods for preventing insolvencies, the ways whereby the stigma of business failure might be counteracted, and the encouragement of fresh starts following non-fraudulent business insolvencies.
There are positive signs of these priorities being acted on at national level, with the national reform programmes for 2005 in connection with the Lisbon Strategy presented by approximately one-third of the Member States – and I might add that Greece is among them – including plans for the reform of the Member States' bankruptcy laws.
– Madam President, thank you very much for the full reply and for the details of the action being taken by the Commission and the Council.
I wanted to ask if the European Union's international obligations contribute towards the insolvency and sudden failure of businessmen.
. As I have already said, we have, at European level, no power to deal with this matter, and so we cannot take action, whether through legislation or on the international stage. The only thing we can do is, as I have explained to you, to ensure, by way of cooperation, coordination and the sharing of experience in the Member States, that better legal framework conditions can be created. As I told you, there are some countries in which this has already happened, while others are still in the process of doing so, and in some of them the situation is still unsatisfactory.
What I can tell you today is that we will give particular attention to this issue during the preparation of the next annual report on the implementation of the Lisbon Strategy, with particular reference to those countries whose insolvency laws still amount to an obstacle to growth and employment.
I have to start by admiring the Commission's capacity to answer detailed and difficult questions on SMEs in Greece.
The best thing we can do as regards small and medium-sized enterprises is to liberalise markets and, in particular, to implement the four basic freedoms that already exist. My question is can you please guarantee to us today that you will resist the pressure that we are under from many, especially German, trade unions to further water down the Services Directive, which was the subject of such a nice compromise between the Council, the Commission and European Parliament?
Although I have to say that the connection between the honourable Member’s question and the problem of insolvency law, which we are discussing, is not one I find easy to perceive, I am nevertheless able to answer it. The Commission is quite firmly determined to do everything in its power to ensure that the services directive is adopted in the form on which a compromise has been reached with your House.
– Madam President, Commissioner, when large firms go bankrupt, it is often the case that many small ones see their bills go unpaid. Could you envisage the possibility, in such an eventuality, of the European Investment Fund – for a certain period of time at least – being able to guarantee payment or make available an equity replacement loan?
I am sure you will understand that this question will have to be examined, for my answer to it would constitute a commitment on behalf of institutions for which I have no direct responsibility. What I will say, in rather more general terms, is that I do indeed believe that the instruments available to us for ameliorating the consequences of sudden structural change can be used in such cases as well, and so I could certainly envisage creative financial instruments in individual cases, but they really would have to be examined on a case—by-case basis.
Here too, the problem is that European legislation is not possible under the framework conditions existing at the present time.
An integrated European industrial policy is to be welcomed. In its current form, however, there is far too much emphasis on increasing competitiveness. Competitiveness is indeed important if industry is to develop but it would have been welcomed if the employment policy aspects had been taken into account to a greater extent.
How will the Commission incorporate employment policy into the integrated industrial policy?
In a globalised world, the competitiveness of European industry is crucial to growth and employment. The proposals put forward by the Commission for a modern industrial policy are specifically intended not only to make the fullest possible use of European industry’s potential for employment, but also to extend it still further.
There is, then, a quite direct connection between employment policy and industrial policy. I am obliged to you for your question, since it gives me the opportunity to clarify that the industry policy to which I am committed – as also is the Commission – is not one that defends the interests of ‘shareholder value’; on the contrary, the object of this industry policy is to secure in the long term high-quality jobs in Europe.
The main goal of the policy I defend is to provide people with good-quality jobs, and enough of them. Contrary to one point of view that was formerly to be heard in Europe, we are, today, more than ever convinced that this goal will not be achieved without a strong industrial base in Europe, that is to say, industry that is strong, high-performing and competitive.
I would also like to bring to your attention certain aspects of our policy that have to do quite specifically with the connection between industrial policy and employment policy. One I would mention in particular is the European Globalisation Adjustment Fund, which has now – at the Commission’s suggestion – been set up, the funds allocated to which are primarily intended to help workers affected by rapid structural changes to gain further qualifications or find new jobs.
I would point out to you that the Commission is currently working on a policy intended to remedy the skills shortages in Europe, improving the content of jobs and improving employment opportunities in numerous sectors, specifically in information and communications technology, machine-building, the textile and leather industry and various areas of raw materials production and manufacturing industry.
The European Union is also helping to improve the functioning of working relationships and is strongly supportive of corporate social responsibility. Your question also provides me with an opportunity to say to European businesses that the achievement of high profits can never be a business’ sole objective, for a European business always has a social function to fulfil; it has a responsibility to society, and that responsibility primarily has to do with the jobs it provides.
As you can see, considering our industrial policy in complete isolation from employment policy would be a quite artificial distinction to draw. It can, perhaps, be summed up in a single sentence. Modern industrial policy in Europe is a quite essential and indispensable contribution to the improvement of employment opportunities.
Many thanks for your response, which I thought was sound. I likewise do not see any incompatibility between competition policy and employment policy. I just think that perhaps we should put more emphasis on employment policy in future. It is important for us to have a strong industrial policy in Europe if we are to be able to retain employment opportunities. In the light of demographic development, it is also important, however, for the employment opportunities in this sector to be of high quality and for us to focus on areas like skills development so that young people are attracted to going into the industrial sector. With competition in mind, it must not become difficult to recruit new workers. It is a very important task to solve this problem, given the way the demographics are heading.
. I can do no more than tell the honourable Member that he and I are in complete agreement; that is precisely what the Commission is trying to do, and his question makes it clear to me that there is a need for more information and better communication.
It seems to me that perhaps not everyone in Europe is as yet aware of what the essential substance of our strategy is, so I will repeat that the fundamental strategy that this Commission is pursuing is a strategy for growth and employment. That is what it is primarily about; that is what it is primarily intended to do. Alongside the many other means at our disposal, industrial policy is one of the instruments we use to achieve the goal of growth and employment.
I very much welcome the Commissioner's responses, but can I also ask whether he would agree that more flexibility, particularly within the review of the working time directive, would be good for employment as well as competitiveness, and would he give a personal lead in promoting this?
. You will be aware that I have no leading role, and that I in no way wish to trespass on my fellow-Commissioners’ provinces, just as they do not interfere in matters within my remit, and so I will say, by way of reply, and with all due caution, that reference is made, in all the Commission documents on the subject of the need for reforms in Europe, to the fact that – in some sectors and in some Member States, at any rate – labour markets are too rigid, too lacking in flexibility, and that more flexibility in the labour markets – albeit always described very precisely in each instance – would indeed bear fruit in the shape of greater entrepreneurial initiative, more willingness to take risks, and, ultimately, to more jobs.
In principle, then, I can answer your question in the affirmative; more flexible labour markets are, in the twenty-first century, a necessary part of the response to the structural problems that we have.
– If you look at the current employment statistics, it is quite clear that the first and second sectors – that is to say, agriculture and industry – are, together with the services sector, suffering massive reversals in all the developed industrial states.
I believe that the future lies in the services sector, and, if the Commission claims to be managing a strategy for employment and growth, would it not make more sense to focus its efforts there?
We could have an extremely interesting debate on this, but my answer is a clear ‘no’. You may be surprised that I am able to give such a clear answer. It is a fundamental error to think that it is possible to pursue a policy that favours the services sector over the manufacturing sector. In reality, the services sector cannot be developed at all without strong industry – a strong manufacturing industry – to purchase its services.
If we look at the economic reality in Member States with a particularly high proportion of service industries, we see that many of the activities of the services sector have been contracted out by industry, but are exactly the same in substance as before. Our argument, therefore, is that, without a strong, efficient industrial basis, it will not be possible to carry out the expansion of the services sector that would be necessary to solve the employment problem by this means alone. I think that we need to look at these two as being closely interlinked.
Can a statement be given by the European Commission listing the different measures that it has introduced in the years 2005 and 2006 to date to cut the level of red tape faced by small businesses within the European Union?
I have to admit, Madam President, that my problem with this question is that the sheer volume of the Commission’s recent activities and initiatives on this issue is such that I would need a very long time to relate everything we are doing at present. I shall give a summary, therefore, which will also help the President save time.
Cutting red tape and reducing administrative costs for small and medium-sized enterprises, including by improving the quality of our legislation, is one of this Commission’s major political projects. That is what this Commission stands for.
We have brought about a real paradigm shift. We are currently undertaking a systematic screening of the whole body of European legislation – and by this I mean really law by law, provision by provision – to see whether it can be simplified, particularly for small and medium-sized enterprises, and whether it contains requirements that put obstacles in their way.
As the House knows, the Commission has put SME policy in its rightful place at the heart of our economic thinking, as it is they, rather than large enterprises, that are the decisive force in Europe, and what they need is to be given more freedom and more responsibility for their own affairs. They need an environment in which they can develop.
We firmly believe that the ‘Bureaucracy reduction and better lawmaking’ project is a cross-cutting task for the whole of the Commission, a task that involves all the Directorates-General, and will make a vital contribution to strengthening the role of SMEs and encouraging more people in Europe to start up their own business, to take a risk themselves, and thereby provide jobs for others.
Madam President, in the interests of time, I would perhaps suggest I provide the honourable Member with the full version of my answer, which details all these initiatives, and I am also willing to provide any further information required.
I want to thank the Commissioner for his reply, and even though he said it would take him longer to put all the measures together, I am still encouraged by his response.
Commissioner, is it not a fact that the objectives of the Lisbon Agenda are far from being attained, and that we are still lagging behind in measures necessary for the coordination and progress of SMEs under those objectives of the Lisbon Agenda that we initially laid down?
I would not now put it as strongly as that. Last year, I would have said just the same as the honourable Member. In the meanwhile, however, as he is aware, the Lisbon Strategy – the strategy for growth and jobs I have just spoken about – that was decided on last spring has been undergoing a complete revision. Without wanting to anticipate the report the Commission is due to present at the end of this year, I believe I can say one thing, which is that positive effects are indeed starting to emerge. They can be seen in the policies of Member States, and even in the European economy.
I do not know if the honourable Members had the same feeling as I did when reading the newspaper today, but for the first time in a long time we read that production growth in Europe and economic growth in general has overtaken that of Japan and the USA. We are now, once more, growing faster than our American and Japanese competitors. That means that the gap is beginning to close, and I hope that this trend will continue.
It is just an initial indicator, but it gives me hope and shows me that we are on the right track.
Commissioner, without seeking to be unkind, is it not fair to say that the Commission’s record on cutting red tape has been very high on promise, but very low on delivery? Indeed it is not without significance that though you promise us a recital in written form of some examples, you have not been able today in your substantive answer to give a single example of realistic cutting of red tape. The experience in my constituency is that businesses see no sign of it. They find themselves more and more burdened in circumstances where it is seriously impeding their competitiveness.
I regret that I have to contradict the honourable Member, as the exact opposite is true.
In the relatively short time since the launch of this initiative, we have achieved more than I had ever imagined. Firstly, as the honourable Member is aware, we have withdrawn one-third of all pending legislation without replacement as an initial step. Secondly, we have transformed legislative methods and introduced the compulsory complete impact assessment, which in itself brings a considerable improvement in the quality of ongoing legislation. Honourable Members will notice this here in Parliament when they discuss the proposals presented by the Commission.
Thirdly, the simplification programme is in full swing. I am sorry to say that the Commission has been making rather faster progress on this than the other institutions. I always welcome criticism, but this criticism would be easier to bear if the speed of the decision-making by the Council and Parliament on the simplification proposals the Commission has already presented to the other institutions matched the speed at which the Commission presented them.
Would the Commissioner accept that his warm words on small and medium-sized enterprises would have more credibility if our own research funds did not discriminate against small companies? I know of a case of two companies – one large and one small – in the same programme, where the large company is audited at the end of the programme and receives its grants in advance, whereas the small company has to have an annual audit, at its own expense, and receives its money in arrears. Does the Commissioner not accept that this is a reversal of what the priorities should be?
I cannot answer this question without knowledge of the specific case. I would ask the honourable Member to give the relevant documentation either to me or to whichever of my fellow-Commissioners is responsible – of course, I do not know the field of competence in which this is supposed to have occurred – and then the case will be examined. At all events, there is no Commission policy of favouring large enterprises over smaller ones. The exact opposite is true.
The requirements to be met by small and medium-sized enterprises when bidding for contracts and projects are significantly less exacting than those for large enterprises. SMEs can also receive a higher percentage of support than large enterprises. I am surprised by the practical example the honourable Member has given. It cannot be the rule – it must be an isolated case – and I would be happy to look into it. I would ask him to provide us with the relevant information.
Question 45 will be answered in writing.
Since Malta’s accession to the EU in 2004, thousands of European citizens have been outraged by the decision of the Maltese Government to allow hunting in spring. MEPs have since been pushing the Commission to ban spring hunting in Malta, the derogation being incompatible with the EU Birds Directive (79/409/CEE(1)). In its answer to question E-1318/06 in June 2006 the Commission stated that it had severe doubts about the Maltese claim that the hunting opportunities in autumn were minimal and that therefore spring derogation was justifiable. However, the Commission urged the Maltese authorities to present additional statistics to justify their claim.
Could the Commission tell us if it has received any (satisfying) additional figures so far and, if not, when finally the Commission is expecting to make a decision on the compatibility of the spring hunting derogation in Malta in order to open and shut the case file?
The Birds Directive generally bans spring hunting. It only allows it when certain preconditions apply, the main one of which is that there are no satisfactory alternatives.
Until now, certain Member States which requested this sort of derogation were unable to prove that there were no satisfactory alternatives to hunting, for example in the autumn period.
The reason why hunting is banned in the spring period is because wild birds are migrating to their reproduction sites. They are birds that have survived the winter and numerous other hardships and are going to the sites where they reproduce. Consequently, there is a basic reason not to allow hunting of wild birds during this period.
More importantly, as far as Malta is concerned, we asked for information on birds hunted during the 2004 period from the Maltese Government as far back as the autumn of 2004. The Maltese authorities have sent us the relevant data for the 2004 spring hunting period.
We concluded from these data, which the Commission evaluated carefully in order to investigate if the grounds for a derogation really stood up, in other words that there was no satisfactory alternative hunting during other periods, that such preconditions applied. As a result, given that during the autumn period there is a significant number of quail and turtle doves which is not very different from the number of birds hunted during the spring period and taking account of the judgments of the European Court of Justice, we concluded that there is a satisfactory alternative and that the derogation is not therefore permissible.
Having established this, the Commission started legal proceedings against Malta in July 2006 for infringement of the Birds Directive on the grounds that it had permitted spring hunting of these two species.
I must say that similar infringement proceedings have also been set in motion against other Member States on the basis of the desired derogation for which the necessary preconditions are not met and that judgments have been returned, for example against Spain and Finland recently, on precisely these grounds.
– Madam President, the question I would like to ask following the Commissioner’s answer is whether or not he considers it a crass error to take a decision of this nature solely on the basis of statistics gathered by the hunters. Would it not be better for the Commission to adopt a perspective that takes closer account of the reality of the situation, bearing in mind what the Maltese press and the birdwatching community have said?
. I know that there is doubt about the data submitted to us by the Maltese authorities, but even with these data, we have concluded that there is no reason for a derogation from the ban on spring hunting and we have started infringement procedures against Malta. What more can we do? We want to show everybody that we are very serious about applying and enforcing the Birds Directive, which includes that provision. Otherwise, if we give different signals, many other countries would think that we have watered down the provisions of the Birds Directive and might also ask for a derogation. So we have started the infringement procedures and we shall see whether the Maltese authorities will comply and ban hunting during the spring period.
Mr President, Commissioner, we are now talking about 2004, but I read in the Maltese press that in the spring of 2005 and 2006, quite a few migratory birds were hunted, and a number of them shot down.
Can you inform me whether the Maltese authorities have already sent the Commission an exemption report on this 2005 spring hunting, and what their duties are in this respect? I think that this should have been done by June of this year. Has it been? If so, could you give us an idea of its content, and what the reasons are for this exemption? If not, when do you expect this report?
. There will be a meeting between the Maltese authorities and representatives of DG Environment this month. The various issues will be discussed, including that of the Maltese continuing to allow hunting of turtle doves and quails during the spring period. Ways of ensuring compliance with the Birds Directive will be looked at.
As to the report and the figures for 2005, they are due by the end of this year.
As the following questions deal with the same subject, they will be taken together.
In October last year, the Commission initiated an EU ban on the import of wild caught birds. This decision was made on human health grounds.
This trade should also be banned on the grounds that it is largely unsustainable, causing crashes in the populations of many birds in the wild. The EU imports an estimated two million birds each year. The Commission should therefore be congratulated for helping to save over one million birds since October.
When questioned about the conservation impact of this trade, Commissioner Dimas assured environment ministers in December 2005 that the Commission would review the impact of this trade on conservation grounds.
The Commission appears not to have initiated such a study. Can the Commission explain why this has not been started, and when the Commission intends to honour its pledge?
Will the Commission conduct a thorough study on the effect of the temporary ban on wild bird imports, with data from all Member States? Illegal trade is difficult to measure, but it has been estimated that huge numbers of protected wild-caught birds are involved, and the argument that a total ban on the import of wild birds would drive the trade underground and cause an increase in illegally imported birds has been widely used by those who oppose a trade ban. However, preliminary analysis of data collected since October 2005 (when the temporary ban was established) published in a new RSPCA/Eurogroup for Animal Welfare report, shows that in fact the illegal trade has reduced, and that the fears are not justified.
I shall try to answer the two related questions relating both to the study and to the ban on birds and the data provided by the Royal Society for the Prevention of Cruelty to Animals. As far as veterinary and hygiene rules are concerned, the Commission took swift and effective preventive measures in October 2005 based on the existing framework of veterinary legislation.
We had granted an extension to the import ban for all birds up to 31 May 2006; we granted a new extension up to 31 December 2006 and, due to developments in the issue of the spread of bird 'flu, there will most probably be a new extension.
The Commission also asked the European Food Safety Authority for an expert opinion on questions of the health and survival conditions of the animals which concern the importation of birds other than poultry. This expert opinion is expected in October 2006.
As regards the protection of biodiversity and wild birds, the Commission, following the Council last December, commissioned a study in January 2006 to examine the efficacy of Community regulations on the trade in wild species of flora and fauna.
The basic framework for taking protective and trade measures is the Convention on International Trade in Endangered Species or CITES, which has been transposed into the law of the European Union in the regulations on trading in species of wild flora and fauna. For the time being, these regulations permit imports, provided that they do not endanger the regime for protecting species.
The competent scientific committee of the European Union with which all the scientific authorities of the Member States of the European Union cooperate is responsible for examining imports of wild species of flora and fauna. That is where the necessary measures are taken relating to imports of species when a problem is identified; this does not only cover birds but relates to all species.
The study we have commissioned will cover from a broad perspective the issue of the efficacy of these regulations for the protection of species of wild flora and fauna, with the emphasis on wild birds. The results of the study in question are expected to be available by the middle of 2007.
Account will, of course, be taken during the preparation of this study of the conclusions of the report published by the Royal Society for the Prevention of Cruelty to Animals and the European Group for the Animal Survival Conventions.
Thank you for that reply, Commissioner. I am glad that the study has at least started, despite the fact that we are having to wait until mid-2007, when it was first requested in December 2005. That seems to be quite a long way away, but let us hope it is worth the wait.
Could you explain why the EU continues to import birds when countries such as the United States, for example, consider that those same birds are not sustainably harvested? Since 1992 the US has imposed a moratorium on all CITES-listed birds unless it can be scientifically proven that they are harvested in a sustainable way. Since 1992 not a single one has been proved to be sustainably harvested. Many developing countries also have bans on the export of those birds. So how is it that the United States has such a different assessment from the EU as to whether or not they are being sustainably harvested?
. Firstly, I can tell you that the United States has not signed the Biodiversity Convention. It has different rules; it has a general ban but it also has exemptions. We have more or less the same result by having species considered separately. However, the results are more or less the same because the United States has a lot of illegal trade and we also have illegal trade. The Commission will look at what the United States is doing and what the results are. While the United States bans all imports, we have to look at it and see whether, firstly, this general ban will increase the illegal trade. We do not know. The study shows that perhaps we have less illegal trade, but we do not know what will happen in the future. If we introduce a permanent ban for birds we will have to consider how and why they are treated differently from all other species, like corals and reptiles, because we have a comprehensive policy. The United States has a different approach to this.
We would also like to consider whether an unlimited trade ban by the United States could be challenged by exporting countries, for example within the framework of the World Trade Organization. This might also challenge and undermine our existing sophisticated restrictive measures which make it possible for the European Union to take temporary measures on a consultation basis with the exporting countries. But still, we will look at a ban with derogations in our study.
Whatever the United States may do by way of exemptions, we have a temporary ban which has been shown to work in terms of reducing the illegal trade, but we do not have a permanent ban, and it is we in Europe who are the major importers of wild birds, at 93% - going on for a million a year until 2003. Between 40 and 70% of those birds die before they are exported and many more die en route to Europe. Surely it is time that we made our ban permanent and then led the world and set an example for countries like the United States and Australia?
. This study has shown that the recent confiscations have decreased after we had the ban for health reasons. It is difficult to measure exact numbers of illegally-traded animals, since these, by definition, are not known.
The amount of seized and confiscated birds in the European Union may have recently decreased because of the current temporary ban on all imports. No birds are offered for any import procedures since they would automatically and immediately be refused. Of particular concern is that birds are still being traded illegally and seized in Member States. They are imported and introduced without any veterinary controls. Again, we shall see what the study tells us and whether a ban with derogations would be a better solution than the current system, which is a case-by-case examination of species. We permit the importation of only those birds that are not in danger of extinction.
The Commissioner mentioned that he was concerned about birds threatened with extinction. He will be aware, however, that I and one of my constituents have written to him several times about the case of a legitimate and legal importer of birds from the United States, legally taken in the United States, who is being put out of business because of this ban – which is a ban for health reasons, for chickens, and which is not relevant to these particular wild birds in the United States. They are legal, legitimate and do not pose health risks.
Why is the Commissioner imposing this draconian measure on small businesses in Europe?
. That is a question for my colleague, Mr Kyprianou. However, the obvious answer is avian flu and the ban which we have implemented for health reasons. That ban is a temporary one. It has to be extended until the end of December, and will perhaps be extended into next year, depending on developments in avian flu.
In this particular case the United States is following a different policy, though the result is perhaps the same. They have a ban with derogations, while we may permit imports, but on a case-by-case basis.
I wonder, Commissioner, whether you have ever considered the possibility of reversing the burden of proof. My question is that our current system for regulating the wild bird trade requires proof that it is harmful to wild populations before it can be suspended. Why can we not establish the sustainability of a wild bird or a species before trade begins? In fact, that should apply to all species, not just birds. Also, the EU prohibits trade in its own wild birds under the Birds and Habitats directives. At the same time, we continue to adopt a cavalier approach towards the biodiversity of less developed countries through this trade, even though there is a ban for the moment. Is that an acceptable way to continue?
. World conservation of certain bird species is affected by international trade. Such species could be proposed for listing under the CITES Convention, depending on the appendices. Trade for commercial purposes is then prohibited or regulated by a permit and monitoring system. There is a certain way of deciding this under the CITES provisions.
Species are only listed if specific conservation and trade criteria are fulfilled. Where these criteria are fulfilled, the Commission would support such listing. Any such listing is subject to a vote in CITES and the necessary majority might not always be attainable. We should remember that we must act in compliance with the law and meet our obligations under the CITES Convention and we cannot do otherwise if a vote is taken. Exporting countries are also involved and if we do not act in accordance with the law for a certain species, we may encounter problems for other species, such as reptiles or corals or other animals.
Last April, the Commission served formal notice on Madrid City Council and the Madrid Autonomous Community as part of proceedings for failing to comply with Directive 85/337/EEC(2) in respect of the work on the M-30 motorway, on the basis of the information requested by the Commission following my question P-0494/04(3) of February 2004. Now that the City Council and the Autonomous Community have had the requisite two months to state their position to the Commission, can the latter confirm that they have done so? If not, what is the Commission going to do? If their position has indeed been stated, what are the details, and what is the Commission's response?
I think that the answer is very straightforward. I could perhaps say in one sentence that the Commission has sent a warning letter as regards the presumed incorrect application by the Spanish authorities of the amended directive on the impact of public and private works on the environment in the case of the project to construct the M30 orbital road in Madrid.
This letter was sent by the Commission on 10 April 2006, in accordance with Article 226 of the Treaty, and Spain replied on 13 July 2006. We are currently evaluating the reply given by the Spanish authorities and will shortly be completing this evaluation.
Madam President, Commissioner, in view of the response issued by the competent Spanish authorities, I hope that the European Commission will make a quick decision.
I would like to say the following: the Commission’s letter of notice made it very clear that, in the Commission’s view, the content of Directive 85/337, which makes environmental impact studies for this type of public work essential, had not been respected. Since it had not been respected by those carrying out that public work, the legitimate rights and interests of the citizens of Madrid, that is to say, the European citizens of Madrid, were being harmed.
Nevertheless, the is continuing with this work day and night despite the European Commission’s warning. In view of the letter of reply, it is therefore essential that that decision be immediate because, otherwise, rights will be violated almost irreversibly; that is what we must try to avoid.
. I shall be as brief as possible. I would like to say that the Commission opened this investigation after you asked a question on the issue. The dimension and complexity of the project is such that it required several exchanges of information between the Commission and the Spanish authorities in order to gather all the factual and legal information needed for the Commission to properly and duly investigate the case. We will now perhaps need to obtain more information regarding the opening of the procedures.
We came to the conclusion that the M-30 ring road project was not subject to a proper impact assessment pursuant to Council Directive 85/337/EEC on the assessment of the effects of certain public and private projects on the environment, in particular with regard to some of the subprojects into which the M-30 ring road project is divided. There has also been a failure to produce an assessment of the cumulative effects of those projects. That is the main problem. The project was split into 19 subprojects. For some subprojects there are impact assessments, but not for all, and there is no overall impact assessment for the whole project. That is what we consider to be a breach of the directive.
Questions Nos 50 and 51 will be answered in writing. Questions Nos 52 and 53 will not be taken, as the subjects concerned are already on the agenda of this part-session. Questions Nos 54 to 58 will be answered in writing.
What is the current situation as regards the legal status of non-Islamic religious communities, particularly Christians, in Turkey, especially with reference to religious freedom, the right to form entities that are empowered to act, building places of worship and parochial centres, and training a new generation of priests? Does the Commissioner take the view that in this respect Turkey is now fully meeting the Copenhagen criteria on democracy and the rule of law?
. On 20 June 2006, I had an exchange of views with the Committee on Foreign Affairs. I shared with that committee the Commission’s concerns regarding the lack of momentum as regards political reforms in Turkey for the moment concerning, for instance, the issue raised by Mr Posselt. The Commission had hoped that the opening of accession negotiations would give a more tangible impetus to the reform process. As regards the difficulties faced by non-Muslim and Muslim religious minorities, there is clearly a lack of progress so far.
In practice, non-Muslim religious communities continue to encounter significant problems: they lack a legal personality, face restricted property rights and interference in the management of their foundations, and are not allowed to train clergy. The Commission would also mention that the Alevi community experiences difficulties in terms of recognition of places of worship, representation in relevant state bodies as well as in compulsory religious education.
Moreover, the draft law on Foundations, currently pending in the Turkish Parliament – and for too long – would only address some of these difficulties, namely the property regime for some of the communities, although not all of them. The Commission has repeatedly urged the Turkish authorities and the Turkish Grand National Assembly to amend the draft law on Foundations to bring it into line with relevant European standards.
– I am much obliged to the Commissioner for his good answer. I should just like to ask again, in specific terms, whether Turkey has given him an answer, and whether it has had anything to say about what time frame it has in mind for the adoption of appropriate legal provisions. Or have these been put on hold until after the Turkish elections, or even shelved completely?
. We have discussed this matter, in terms of procedure. For instance, almost a year ago when I was in Turkey after the opening of the accession negotiations on 3 October 2005, we had an in-depth exchange of views on the matter with the relevant committee of the Turkish Grand National Assembly. Since then, we have raised this issue at various points, including in the context of the Association Council this spring. In our view, and according to the Turkish authorities, this should be part of the so-called ninth reform package which is still pending as a whole and which should be adopted without any undue delay by the Turkish Grand National Assembly and, in part, by the Turkish Government.
This is certainly a critical precondition for accession to the European Union and we have made it very clear that Turkey cannot join the European Union without respecting this very fundamental principle.
– Does the Commissioner think it would be possible to use the European Monitoring Centre in Vienna as a base for undertaking regular monitoring of the situation of religious minorities and commissioning studies on the subject?
. Mr Rübig has come up with a very interesting idea. We are using all the data and analysis provided by agencies such as the one he mentioned in Vienna. We are also using data from different human rights organisations. I will look into this matter but, as I understand it, we are already using analysis provided by that agency.
We use a lot of analysis and data provided by bodies such as the Council of Europe and the OSCE, as well as agencies and other think-tanks.
– Commissioner, we all know that the Halki Seminary was closed several years ago. Have you done anything in this direction for the Halki Seminary to reopen? There is a danger that the Patriarch's ecumenical seat will have no one available in future for the election of the next Patriarch.
Do you have anything in mind that you can tell us?
. The freedom of religion and worship is another key issue and we have raised it a number of times with the Turkish Government. We expect to see not only reflection but also concrete action in order to open the Halki seminary, which is very important for this particular religious community.
In 2004 the EU pledged its obligation to sustain economic development and European integration in the north of Cyprus. Reducing the economic divide between the two sides would also reduce the costs of reunification for Greek Cypriots and the Turkish Cypriot dependence on Turkey.
In order to ensure that Turkey's accession and the UN settlement process are complementary rather than competing, would the Commission explain what the EU is doing to: commit to proceeding on trade regulation under a specified time frame and unblock funds in aid regulation for northern Cyprus to disburse on: aquis harmonisation, the civil service reform, refurbishment of Famagusta port and financing of a census in the north; implement a new funding instrument for northern Cyprus and establish a branch office of the Commission delegation in the north to oversee the delivery of funds for technical assistance and acquis harmonisation; revise current proposals for direct trade to include incorporation of northern Cyprus into the EU Customs Union with Turkey, amend the Green Line regulation, and jointly manage the Famagusta port with the Turkish Cypriots and ensure that Turkish Cypriots are fairly represented within the EU institutions?
. As regards the steps taken by the Commission with the aim of facilitating the reunification of the Island and thereby ending the isolation of the Turkish Cypriot community, the following major activities can be reported.
First, the Commission has started to implement the Council regulation that establishes an instrument of financial assistance for encouraging the economic development of the Turkish Cypriot community. That was adopted during the Austrian Presidency, on 27 February 2006. Our programme team responsible for the implementation of the regulation should be operational as of this month. It will use an EU programme support office in the northern part of Nicosia. The first projects envisaged for implementation encompass, inter alia, actions in the field of solid waste, energy, local infrastructure, business support and other very concrete measures.
Within this framework, the Commission is also implementing an institution-building programme through the Technical Assistance and Information Exchange Instrument (TAIEX), in order to help prepare the Turkish Cypriot community for the future application of the in that part of the island.
The proposed Direct Trade Regulation submitted by the Commission to the Council in July 2004 – over two years ago – is still before the Council. The Commission supports efforts of the Finnish Presidency to secure a speedy adoption of this trade regulation in order to fulfil the EU’s commitment of April 2004. We have no intention of withdrawing the proposal and submitting a revised version. We have been and remain ready to accept and facilitate any accompanying measures that would support reunification and economic development and that are acceptable to both communities and all parties, in order to overcome the very unfortunate current stalemate.
It is a badly-kept secret that the accompanying measures have largely centred on the question of the Port of Famagusta. In reply to the question by Mr Matsis, the return of Varosha has been linked in the past to the UN-led talks on a comprehensive settlement of the Cyprus problem. Therefore it is up to the parties involved to decide whether to keep this issue within the framework of the comprehensive settlement or to discuss it separately or to find a way to include it in both concepts. Where there is a will there is a way. We now expect both communities to approach the matter by focusing less on past injustice and more on future solutions. We expect a constructive spirit from all parties. It is high time to end the division and reunify Cyprus.
Last night Parliament’s Committee on Foreign Affairs adopted a critical report which notably urges Turkey to ‘take concrete steps for the normalisation of bilateral relations with EU Member Cyprus’. The report warns that a lack of progress ‘will have serious implications for the negotiation process and could even bring it to a halt’. What is the Commissioner’s view of this report and the likelihood that a lack of progress could halt talks? Does the Commissioner agree that as far as the European Parliament is concerned there are still some harmful prejudices about Turkey with Turkophobes willing to seize upon any pretext to block the accession process?
. I have been briefed on the results of the vote in the Foreign Affairs Committee on the Eurlings Report on Turkey. I will comment on that report in the context of the debate at the next plenary session. I will do so when I am fully prepared and have studied it line-by-line and paragraph-by-paragraph.
It is clear that a possible failure by Turkey to meet its obligations as regards the implementation of the additional protocol to the Ankara Agreement would have consequences for the overall negotiation process. That is almost word-by-word what the Council and Member States decided in September 2005, in the well-known EU declaration of the time prior to the opening of accession negotiations.
Our aim is to avoid a possible train crash because it is in no one’s interests for EU-Turkey relations to be seriously damaged. The best way of avoiding that is for Turkey to meet the obligations it entered into before we opened the accession negotiations.
I should like to ask the Commissioner whether he is aware that since the opening of the passages from the North to the South in Cyprus, the per capita income of the Turkish Cypriot community has almost tripled due to the contacts with the South despite their purported isolation.
. Thank you for providing us with those detailed observations concerning economic growth in the Turkish Cypriot community.
I am glad if the Green Line Regulation and the facilities it opens up for intra-island trade are improving the economic situation of the Turkish Cypriot community. We want to improve the working of the Green Line Regulation. At the same time we are working very hard to unblock the situation concerning direct trade and to get all parties committed to resuming negotiations on the comprehensive settlement to reunify Cyprus.
Commissioner, you spoke a moment ago of the stalemate in this situation. I tend to agree and perhaps there are also certain parallels with the position between Transnistria and Moldova, which we touched on yesterday in Parliament.
I visited North Cyprus recently for the first time and found it enlightening to say the least. Notwithstanding all the other issues, but bearing in mind the fact that the people of the North of Cyprus voted for membership of the EU, could the EU not, at the very least, see its way forward to allowing direct flights to Northern Cyprus?
. Thank you for your question, Mr Evans. Our view on how to end the economic isolation of the Turkish Cypriot communities is very clear: we want to execute the financial assistance programme now and we want to facilitate a solution for direct trade, possibly with accompanying measures. At the same time, we trust that this will create confidence so that at some point – hopefully soon – we can resume talks, under the UN umbrella, on a comprehensive settlement leading to the reunification of Cyprus.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
– The next item is the oral question to the Commission by Thierry Cornillet, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, on the counterfeiting of medicinal products (O-0039/2006 – B60310/2006).
Mr President, Commissioner, let us make no mistake about it, we are facing one of the world’s greatest scourges, and one that absolutely must not be regarded as inevitable. I actually think that, in this case, there is scope for the exercise of political will to a degree that there is not in the case of earthquakes and tsunamis, in the face of which we are fairly powerless.
Here are a few figures. According to the World Health Organisation, of the million deaths attributable to malaria, 200 000 are apparently due to the counterfeiting or poor administration of medicines. The well-known British journal, , attributes 192 000 deaths in China to the taking of counterfeit medicines. How many hopes are ruined by the use of these medicines? The necessary moral basis for justifying firm political action is given to us by this state of affairs, which can in no way be compared with the counterfeiting of luxury goods. I am thinking of products such as handbags, ballpoint pens, cigarette lighters and spectacles, the counterfeiting of which naturally requires the active complicity of the purchaser, who knows what he is buying and pretty rarely allows himself to be deceived. The counterfeiting of medicines is the most amoral of all forms of counterfeiting as, of course, there is no complicity at all in the purchase on the part of the buyer, who gets into debt only to end up killing his children.
In this particular case, the Food and Drug Administration and the WHO believe that 10% of the world market is affected by counterfeiting. Seventy per cent of anti-malaria drugs in seven African countries are counterfeit medicines. On average, 25% of medicines taken in the least advanced countries – 50% in the case of Pakistan and Nigeria – are counterfeit medicines.
What are we talking about? I quote the WHO’s definition. A counterfeit medicine is one that is deliberately and fraudulently mislabelled with respect to identity or source. The medicine concerned may be either patented or a generic product. Some counterfeit products contain good ingredients and others bad ones or, indeed, no active ingredient at all. There are others that do not contain enough of the active ingredient and whose packaging is misleading.
What is being done? Little or nothing! As I said, people are deceived, sometimes with their own consent; but if they kill, it is always without wanting to. We, here in the European Union, are in a protected environment. We have an efficient health system. Our health professions are monitored. The state keeps an eye on things and monitors society. We need, however, to do something for those countries that do not have all our advantages. That is a duty on the part of the Union, whose honour is at stake here.
The world is, in fact, unprotected. There is little specific legislation, either international or national. Borders are extremely porous. There is a proliferation of modern distribution systems such as the Internet. There are few or no authorities to regulate and monitor product quality. Distribution systems are archaic and unsupervised, and there is no distinguishing between counterfeited and protected brands. Let us make no mistake. It is not a bunch of naive amateurs we are dealing with here. We are dealing with a very well organised underworld, as the counterfeiting of medicines is less risky and more lucrative than drug trafficking. We therefore need to pull out all the stops and take tough action right across the board.
We ask that the European Union adopt a major role in drawing up an International Convention to combat counterfeiting at every stage. That is also the burden of written declaration no. 53, which I would encourage my fellow Members to sign.
Since the beginning of 2006, the WHO has set up a working party to perfect model legislation for tackling counterfeiting – legislation that might then be adopted by each Member State. We in the European Union have the political means to take the lead, thanks to our network of partners and to the intellectual input, political support and financial backing of the bodies responsible for the supervision that we shall be able to exercise.
Ladies and gentlemen, we have all the means required for taking action. We have a wide range of partners. We have the amount of necessary aid – need it be pointed out that we are the world’s biggest aid donor and that just a tiny portion of this aid would enable us to solve the problem? We also have the legal machinery and the means of putting pressure on the main actors, which need to be the WHO and the UN.
I do not wish to be sentimental, but who cannot but think of a mother mourning her child in the belief that she had given him the medicine that would save him. Imagine there being just one similar case in Europe and what our media would make of it. There are cases like this on a daily basis in the least advanced countries. We are not in the sphere of magic and of miracle cures. This is sordid reality.
I should like to inform you, Commissioner, that, on behalf of the European Parliament and with the help of my fellow Members, I shall exercise my right to follow up this matter. In a year’s time, I shall question you again to see what has been done. There should be no let-up in fighting this war.
Mr President, ladies and gentlemen, the Commission shares the great concerns that Mr Cornillet has just expressed, and I have come to the same conclusion about the profoundly criminal nature of this counterfeiting.
The question rightly mentions three problem areas. The first is the fight against counterfeit medicines within the European Union. The Commission is taking action on this at two levels.
First of all, we have of course reinforced legal protection. In 2004, new legislation was adopted on the protection of intellectual property, and 2003 and 2004 saw the adoption of new legislation on customs action against goods suspected of infringing certain intellectual property rights. Discussions are currently being held on two proposals on criminal measures aimed at ensuring the enforcement of intellectual property rights.
A recent study in the Community revealed that, within the European Union in the last five years, 27 counterfeit medicines have turned up in legal distribution channels and 170 in illegal distribution channels. On the basis of these findings, the Member States are currently developing measures to combat this counterfeiting.
For its part, the Commission, together with the Member States, the European Medicines Agency and international partners, is investigating what measures will be necessary in future to protect public health. The issues being considered in this regard include the enforcement of existing legislation, cooperation between the various authorities, and also communication and awareness-raising. Nor do I exclude the possibility that the existing legislation will have to be further developed, and that we shall have to consider amending it.
More effective customs controls are an important instrument for curbing the trade in counterfeit medicines. I am pleased to say that the quantity of counterfeit medicines seized by customs is already increasing. The Commission communication on a customs response to latest trends in counterfeiting and piracy that was issued recently addresses the problem of counterfeit medicines, and recommends specific measures to combat this growing threat.
In the experience of the customs authorities, a large proportion of the counterfeits are transported through the EU and are often destined for developing countries. The fight against imported counterfeits is particularly difficult in that they often enter the EU in small quantities, and customs authorities have to detect the illegal goods in a very large number of small consignments.
The Commission encourages right holders to take full advantage of the protection afforded by Council Regulation (EC) No 1383/2003. On their application for action by customs, right holders supply the information the customs authorities need in order to perform a targeted search for the highest-risk consignments.
The second area concerns the issue of what we are doing for the poorer countries, which are actually the main victims of these counterfeit medicines. What are we doing to help them regulate and monitor the quality of medicines in their own territory?
As a matter of principle, we of course endeavour to work at multilateral level. The Commission therefore supports the initiatives of the World Health Organization to combat counterfeit medicines. The WHO Conference held in Rome in February 2006 created a platform for specific action. Accordingly, the Commission supports the launching of a WHO taskforce to combat counterfeit medicines at international level. The results of the work of this taskforce will benefit all WHO members, including developing countries. The Commission will play an active part in this taskforce and provide the necessary information.
In addition, the Commission is carrying out projects supported by the European Development Fund, particularly the EC-WHO partnership on pharmaceutical policies. This partnership is intended to enable ACP countries to render more effective their legislation and quality assurance systems for medicines, and to improve aspects such as their controls, their action against substandard or counterfeit medicines and their information management. EUR 2.3 million have been provided for this.
The third issue is the idea of an international convention against counterfeit medicines. The idea of such a convention was discussed in detail in the course of preparations for the February 2006 WHO Conference and at the conference itself. Most participants, including the Commission, were of the opinion that an international convention is not, at present, the most effective means of combating the growing threat from counterfeit medicines. The taskforce set up at the conference is in a better position to gather and pass on information and work out the urgently needed solutions.
Finally, may I reassure the House that the Commission shares Parliament’s concerns and is prepared to take up suggestions and take further initiatives.
. Mr President, I too should like to express my concern about the problems surrounding counterfeit medicines.
Counterfeit medicines are manufactured and traded illegally without any form of supervision. Their effects cannot be checked, which makes them a potential risk to public health, and so this piracy should be stopped. Mr Cornillet already broached the subject, the Commissioner mentioned it as well and I welcome every measure the Commission takes to tackle this problem.
Since problems mainly occur in the developing countries, the poor countries, that is also where I can foresee the biggest problems when it comes to dealing with this piracy efficiently and adequately. In those countries, the supply of reliable, legal medicines is often not organised as well as it is in Europe. That is why traders in counterfeit medicines have relatively more scope to sell their medicines, the effect of which cannot be checked and can, consequently, even be harmful to public health.
In addition, developing countries often lack an adequate legal framework. Their laws are simply not adequate to the task of addressing this problem effectively. Even when these are in place, monitoring leaves a great deal to be desired. In developing countries, there is a need for affordable, effective and, of course, legal medicines, and that is why I should like to mention the scope which generic medicines offer. They cannot make the problem go away, but can go some way towards alleviating the need that exists. Unfortunately, little use is being made of them at the moment. More could be done perhaps in that area.
The Commissioner claimed that an international convention or standard is not enough, but I can well imagine that one could make a difference, and if it proves inadequate, then more should be done. I take the view that a clear and universal approach is extremely important. Europe will need to do its bit, and that also involves the transfer of knowledge, in order to address the fight against counterfeit medicines more effectively.
I would like to know – and the Commissioner has already partly answered in his explanation – what the new plans are for tackling counterfeit medicines and the organisation in this respect, particularly where criminal activity is concerned, in future.
. Mr President, I should like to start by expressing my gratitude to Mr Cornillet, whose initiative we have to thank for the fact that we are discussing this important issue today and shall be adopting a resolution on it tomorrow. At the start of his speech, he gave the World Health Organization’s definition of what is to be understood by counterfeiting of medicines. I think that this is very important, as the discussion of this issue could easily become sidetracked, with many of us believing it was about saying ‘yes’ or ‘no’ to generic medicines. By giving this definition and through his stance, he made it clear that counterfeiting can affect both patented and generic medicines.
As has also been said already, in developed countries it is predominantly so-called lifestyle drugs that are counterfeited, and no doubt we all have our own tales of deleting thousands of spam e-mails offering medicines at low to very low prices.
In developing countries, medicines intended to treat diseases such as malaria, tuberculosis and HIV/Aids are being counterfeited. Sometimes counterfeit medicines for simple illnesses such as coughs can even cause umpteen deaths, as they have had toxic chemicals added that are normally used in products such as antifreeze. According to the World Health Organization, 30 people died in Cambodia in 1999 after taking counterfeit malaria medicines. There is a whole list of tragic cases such as these and, in addition, there are probably many cases going unreported, as it is not possible to compile statistics on the problem of these criminal activities.
This problem affects all regions of the world, but developing countries of course bear the brunt of the damage. Once again, the reasons are poverty and lack of access to health services. When people cannot afford the medicines they need, they will try to obtain them unofficially at lower prices. For this reason, it is impossible to combat this phenomenon properly without effective health services or affordable medicines.
The measures to enhance intellectual property rights are good and are suitable as part of the strategy, but do not tackle the problem at its roots.
It is important – and I should also like to thank Commissioner Verheugen for stating this so resolutely and specifically – that we assist the countries concerned in building their capacities for producing safe medicines in, and importing safe medicines into, their own countries.
Mr President, Commissioner, I too should like to thank my colleague, Mr Cornillet, for having opened this crucial debate. We are all of one mind in saying that pirate medicines – and I am in complete agreement with what Mr Cornillet has stated – are a scourge that kills, above all, of course, in the least developed countries.
Unfortunately, this potentially lethal counterfeiting is not widely known about and, in the majority of cases, goes almost unremarked. We are a long way here from the spectacular legal actions – recipients of much media attention – that have been brought by the manufacturers of luxury products and that, in a number of cases, have also been transferred to higher courts – actions that, it has also to be noted, have not met with much success.
When it comes to antibiotics, the Pill, steroids, powdered milk for babies, anti-malaria drugs – which have already been talked about – vaccines – a counterfeit Tamiflu, for example – and Viagra too, the counterfeit medicines industry is quite amoral in the way it copies everything, since this is done without the consumer’s knowledge. Mr Cornillet quoted a whole range of revealing figures. I noted the EUR 25 billion per year represented by this traffic. Worldwide, one antibiotic in three and one medicine in ten are counterfeit.
Over and above the damage to the economy obviously represented by these figures, the big issue here is the disastrous impact of this counterfeiting in terms of health. At best, these counterfeit medicines are ineffective. At worst – as I said – they kill, especially when it is a question of medicines used in the case of mortal diseases such as malaria, tuberculosis or AIDS. In China alone, the hub and empire of counterfeiting of every kind, 200 000 people were dying each year after having been treated with pirated medicines, including in a number of hospitals administered by the Chinese Red Cross.
So much for the observations that can be made. As for the causes, these are known, at least in part. Mr Cornillet referred to them at length: the absence, still scarcely remedied, of any real will on the part of national governments to combat this scourge; the absence, too, in many countries of legislation that might genuinely act as a deterrent; the ridiculously low cost of these counterfeit medicines; and, above all, the poverty to be found in the countries concerned and the fact that the most vulnerable population groups, which are crying out for accessible medicines, find it impossible to gain access to health systems.
In a debate such as this, no one claims to have the solution, or at least a ready-made one, but a responsible policy needs to be proposed, given the urgency of the situation. In April, while denouncing all forms of counterfeiting before this Assembly, Commissioner Frattini took a tougher stance in terms of sanctions against Europeans and developing countries.
The European Union must take the lead and, in close cooperation with the WHO, put a global strategy in place to combat this scourge effectively. Certainly, judicial and police coordination needs to be set up and sanctions put in place, but people also need to be informed and, above all, warned. Today, the difficulty consists in making essential high quality medicines available to the whole populations in the countries concerned.
. Commissioner, the counterfeiting of medicines is, indeed, a particularly serious scourge and one that, unfortunately, is not new and that has even been known about for several years. It might therefore be hoped that our fellow Member’s timely question will finally lead to some results.
That being said, the main motive for counterfeiting medicines has to do with the fact that they are much too highly priced for poor countries and their populations. The first tactic should therefore consist in ensuring that poor countries and the most impoverished populations have access to generic medicines. This is something that my fellow Member has spoken about. Generic medicines still do not have a significant enough place on the medicines market.
Furthermore, I would not want the fight against counterfeiting to consist in reinforcing the protection of patents in the pharmaceutical sphere and so protecting the future development of the already considerable profits made by the pharmaceutical industry in many sectors.
The priority is, therefore, to encourage the development of public health policies in the countries concerned, as well as to encourage the establishment of states governed by the rule of law. That is indeed the priority. Nothing is possible unless viable states and public health policies are established enabling, in particular, medicines to be monitored and pharmacies to be set up in accordance with properly laid down rules.
This issue of a public health policy is one basic element, the other being prevention. Indeed, health is not just about medicines. In other words, swallowing medicines is not the only route to good health. For example, unclean drinking water is at present a cause of death in a number of developing countries. Another example relates to AIDS. The counterfeiting of medicines is highly developed in this area, and the recently held Onusida conference placed great emphasis on prevention. It is therefore also through policies of prevention, information and education and by relying on the practical knowledge present in local communities that attempts might be made to solve the problem and not merely through putting dozens of substances on the market at prohibitive prices.
In conclusion, I think that, in the fight against counterfeiting, we have to begin by strengthening existing measures and coordinating them better. Then, we must above all help the developing, or poorest, countries to establish viable states and to put public policies in place covering all health problems and not only that of access to medicines.
– I have received six motions for resolutions in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
– The next item is the report by John Bowis, on behalf of the Committee on the Environment, Public Health and Food Safety, on improving the mental health of the population – towards a strategy on mental health for the European Union (2006/2058(INI) (A6-0249/2006).
. Mr President, I very much appreciate Parliament’s active participation in the consultation on the Commission’s Green Paper on mental health. I would like to take this opportunity to thank the rapporteur, Mr Bowis, for his excellent report.
It is almost a year since the Commission presented its Green Paper on improving the mental health of the population. The Green Paper was also a response to the WHO ministerial conference, which involved all EU Member States. In the declaration it adopted, the conference called upon the Commission to support the Green Paper’s implementation.
The Green Paper presented mental health as a central part of overall public health and a key determinant of quality of life in the European Union. It argued that public mental health was also a key factor in the attainment of the EU’s strategic objectives – prosperity, solidarity and social cohesion, as well as justice.
European values and the European social model demand that we give the necessary support to those who suffer from mental disorders and to promote social inclusion. Perhaps this is one of the basic messages to emerge from the consultation process and from the report and resolution, namely that tackling social inclusion and the stigma attached to mental health problems is a key factor in our efforts to deal with this whole question.
Because of the stigma attached, people who suffer from mental health problems do not admit to them, do not seek help. As a result, not only do they not get treatment, but also the reality and effectiveness of the statistical data are distorted, which in turn means that the matter is not always a priority for Member States and governments, since sometimes the figures may appear misleadingly low. Therefore, dealing with this stigma and dealing with social inclusion is not just a human rights issue and not just an obligation, but can also have practical effects in our efforts to give priority and emphasis to actions and activities designed to tackle this problem.
The Green Paper pursued three objectives. One was a broad discussion of the importance of exploring whether a on mental health strategy should be developed at EU level and identifying what the priorities of such a strategy should be. We held a full consultation. We had more than 150 contributions. One of the most important contributions, of course, will be Parliament’s resolution.
The draft report that has been tabled for today’s debate addresses mental health in its full complexity. I welcome the fact that it includes a number of very concrete suggestions. That is very important and helpful to us for the next steps we are to take. I agree with almost all the points contained in the report and the Commission will give due consideration to these proposals when deciding on the next steps to be taken.
We are now in the process of analysing the results of the consultation and as of yesterday, if I am not mistaken, all the contributions are available on our public health website. A document summarising the consultation outcomes will be prepared and published in the autumn. I can say at this stage that the preliminary results of the consultation showed very strong support for the development of an EU mental health strategy.
I hope to present a Commission White Paper on mental health during the first quarter of next year presenting a strategy and proposing a framework for sustainable cooperation between Member States, policy fields and the relevant stakeholders. I am firmly of the opinion that what we need most in order to promote positive mental health in the community and encourage social inclusion is dialogue, consensus-building and more importantly, action. That is extremely important.
Raising awareness and exchanging approaches and good practice are important steps and in the long term can be more powerful than any other initiatives.
I look forward to the debate. Once again, I thank Parliament for this initiative.
Mr President, I thank the Commissioner for his words of welcome on this report.
Colleagues, 450 million people in our world live with a mental disorder. One in four of us will suffer from one during our lifetime; 58 000 people in Europe commit suicide every year and ten times that number try to. More people die needlessly from suicide than from road accidents or Aids. Three in every hundred of us will have depression; one in three of us going to our family doctor will have a mental health problem, but only one in six of us will be diagnosed as such. That does not mean that two out of three of us will have good mental health: it means that we may not need, may not seek, or may not be offered treatment. It may mean that we are given inappropriate treatment with drugs, therapies, institutions and laws that at best may do no harm, and at worst may lead to physical and psychological damage. It almost certainly means that we are labelled, patronised, despised, feared and to a greater or lesser extent segregated in society, within our family, at work, at play and even within our health and social services.
In a perverse reversal, we can hide but we cannot run. We cannot perform, we cannot contribute to society as we would wish, we cannot lead full and fulfilling lives, as we would want. It also means that we have barely scratched the surface of creating a policy to promote mental wellbeing among our citizens from their early years, through the adult years of work and leisure and into old age and the years of increasing frailty.
That is why I welcome what has been achieved, firstly by a sequence of Council Presidencies – starting and culminating now with the Finnish Presidency – and by the Commission, where this Green Paper was drafted and will be driven through to active policy-making in the coming months.
When as a child I first came across mental illness, it was something you did not talk about. When I first came across mental health policy it had not progressed far from the locks, bolts, restraint garments, isolation rooms, powers to detain, forcible administration of drugs and so on – or so it seemed. In fact mental health policy has been on the move since the 1960s, with more humane surroundings, treatments and therapies. Patients have been on the move too, going into community housing or back to their own homes. The public has not always liked that. No longer ‘out of sight, out of mind’, it became ‘out of his or her mind and living next door to me and my children’.
If modern, humane mental health policy is to work, it must have a spectrum of care and a range of health and social services, housing, training, transport and other services working in partnership. It must have trust between professionals, patients and families, and it needs our resources. To get those it needs political awareness, and that needs public consent and professional support. A service that does not gain professional, public and political support fails patients and their families doubly. It fails to treat and care adequately and it prompts a downward spiral of public confidence and so reinforces stigma.
Stigma is rampant in all our countries. It is a human rights abuse. It is unintentional, borne out of fear and ignorance, but just as damaging to the individual as any other form of abuse. We all contribute to the stigmatisation of people who, if they had a physical problem, would receive our sympathy and support. However, with mental illness we so often turn away and hope that someone else will cope. Living with mental illness is tough enough without adding to the burden of illness the pain of rejection and stigma. And so we must listen to patients and service users. They should be our partners and not just our patients. We have legislated against discrimination for people with disabilities. Perhaps we need to do so for people with mental health problems – both those in hospital and those in the community.
My report is about these things. It points the way forward to some of the changes we need. If the public believes, they will put pressure on governments, and those governments will then invest in good services. That makes public belief possible. We know that neuro-psychiatric disorders are responsible for a third of disabilities, 15% of in-patient costs, a quarter of drugs costs, half the caseload of social workers and so forth. I want to be sure that if I, my wife or a member of my family has this problem in due course, as one of us is quite likely to, then I want a system in which they are hugged rather than rejected, loved rather than forgotten; a system in which it is not the case that they do not know people or do not know where they are; a system in which they are not within blank, cold, alien walls. I would want them to have hope and not self-fulfilling despair. If we understand that it could be any of us – and it will be many of us – then we will seek a better service.
In my report I quote those words of Stefan Heym from Alexanderplatz in 1989 East Berlin:
(In these last weeks we have regained our power of speech and learnt once more to walk with our heads held high.)
The stigma of mental health is as repressive a regime as East Germany was. It stills our tongue, makes us hide our head and our task is to make sure that people with mental health disorders will, with our help, find their voices once again, their dignity, their self-respect and walk once more with their heads held high.
. Mr President, Commissioner, I have worked for many years on issues of concern to people with disabilities and those who serve them. Some progress has been made for some people with some disabilities. Sadly, this progress has not for the most part been shared by people who experience mental illness.
Judging from the keen interest in the Committee on Employment and Social Affairs, Members are aware that in our very midst people with mental illness are being subjected to the inhuman abuses of involuntary institutionalisation and hospitalisation, compulsory drugging and other medical treatments, physical restraint and force, while also being subject to discrimination in the workplace, exclusion in the community and suspicion on the part of public services.
Fortunately, there was a real sense in the committee that this must change, that priority must be given to approaches to treatment that enable people to achieve remission and recovery, as well as to inclusion, the prevention of mental illness and the promotion of mental health. Finally, there must be recognition that every human person is valuable and worthy of respect and that this respect demands that we allow people to speak and decide for themselves whenever humanly possible.
As we work through the process of formulating a European mental health strategy, the most important question we should ask ourselves is: will this make someone’s life better? I should like to congratulate Mr Bowis on his report, which contains many good things: an admittance that pharmaceuticals can cause more mental illness than they cure; a recognition of the importance of childhood for mental health with a call for support for families; a recognition that employment can affect mental health for better and for worse; and the need to consult those who have recovered from mental illness to learn how recovery happened. This is a good start but, if we are going to truly help someone with this strategy, then we must take into account the whole person and to do so the strategy will have to include concepts like nutrition and failure, especially student failure, and for this reason I particularly support the amendments by Mrs Breyer.
We also need to look at concepts as yet unmentioned, such as hope and fear, creativity and expression, faith and spirituality. It amazes me that we can write a whole strategy without ever mentioning the words ‘spirit’ or ‘spirituality’. It is important for us to accept that there are moments of crisis, sorrow and strain in all of our lives and that when we experience them we may need support and we may need understanding, but we do not always need a diagnosis and a drug. Getting it right is so important. When we consider suicide, then we see that getting it right can even be a matter of life and death.
Mr President, Commissioner, ladies and gentlemen, the Committee on Women’s Rights and Gender Equality has held a passionate debate on the mental health strategy. In the short time allowed to me it is difficult to summarise the richness of the debate, but I am pleased to highlight the unanimous vote, which, extremely briefly, suggests three basic points.
The first point is the strong consensus for the proposal to deinstitutionalise psychiatric services; the aim of abolishing the internment and segregation of the mentally ill is seen by the committee as a step forwards in affirming the dignity of the person and, for that reason as well, Europe is fully entitled to deal with it.
The second point is a strong emphasis on a wide range of approaches with regard to the need for prevention and for users and local services to be actively involved at all levels in the global strategy, and even more so in the area of prevention.
The third point is a call to take the gender dimension into account, which is the most glaring omission in the Green Paper. We claim that the proposed measures need to include systematic research with specific studies on women, since problems such as eating disorders, neurovegetative diseases, schizophrenia, depression and suicide have not yet been studied from a gender perspective and that means that the progress made in prevention and treatment is less significant than is needed. Hopefully, though, we are making headway.
Commissioner, you will allow me first of all to congratulate my colleague, Mr Bowis, who has done a remarkable piece of work on a particularly important subject that affects us all, since a quarter of all Europeans will have mental health problems during their lives, with all the considerable repercussions that these will involve for those close to them. I fear that this subject in reality affects everyone. Whoever we are, mental health affects us.
For a very long time, we have, however, closed our eyes to these evils. Poor mental health was supposedly just a difficult patch people went through, or not even that. These people felt stigmatised inasmuch as they had to keep their suffering secret. This oppressive silence ought no longer to exist nowadays. To dare to talk about mental health problems is already to have taken action. Talking about these illnesses is a first step towards curing most of them. To isolate people with mental health problems and to discriminate against them is like pointing a loaded pistol at their heads. I am thinking of the young man with a promising future whose life is suddenly turned upside down when, on reaching adulthood, he proves to be schizophrenic. This is distressing not only for him but also for his family. The number of suicide attempts ought to make us reflect on the importance of this problem. Moreover, a certain amount of crime is a result of the increase in certain types of mental health problem.
The ageing of our populations ought also to give us pause for thought as it is, unfortunately, accompanied by an increase in mental illness. We must take this phenomenon into account.
The European Union may develop its measures to prevent poor mental health, but it must also help researchers confront this phenomenon in order better to understand the factors that affect mental health, particularly during early childhood, to manage patients’ progress more effectively, to promote the most suitable medicines available and to support efforts directed at training health care professionals.
An adult is not cared for in the same way as a child or adolescent. We can also reflect on the various possible approaches to be adopted according to whether the patient concerned is a man or a woman. Nor let us forget the crucial role played by the doctor in monitoring the patient. Doctors sometimes feel very alone and ponder the whys and wherefores of forcing patients to take drugs or of locking them away.
Together with my fellow Members, I hope that the Commission will take this approach further and that it will return to us with proposals based on those for which we shall vote tomorrow. It is crucial that full importance be given to mental health in European health policy and that a different view be taken of mental illnesses, with people being accorded the respect and due dignity that any human being should inspire.
– Commissioner, the promotion of mental health is an issue that concerns not only mental patients and their families; it basically concerns society because we all at some point face some form of mental illness which may cause significant economic and social problems.
Today's debate on the report by my honourable friend Mr Bowis, whom I should like to congratulate, if I may, on his exceptional work, is extremely important. Thus public consultation is being set in motion in the Union about the introduction of a strategy for mental health. Action needs to be taken for the prevention, timely diagnosis and treatment of the mental illnesses which strike part of the population, in order to limit the personal financial and social consequences.
At the same time, the action in question must target better information and the development of appropriate attitudes and skills, in order to protect mental health and combat the stigma which attaches to mental illness.
At the same time, I should like to highlight the need for continual education of primary health care professionals in mental health issues, as this ensures the best possible response to them.
I also consider it necessary to apply individualised methods for promoting mental health, taking account of the particular needs of target groups, such as people with disabilities. Given the fact that the results are better when people with mental health problems are treated in society, while long-term institutionalisation in mental health hospitals may exacerbate their condition, we need to support their deinstitutionalisation.
Ladies and gentlemen, as Albert Camus once said: 'Losing your life is not a big deal. But seeing how your life is losing its sense and how your existence is losing its purpose – that is unbearable. It is impossible to live without purpose.'
In this constantly developing world, more and more people become disenchanted with themselves and others, are experiencing stress, see no purpose in life, are unable to face new challenges and solve the problems they face. Now, we are increasingly seeking out the specialists, psychologists and psychiatrists that we avoided a decade ago. There is no shame in admitting the need for help. Unfortunately, people who ask for help are still stigmatised by society.
10 September is World Suicide Prevention Day, and 10 October is World Mental Health Day. Is it not paradoxical that we are forced to draw society’s attention to such painful problems each month?
It is hard to admit that the number of people suffering from mental illness is increasing even at a time when mental healthcare is seemingly improving. The increase in the number of suicides is catastrophic. Every 40 seconds, someone in the world commits suicide, and every 3 seconds someone attempts to commit suicide. Lithuania, my country, loses more than 1 500 people each year to suicide, and sadly this ranks us first in all of Europe, leaving behind even Russia and other post-Soviet countries.
We obviously cannot disregard the current situation. Immediately after the Ministerial Conference in Helsinki, Lithuania started drafting its national mental health policy, which will be soon approved by Parliament. Furthermore, mental health has been established as a priority within national policy. It is one of four areas that will receive Structural Funds for the health sector. We realise that we must develop community-based services as an alternative to permanent care institutions, thus solving the issues of human rights in a modern way.
It is impossible to suffer in silence, alone with one's own grief; that is why we need to rally our efforts to solve the problems of mental health. I believe that the EU’s Green Paper 'Improving the mental health of the population' is the first important step in pursuing a common solution. It is not only treatment that matters. For the first time we are speaking about the promotion of mental health, illness prevention and recovery. We must also share information and best practices with our colleagues from other countries and develop information exchange networks.
We have finally realised that solving these problems is not merely the province of specialists. Society and every one of us individually must take responsibility. 'With understanding, new hope', the slogan of World Suicide Prevention Day, embodies the hope of those who are not indifferent to the suffering of others and the hope that society will come to the aid of those in distress.
– Mr President, ladies and gentlemen, I hope that this Green Paper sends out a signal, at long last, in favour of improving mental health in the EU. Increased political awareness of the mental wellbeing of European citizens is long overdue. In my view, however, it is a serious omission that neither the report of the Committee on the Environment, Public Health and Food Safety nor the Commission proposal contains a comprehensive causal analysis.
We know that environmental pollution, poor diet and food allergies have an effect on both physical and mental wellbeing. The effects of toxic chemicals on hormonal balance are evident. There is a pressing need for an analysis to be carried out at long last of neurological disturbances resulting from environmental toxins and pesticides, and of the connection between attention deficit disorder and food intolerances.
We also know that highly gifted children and young people, for example, often wrongly end up receiving psychiatric treatment owing to a failure to recognise them as such. There must be greater readiness to deal with this issue, too. This is also the reason for my concern about the risk of the pharmaceutical industry jumping on the bandwagon and promoting medicines as the only solution.
We need to tackle the issue of the need to perform a comprehensive approach involving analysis and treatment instead of further medicalising and pathologising life cycles. After all, it is unacceptable that healthy, lively children, children who had previously been considered perfectly healthy, should now be diagnosed with attention deficit disorder or attention deficit hyperactivity disorder and be prescribed medication, and it is also unacceptable that young people should be exposed to high levels of violence in the media and then labelled as psychologically ill and prescribed medication.
We must also ask ourselves whether there can ever be a guarantee of happiness in our consumer society, and therefore whether it sends out the wrong signal to automatically treat people with antidepressants every time they are grieving or in a bad mood – things that we all have to go through.
My concern, therefore, is that we may be setting the wrong course with this Green Paper, and also with a White Paper. We should carry out a causal analysis and should not rely solely on prescribing medication. Parliament’s call for medicines to be used as a last resort, once the causes of the psychological illness have been sufficiently explained, should be central, and we cannot let ourselves become the lackeys of the pharmaceutical industry and dedicate ourselves to further pathologising and medicalising life cycles and processes.
Mr President, ladies and gentlemen, this report, for which I sincerely thank Mr Bowis, can make a significant contribution to a better Europe, one that respects the dignity of psychiatric patients, assists them and helps them back into society, while putting an end to unacceptable practices such as segregation in mental institutions. In short it will be a better Europe, since a civilisation is judged very much on how it behaves in these situations in relation to the weakest individuals and those most at risk.
A year ago, a group of people who are commonly termed ‘mad’ came here to Strasbourg from Rome in a coach, together with mental health workers and family members. They had come to talk to us about the situation in Italy: a law named after a psychiatrist, Franco Basaglia, who is unfortunately no longer among us, who fought with them – ‘mad’ men and women – for patient dignity, shut down mental institutions and set up an alternative, local assistance and rehabilitation scheme, because of which people in Italy are now in a better position. These ‘mad’ men and women came to ask us to roll out the scheme in Europe, because they would thus feel more like citizens of this Europe, in which all too often they have been, and still are, discriminated against and deprived of their rights.
With this report today, we are beginning to respond to that demand, and we can tell them, ‘You are citizens like everyone else’. But for that to happen completely, this work, which we have done with all our hearts, and the work contained in the Green Paper through positive collaboration between Parliament and the Commission, needs to be turned into something significant that will also provide the various countries with guidance: in other words, a genuine directive for a Europe without mental institutions that restores dignity to all psychiatric patients.
. Mr President, it is rare for the issue of rights and ethical standards to be brought up in a debate on mental health. Some people even view immoral behaviour as a symptom of modernity. However, that kind of lifestyle leads to disorders and inhibits personal development. A person is then driven by biological stimuli from the subcortex region of the brain that are not checked or controlled by the cortex, where the higher emotions are based.
In these individuals, the thought process and intelligence are governed by instincts which correspond to underdeveloped higher moral and aesthetic emotions and an inability to share social or patriotic bonds. In this way, disturbed personal and emotional development may affect not only individuals, but whole groups and communities. This goes hand in hand with a rise in psychopathic tendencies in society which further corrupt it, leading to an increase in mental disorders and a deterioration of the personality.
Another problem facing modern medicine, in relation to the treatment of mental disorders, is that symptomatic treatment merely eliminates the symptoms but fails to provide an effective cure.
The issue of mental health is not a new phenomenon, but it has been discussed a lot lately in Europe and the United States. I would like to examine this issue from the perspective of the work environment, which is one of the contributing factors in the worsening of mental health. The effort to improve the economy and prosperity of our regions has brought about a change in working conditions. Teleworking, the more intensive use of communications technologies, changes in working habits, increased mobility – all these have had an effect on the mental health of workers. Job requirements related to flexibility, education and skills have been getting tougher, with the result that middle-aged and older employees are unable to adapt to the changing conditions. The constant stress may lead to mental problems.
In addition to the medical dimension of the issue, it is necessary to recognise the economic consequences of the population’s deteriorating mental health. Stress triggers poorer work attendance, inferior work performance or commitment, and problems among colleagues at work.
Since public health is on the national agendas of the Member States, and since the European Union has limited powers in this area, we must turn our attention to those countries that encounter greater problems and have less funds available for their remedy.
In spite of the large number of suicides in Northern Europe and the United Kingdom, I believe that we should draw our attention primarily to the new Member States, five of which rank among the countries with the highest suicide rates in the EU. Countries in Central and Eastern Europe, including Slovakia, have undergone significant changes, and their citizens have had to adapt to a changing working environment, acquiring new skills and habits in line with those of Western Europe. They have had to re-qualify and manage new, more sophisticated procedures very rapidly, which has had a negative impact mainly on middle-aged and older employees. In addition to that, the above-mentioned countries suffer from high unemployment, which also contributes to the worsening of mental health.
It has been suggested that a new agency should be set up to tackle this problem. I do not agree with this point of view. I believe that it would be far more efficient to restructure the existing agencies, including those agencies that deal directly with issues related to mental health.
Mr President, I should like to thank both the Commissioner, for an excellent Green Paper, and Mr Bowis for his report, which has added even more to what was an excellent standing start. Thank you, John. Your particular interest and feeling for this subject is inspirational to many of us here.
Health services and healthcare are individual Member State competences, but under Article 152, we in Europe have a mandate as regards promotion, prevention and the dissemination of information. That is exactly what this debate on the Green Paper can do: ensure that we open up this whole area, focus on the major problems of stigma and discrimination and exchange best practice and epidemiological figures on this area.
Commissioner, you mentioned that the figures do not show the real burden of the disease of mental health. Because of the stigma and discrimination, many do not access treatment and help. I would fully agree with you. In fact, I would seriously question our data. I would say that they reflect probably half – being generous – of what the real burden of the disease could actually be. Most employees with acute or chronic depression, for example, hide it from their employers for fear of the adverse impact on their careers. Therefore, raising awareness, changing attitudes and, above all, exchanging best practice is an enormous contribution we can make here to this most important area.
The figures are startling: 18 million people across the EU suffer from severe depression; 58 000 of our citizens commit suicide every year – roughly equivalent to two or three small towns in any rural area being obliterated every year. Ten times that number attempt suicide. One in four of us is likely to experience mental health problems at some point in our lives and over 27% of adults in Europe are affected by mental health problems every year. Depression and anxiety disorders, including stress and eating disorders, are the most common mental health problems experienced. Studies estimate, frighteningly, that by 2020 neuro-psychiatric disorders, with depression at the top of the list, will be the highest-ranking cause of illness in the developed world. A major portion of that will be caused by the ageing of Europe, which will pose a particular challenge.
Mental ill health is preventable and treatable. We need to encourage early intervention and ensure that, if possible, as was suggested by my colleague Mr Bowis, we look again at legislation on discrimination to see if we can include discrimination against those with mental health problems as part of that package. We need to do all we can with the competence we have. Unfortunately, with the European Constitutional Treaty not moving as some of us would have hoped, our competence is fairly limited. However, that does not stop us joining up the dots in the relevant areas of European law that exist at the moment. Above all we must open up this subject and be inclusive to those who are suffering in this particular area.
Ignoring this problem and not providing the facilities and treatment that are needed costs Europe three to four per cent of our GDP per year.
Thank you, Commissioner, for your work and, above all, thanks to my colleague Mr Bowis for his excellent report.
Mr President, Commissioner, ladies and gentlemen, Europe has few powers in the field of public health, and that is how it should stay, for health is primarily a responsibility of the Member States.
Europe does have a very important complementary role to play: common research policy where health occupies an important place and a public health action programme that aims to improve the quality of care and treatment methods by exchanging data, by bundling expertise and by allowing countries to learn from one another.
Since this approach is particularly promising in the area of mental health, Commissioner, I welcome the Green Paper. I am also indebted to Mr Bowis for his commitment and involvement in this. He has written an excellent report.
It has been said several times this evening that one in four Europeans, or one hundred million of us, experience a bout of serious illness at least once in their lives. That is tragic and also accounts for 3 to 4% of the Gross Domestic Product.
Mental health problems cover a multitude of things and can range from eating disorders in girls or young women, alcoholism, drug addiction, through to behavioural problems, depression, as well as other psychiatric illnesses. It is difficult to develop successful treatment methods for those illnesses. Take drug addiction. What is the best way of overcoming addiction? Is it medicines, methadone, talking therapy, or a Narconon programme that involves saunas and vitamins? A serious comparison of the success of the different recovery methods would be useful. Or take eating disorders and depression: there are success stories, but just as many failures.
What matters is that expertise is combined, that practitioners learn from one another, that patients or addicts gain awareness of successful treatment methods. In this sense, it is also useful to set up a European coordination-expertise group, in which patients, addicts and care institutions should all be involved. This should be turned into a kind of help desk with a website where one in four Europeans and their families can seek help when they suffer from mental health problems. That is when European cooperation comes into its own.
Mr President, Commissioner, firstly I wish to express my sincere congratulations to the rapporteur for his excellent work. Mr Bowis has thoroughly and successfully addressed all the important issues concerning a strategy for mental health in the EU and my group fully endorses his report.
As regards the amendments tabled, the ALDE Group will support the two PSE Amendments 11 and 12, but with the following proposed oral amendment to each. In both amendments, the words ‘some of’ should be inserted after the word ‘in’ so that the text reads: ‘in some of the new Member States’. This is necessary because what is referred to in the amendments does not apply to all new Member States and it would be inappropriate and erroneous not to make this clear. I am sure this small alteration will be agreed by all concerned.
On the main substance of the report, I only wish to re-emphasise a couple of points. Firstly, the fact that mental ill health is extremely common. It is estimated that approximately 100 million EU citizens will be affected by it during their lifetime. It does not appear to be so common in everyday life, because most people choose to hide it away. The time has now come to bring the issue of mental illness out of the closet of denial and shame and deal with it openly, rationally and effectively.
Secondly, there is the fact that mental illness is unfortunately subject to stigmatisation in our societies. In my view, this stems from our limited comprehension of the function of one of our most important vital organs, the brain. The brain, like other vital organs such as the heart and the lungs, is susceptible to disease, which results in malfunction. A malfunctioning heart will give rise to cardiac disease. In the same way a malfunctioning brain will give rise to mental disease. The main difference in my view is that we may not yet be able to identify the exact anatomical and/or histological and/or biochemical anomaly giving rise to the particular brain malfunction. I am sure we will be able to do this in the future, as our scientific knowledge of neurology and neuroscience progresses. So mental illness should be nothing to be ashamed of. The mentally-ill patient is no different to a cardiac patient or any other patient.
In conclusion, I very much wish and hope that this report will mark the end of the dark ages approach to mental disorders and the beginning of a new era of understanding in dealing with both the treatment and prevention of mental ill health.
Mr President, I too should like to congratulate Mr Bowis on his excellent report. I should also like to say that it is not just a gender issue: there is certainly a very strong racial perspective as well that is attached to mental health and mental illness. At least we are past the age where sexual orientation was seen as a mental disorder, but there is still, as others have said, a tremendous amount of work to be done. As Mr Bowis himself pointed out, we have only just begun to scratch the surface in terms of what we would call promoting mental wellbeing. The World Health Organisation describes mental health as a state of wellbeing in which the individual realises his or her abilities, can cope with the normal stresses of life, can work productively and fruitfully and is able to make a contribution to his or her community.
That has enormous implications for the social inclusion policies that we pursue and, as a Member of the Committee on Employment and Social Affairs, I want to pick up – as others have done – on the world of work, focusing in particular on paragraph 27 of the report. It is not just about the influence of mental health on employment, but the effect of employment on mental health. As others have said, stress is potentially the largest cause of time off work. The Bilbao Agency has done a lot of work on that. Self-reported work-related stress, depression or anxiety accounted in the UK recently for nearly 13 million lost working days in one year. If that had been the result of physical injury at the workplace there would have been an enormous outcry.
Many companies do not have a policy for dealing with stress. Many managers cannot recognise it in themselves and cannot manage it in others. So we need to develop training there, and we need to have a culture at work where you can admit to stress, have it dealt with seriously and work with working practices that promote mental wellbeing.
– We all naturally agree that mental health is a prerequisite for intellectual and emotional fulfilment and for integrating people into society. In recent years, however, mental health has not received sufficient attention compared to other areas. The Commission’s Green Paper, and in particular the outstanding report by Mr Bowis, plug that gap, putting forwards a great many proposals, not only for the Commission, but also for doctors and the general public.
The report before us identifies the main problems in the area of mental health which form part of the broader context, offering food for thought on such hotly debated issues as the stigmatisation of the mentally ill, methods of treating patients and the gender differences which are so prevalent in mental health.
First, I should like to highlight the call from Mr Bowis and the Commission’s Green Paper for prevention as the most effective way of combating the growing incidence of mental illness. This ought to be one of the priorities in our proactive approach. It is precisely the influence of environment, employment and the family that should form the focus of our attention and our action plans, as these are the areas affecting mental health where prevention can work.
I also very much welcome the important reference to gender difference in the area of mental health, which was not sufficiently addressed in the Commission's Green Paper. Women are more likely to seek healthcare, and to take more pharmaceutical products, which they are less able to tolerate. They are also often subject to undesirable pressure from their peers, which may lead to mental breakdown.
One area that certainly deserves attention in the future, not only from doctors and politicians, but also from the general public, is the stigmatisation of the mentally ill. The emphasis attached to this issue in the report is an indication of the seriousness of the situation. I welcome all of the comments and proposals made by the rapporteur. Although I consider the proposals for best practice to be very positive, and believe that they will lead to higher standards – speaking as a doctor I very much support these proposals – it is unfortunately the fact that in my country the programmes in question are extremely expensive and thus far sadly not priority areas. The possibility of joint EU programmes in this area could help resolve this dilemma.
Mr President, I would like to congratulate Mr Bowis on an excellent report which helps us to realise how important mental health is not only in the life of an individual but also for society.
The prevention of mental disorders, psychotherapy for children, adults and families, the treatment of nervous disorders and the promotion of mental hygiene are all the more important since we know that real mental disorders such as psychoses can be treated but not cured. It is worth remembering that, in the field of psychiatry, there are no medicines that can cure in the strictest sense of the word and that those that do exist were discovered by accident.
In Western civilisation, there is a persistent tendency to suppress and to block out of our consciousness the existence of any weakness, especially mental weakness. Only somatic illnesses are tolerated. However, if we dedicated more funds to the work of psychologists and psychotherapy, we could save money on medical consultations for treating the body and on healthcare spending as a whole.
– Mr President, according to the World Health Organisation, mental health is necessary to the wellbeing of individuals, societies and countries and must be addressed globally on a new basis, from a new point of view which creates new hope. In this report, we are guided by the data of the World Health Organisation and are, for the first time, inaugurating a systematic effort to promote mental health.
The families of sufferers, which provide material and moral support to their members suffering from mental health problems, fall victim, together with the persons in question, to the negative consequences of the stigma and of the discrimination which accompanies these illnesses. Consequently, support for them by professionals in order to meet their obvious needs, together with information and a systematic fight against the stigma are necessary components when addressing mental illnesses.
I consider it equally necessary to investigate the mechanisms and causes of these illnesses and to improve the corresponding treatment, including the development of new treatment methods. Here I should like to emphasise that the most important difference between these patients and most other serious conditions which may even lead to death is that they upset the functioning of the brain, such as for example memory functions, cognitive functions and the conscience, in other words the functions which are inextricably bound up with the personality of the human being. This personality is eroded and may ultimately be destroyed by many of these conditions.
Consequently, if the objective of prevention and cure of human illness is a very serious priority, then the corresponding objective relating to neuro-psychological illnesses is the top priority if we wish to prevent the quintessence of European society from being eroded and breaking up, especially as this society includes in its composition many elderly people who, as we know, are vulnerable to neuro-degenerative illnesses.
To close, I wish to say that, bearing firmly in mind that prevention, timely recognition and correct treatment significantly limit the personal, economic and social consequences, I believe that, in voting for the excellent report by my honourable friend, Mr Bowis, we are inaugurating a course that will give mental illnesses the serious priority they warrant and result in more effective action against this modern scourge.
Mr President, please accept my cordial welcome for such an unusually sincere and personal presentation of the draft report. This report and the debates that followed are an important step by the European Parliament in support of the development of the new mental health policy by the Commission, which is especially important to the new EU Member States. Poor mental health indicators, such as high suicide rates and numerous cases of violence and abuse, especially alcohol abuse, are not unusual in such countries. The new Member States have inherited inefficient mental healthcare systems based on large psychiatric institutions that just serve to perpetuate social exclusion and stigma. Presently, even these institutions are poorly financed, and thus, floundering and failing to perform their already limited functions.
There is obviously a lack in the community-based services that should be a part of healthcare and social infrastructure. We can usually only report isolated cases of success in care homes for mental health patients, while home healthcare and community-based services are actually much more humanistic, better compatible with human rights and more cost-effective. We have no tradition of home healthcare that would be supported by society; therefore, the old system is resisting giving up its positions.
The increasing number of children, who are growing up in state institutions, is particularly disturbing. This is further proof of the lack of an alternative system that would help parents in high-risk groups to properly raise and educate their children.
Some new Member States have already taken the first steps towards implementing provisions that are compliant with EU principles. Lithuania has drafted a mental health policy that will be presented to Parliament for approval this year. Lithuania has also initiated the project 'Child and adolescent mental health in an enlarged European Union: development of effective policies and practices'. This project was supported by the Commission and has attracted 18 participant countries and 34 associate partners.
Mr President, I am pleased to speak on this timely and well-considered report and I congratulate the rapporteur.
Firstly, I agree that the added value of a Community strategy on mental health is primarily in the field of prevention and awareness-raising and that any proposals from the Commission should involve partnership and consultation with all relevant parties.
An essential element of any strategy will be to eliminate the stigma associated with mental illness and this will require a multifaceted approach, including information, education, anti-discrimination legislation, community-based approaches and responsible reporting by the media.
I fully support the proposal in the report that Member States should work together to implement effective strategies to reduce suicide, because this is not only a national or European issue but also a global one.
In Ireland, suicide is the most common cause of death in 18-24 year olds. Unfortunately, it is the highest within this age group in the EU. Such deaths devastate families and tear the heart out of communities. A recent survey conducted in my own area of North Leitrim and West Cavan entitled ‘Men on the Border’, painted a distressing picture of the reality of life for many single, older men, with 56% or respondents saying that they knew somebody who had committed suicide. Given that I always like to link what we do here with what is happening in our constituencies, I am pleased to say that this survey was partly funded by the EU and I hope that its recommendations will help to improve the situation.
Finally, while expenditure on mental health is a national competence, I believe that we need to highlight the sizable differences in mental health expenditure in individual Member States and I am not proud to say that our own levels in Ireland are inadequate. I agree with the rapporteur that public pressure is needed to ensure adequate expenditure to promote mental health and to prevent mental illness.
Mr President, a tsunami is sweeping the European economy and European societies, a giant wave that is known as mental illness but that I prefer to call neurological illness to prevent its being stigmatised. The number of patients is continuously increasing, the wave replenished by the obvious ageing of the population and by the sacred cow of ultraliberal economics, which is itself a form of neurosis. No doubt the European Commission has something to say about this, as does the rapporteur, in paragraph 24, who talks of rural isolation, working conditions, job insecurity and unemployment. What, however, has led to rural isolation if not the destruction of the common agricultural policy, and that in the name of free trade? What has led to unemployment if not the political choice in favour of free trade? What causes stress in the working environment, if not the ideology of competitiveness or competition?
What are needed in order to treat these neurological illnesses are what Mr Bowis calls for: hospitals, individual care, specialised services and a variety of health care personnel – in other words, investment, which is something prohibited by the budgetary austerity pact in the name, of course, of the ideology of competitiveness and free trade.
That is the point at which we go round in circles because what brings on illness is a mistaken philosophy of economic competition and what is required to treat it is investment, which is something prevented by this same philosophy. Although it may well require an agency responsible for exploring the continent of the mind, the solution probably consists mainly in curing our leaders. I have just one more thing to say. Of Don Quixote of la Mancha it was said that he had read so many books on chivalry that his brain had dried up. In the case of our leaders, they have read so much Adam Smith and David Ricardo that they have gone mad.
– Mr President, Commissioner, ladies and gentlemen, our greatest asset is indisputably our health – physical, but also mental.
All too often, health policy in the past and present has focused exclusively on considerations of physical health. This is tangible, often even visible, and is often easier to treat. In addition, even maintaining physical health is very cost intensive and, unfortunately, it is often the case that not all the available possibilities are still affordable today. Our healthcare network, from prevention to aftercare, is bankrupting the public coffers.
It is not the intention of this report, on which I should like to congratulate Mr Bowis, that the EU play an active part in the health field. That is the responsibility of the Member States and should remain so. Nevertheless, we are in favour of the issuing of this Commission Green Paper to stimulate discussion of the importance of mental health in the EU, of the necessity of having a strategy, and of any priorities. We now know that good mental health is also a precondition for good economic performance.
We need to ask ourselves questions and seek answers, however. To begin with: who are we referring to when we speak of those with ‘mental ill health’? Why are 13% of Europeans seeking professional help in this field? Why do so many people in the EU commit suicide? We have heard the figures; at the hearing a figure of 58 000 each year was mentioned. Why is society so ill? What are the causes? Are the demands of our society perhaps too great in general? Then there is the big question: what happens to these disadvantaged members of society?
These issues need to be discussed in order to raise awareness. One thing is certain: social changes are also needed in order to prevent these illnesses. As we know, it is difficult to tackle the harshness and competitiveness of people’s working lives. Many things are easier to bear, however, if people have a haven, or a chance to withdraw. I am thinking here mainly of the family, which gives people the opportunity to rest and recharge their batteries. Nevertheless, families need help and support in order to fulfil all their important social functions.
One thing is certain: it is not possible to control human beings by law, but it is possible and indeed necessary to create the conditions in which they and their health can grow – mind, body and soul. Let us support the family, therefore, and if that is one of the intentions of the report, that is a step in the right direction.
Mr President, for many years the issue of mental health has been an embarrassing topic and is still overshadowed by other diseases affecting our society. However, the scale of the phenomenon today means we cannot ignore the dangers associated with mental disorders.
We cannot discuss health in the European Union without taking these dangers into account. The statistics reflect the cruel truth. On average, 58 000 people commit suicide each year. This figure is higher than the number of those who die in car accidents, are murdered or die of AIDS. Depression is currently the most serious problem affecting our society. It is a problem that affects a growing number of people, particularly the young and, to an increasing extent, ethnic minorities.
Economic analysts estimate that poor mental health costs the citizens of the European Union around three to four per cent of GDP, mainly as a result of falling productivity and early retirement.
That is why it is vital to draw up and adopt, as a matter of urgency, a directive on mental health and the protection of the civil and fundamental rights of people suffering from mental health problems. Implementing the principles of the directive will establish the practical framework for implementing the Community programme. Preventative healthcare which takes into account different age groups should play an important role in the mental health strategy, according to the motto ‘prevention is better than cure’. The pilot programme of the European Association against Depression has already achieved a 25% decrease in the number of suicides and suicide attempts by young people. That is why we need to think about the matter seriously and to take appropriate action to prevent dependence on modern technologies.
Today, we revel in the fact that we have access to all kinds of technology, that everything is possible, that we have thousands of gadgets at our disposal. But at what price? The price is that young people in particular are addicted to their screens and refuse to accept any reasons for turning away from them. This is the challenge of our age and we have to meet this challenge. Adopting a single, coordinated European Union policy in the field of mental health will allow us to create the appropriate conditions for the harmonious development of public mental health. It will help people to learn to cope with difficult situations, conflict or stressful conditions and to form better interpersonal relations.
– Mr President, Commissioner, this afternoon we discussed a smoke-free Europe. Action by the Commission and the whole of Europe on mental health is even more vital, however. In this connection, I am obliged to the Commissioner for attending to this issue, and also to our rapporteur, Mr Bowis, for dealing with the issue and delivering an excellent report.
One of the main problems regarding mental health is that it is taboo in all societies, and we should ask ourselves why this is the case. Many reasons can be identified, but I shall select just a few of them. Firstly, no doubt we all have a fear of ending up in a similar situation ourselves one day – particularly when we think of the old age lying before us.
Secondly, mind and soul lie at the heart of our humanity; they are something that defines the essence of humanity.
Thirdly, there is no recourse to our beloved mechanistic interpretation of our environment in this field, as this does not function here. This is a phenomenon that causes great suffering not only for the individual, but also for society as a whole.
I have picked out a couple of figures, which make very alarming reading. According to a study by Deutsche Angestellten-Krankenkasse, a German social security institution, there was a 70% increase in the number of psychological conditions in the workplace between 1997 and 2004. Against the trend of falling figures for sick leave over the same period, the number of cases of absence owing to mental ill health shot up by more than two-thirds. Psychological stress now accounts for 10% of all days of absence in the European economy.
The World Health Organization (WHO) states that, whereas in 1990 the three leading causes of global disease burden were pneumonia, diarrhoeal diseases and perinatal conditions, by 2020 the leading causes will be ischaemic heart disease, depression, anxiety disorders and traffic accidents. If we look at the loss of productivity, we can see that this amounts to billions of euros. Studies carried out for the EU-15 – the old Member States – have put losses at EUR 265 billion, or approximately 3–4% of Community gross domestic product.
Europe as a whole is therefore perfectly entitled to ask itself what we can do about this together. Of course, we must bear in mind that Member States are very suspicious of Europe’s powers and responsibilities. Nevertheless, I believe that the added value of European action is extremely important. Mr Bowis detailed that very well in his report. Let us not forget the best practice model, or the more extensive figures, or the enhanced research and development. Our thinking should be oriented mainly towards target groups, to enable us to arrive at a solution and thus prevent the European engine grinding to a halt and the plug being pulled.
Mr President, Commissioner, ladies and gentlemen, first of all, I have nothing but gratitude for the Commissioner for the Green Paper, and even more so for Mr Bowis for the important work he has done.
It has indeed turned out to be a very balanced report. After all, not for nothing was it almost unanimously supported in the Committee on the Environment, Public Health and Food Safety, and we are therefore hopeful that this report will be carried by an overwhelming majority in this House tomorrow, and will bring the necessary pressure to bear on the Commission so that it can take the necessary initiatives in line with its competences, because, clearly, much can be improved in the area of metal health care in the European Union.
Patients still have no say. Cooperation between the different care institutions is still lacking, and the sector is facing a serious lack of funding. The added value of policy at EU level which we need to pursue is mainly in the area of promoting exchange and cooperation between Member States. We must, above all, be able to improve the connection between the various and different measures at Member State level, both nationally and regionally.
Commissioner, ladies and gentlemen, the Commission’s Green Paper has not only cranked up a debate here in Parliament, national and regional governments have also been encouraged to make more funds available. When in my country, in Flanders, the national health survey showed that as many as one in five Flemings experience psychological problems and one in eight even serious problems, the Flemish Welfare Minister promptly decided to considerably reinforce the mental health centres, particularly those for the target groups that suffer the most, namely children and young people.
Patient organisations followed suit. They asked representatives of ADHD Europe, for example, to home in on the living conditions of ADHD patients, since originally, the Green Paper did not even make a mention of this developmental illness in children, which, if left untreated, can do so much damage and cause so much distress, not only to the patient, but also in the form of costs to the health care system, the school system and the economic system.
I am therefore delighted that our rapporteur was prepared to approve a few important additions in this respect. I would also thank the fellow Members for their support. I am now hopeful that the Commission, on the basis of the above, will be able to present a proposal for an EU mental health strategy by the end of this year. I wish the Commissioner every success in this.
First of all I, too, would like to thank Mr Bowis for the opportunity to speak on this very important topic. Everyone is afraid of illness, and the most terrifying illnesses are undoubtedly those which threaten mental health.
For a long time, medical science and society were equally helpless in the face of these problems, and reacted by sweeping the subject under the carpet or by isolating the victims. Fortunately, today we know that children who have learning difficulties are not bad kids, that those suffering from depression cannot be expected simply to pull themselves together, but that with adequate care even individuals with mental disabilities are capable of significant development. At the same time, we must face the fact that just as desk jobs are bad for the back, or the use of chemicals increases the incidence of allergies, so stress, the information overload and the lack of stable reference points in our society make it more difficult to preserve mental health. While most people today consciously strive to maintain the health of their bodies, the protection of our mental health receives considerably less attention.
For this reason I welcome the fact that the Commission has taken the first steps towards a Community strategy for improving mental health. This is particularly important from the perspective of the new Member States, including Hungary, since the shock provoked by sudden economic and social transformations has given rise to problems that our outmoded institutional systems, serious underfunding and fossilised attitudes are unable adequately to address. To these must be added the problems traditionally characteristic of the region, such as the high suicide rate.
In my country, Hungary, at the peak of the suicide wave twenty years ago more than 45 out of every 100 000 people died by their own hand, a statistic with which we shocked the world. According to the figures of the World Health Organisation, in 2000 the worldwide suicide rate was 16 out of 100 000, which represented a rising trend over the last half-century. There were years, not that long ago, when there were fewer fatalities in Europe caused by road traffic accidents than by suicide, as some of my colleagues have already mentioned. But we should not think that this is true only of Europe. In the United States as well, suicide is often ahead of homicide among the causes of death – in 1997, for instance, there were one and a half times as many suicides registered as murders.
The long period of neglect of our region has meant that in our country, consulting a psychologist is still considered something to be kept secret, and it is not unusual for children from disadvantaged backgrounds to be considered mentally disabled. Many families are left to their own devices, without effective outside help, when one of their members faces serious problems. This situation must be changed, and it is for this reason that I am in support of all those amendments which explicitly state that specific attention needs to be paid to the mental health-related problems in the new Member States.
Mr President, first of all I should thank my colleague, Mr Bowis, for the work he has done. Furthermore, I am not just referring to this report, but to all his input and the vigour with which he has spoken on behalf of mental health work in Europe. I have been a Member of Parliament for seven years, and in all this time John Bowis has consistently kept this subject on the agenda. For me he is a heartening example of a politician who realises his vision of a better world with determination and steadfastness. It is only in this way that things change: when one does not yield to arbitrary political whims and trends but knows oneself what one is striving for and does it.
Mental health problems are something which it is easy to keep quiet about. There is a strong stigma attached to such types of disorder, and there may even be discrimination, which in the worst case scenario might prevent someone from seeking care. Proper information, openness and the sort of mental health campaigns proposed in the report will help to dispel this pointless stigma. The path to maturity is stonier than ever. Growth seems hampered by society’s increased uncertainty. It is good that the report should demonstrate awareness of the need for early intervention and the importance of prevention. To prevent mental health problems in children and young people in particular, we need to invest more time and money in preventive measures in day-care centres, schools, children’s clinics and school healthcare. A young person in need of help might be inclined to let things continue as they are simply because he or she does not know where to turn to for help. The role of the child’s background, and above all the family, is therefore of major importance.
With the right resources, school healthcare units and children’s clinics are in an excellent position to identify problems in children and young people and provide help at an early stage. While, for example, in my country mental health problems have become more common in young people, statistics show that the parents of one in five children work untypical hours. Schoolchildren suffering from anxiety can be given significant help at school in the shape of group-based support, but it is absolutely essential to provide families with support on weekdays. Support for a child from parents and the family creates a basis for good mental health. Treating the problems of the young with drugs should be the last resort. The main focus should be on identifying and eliminating the social and environmental factors that are causing the harm.
The problems will not go away by keeping silent about them. Depression has been called the new European disease. Very few people under the age of 30 took antidepressants 20 years ago, but now they take them as much as the older generations do. If there is no intervention in young people’s mental health problems immediately, and if no attention is paid to easing the situation regarding access to help, the price paid will be just too high. The fine words and good intentions in the Commission’s Green Paper must be turned into effective legislation as soon as possible, and we in Parliament expect to receive a proposal for a directive to debate on soon.
– Mr President, ladies and gentlemen, I should like to join the chorus of good wishes to Mr Bowis, who has proved once more that, for him, health policy is a passion rather than a duty.
Successful policy and successful psychotherapy have one thing in common: both require a great deal of openness, honesty, patience and commitment. We are discussing here an issue that is interesting and widespread yet largely neglected in the European Community: mental health.
The WHO defines health as a state of complete physical, mental and social wellbeing. It is also realistic to achieve these three objectives in this order. When dealing with mental health, we note a dramatic increase in psychological illnesses in the Union. There is a wide palette of symptoms, causes, diagnoses and therapies in terms of both pathogenicity and molecular biology: depression, schizophrenia, borderline psychosis, bulimia, anorexia, phobias, neuroses and mania, to name but a few.
I do not wish to go into detail on toxicological and environmental causes here – that would be a whole dossier in itself. I would like to show some possible ways in which we, the European Union, could help in the field of prevention, ways in which we could reduce the burden of suffering of those with mental ill health, could recognise the early stages of the illness in time and could thus prevent the onset.
I should like to give just a few statistics. One in four will fall ill; there are 58 000 suicides and ten times as many attempted suicides each year. We see suicide as something difficult, demonic, impossible to grasp, and feel obliged to prevent it.
Suffering from a psychological disorder means being stigmatised, whilst psychological illness often involves feelings of inferiority, and the history of Europe has often seen psychiatric institutions misused for political purposes. We have the opportunity to call on our national governments to do more than before. This call does not mean we are interfering in subsidiarity, but that we want to suggest action points and demonstrate a pan-European approach for enhancing human dignity and reducing discrimination, for example healthy families within which children can grow up and equal opportunities throughout the Union, both within Europe and within the Member States.
Our strategy must comprise comprehensive treatment close to patients’ home areas. The treatment must be holistic: that is, must involve both body, mind and social environment. Compulsory treatment can be considered only as a last resort, and abuse of alcohol and both legal and illegal drugs is to be validated and included in this global approach. The focus here is on prevention.
Today, with this report, we are opening a new chapter, and it is to be hoped that it will soon be enlarged upon in a White Paper.
– Mr President, Commissioner, allow me too to congratulate the rapporteur, John Bowis, because with his systematic work and the results of it, as contained in this report, he has highlighted the importance of mental health and the policies which we must apply.
Clearly the public health strategy must also include mental health, both for reasons of personal wellbeing and for reasons of social cohesion and social peace and progress.
'A healthy mind in a healthy body' was what the ancient Greeks said in order to demonstrate that both mental and physical health are an integral component of human health. This saying is just as topical and important in modern times. Numerous Members have already referred to various forms of modern mental illnesses.
Within this framework, I should like to emphasise that particular account must be taken of the gender dimension, both in research and in preventing and addressing psychoses. Research has even shown that various particular biological conditions and, more importantly, social circumstances affect women.
The gender dimension must be also taken into account in the education of and information for nursing staff. Generally speaking, society and the families of people suffering from mental illnesses suffer because, in many cases, women with psychological problems are dealt with as people who are over-sensitive and not as sufferers needing special care and attention.
In other words, we must also protect sufferers and their environment, because that will also make the environment more suitable and more trustworthy in the role that it is called on to play in addressing the problems of the people within it.
To close, allow me to mention war victims. The serious psychological problems they face must qualify for both our development and our humanitarian aid and, in general terms, aid to reconstruct areas, because the reconstruction of areas requires above all reconstruction of the human psyche.
. Mr President, I should like to thank all the honourable Members for the very interesting and useful debate. I shall be brief.
The best conclusion one could draw from the debate today is that here, as well as in the rest of the consultation process, there is broad support for the establishment of a new strategy on mental health. This is a very positive signal for the Commission going forward, because throughout the general consultation process, the parliamentary process and the process of consulting the Member States, similar levels of support have been expressed for these efforts. The truth is that there is added value for an initiative and strategy at European level and that is why we intend to come forward with a strategy very soon.
Amongst other things, it is very important that we promote cooperation on mental health between Member States, between stakeholders and between different sectors. Involving all relevant sectors in the effort to provide better public health is an important aspect of the new strategy. As I said at the beginning, we intend to place mental health at the core of our health strategy and the public health initiatives.
Schools and workplaces have a greater influence on mental well-being than the actual health sector. Teaching parenting skills is also important. Older people must have opportunities to participate actively in social life.
Many very interesting issues have been raised and we will take them into account when we draft the strategy. We will look into prevention and, as you know from previous debates, it is my basic important commitment and the basis of my strategy for this term to promote prevention and not just treatment.
Gender aspects will be taken into account. When we had a similar debate here on the gender aspects of health, I said that our policies from then on would take into account the gender aspects in all our health initiatives and in the various areas of research, promotion, prevention, care, treatment and rehabilitation. They will all take gender into account. It be reflected in the strategy document that the Commission will prepare. As I said, we will be looking into prevention and some of the causes, not all of which are avoidable, of course – such as ageing, for example.
Ageing is a reality and a fact. We have an ageing population. The point is to make ageing healthy. We are living longer and we need to be healthy in our old age, and mental health is a very important aspect of that.
I should like to finish by saying, in the light of all the numbers and statistics that have been mentioned here, that this is just the tip of the iceberg. It is not only those who suffer from mental health who are affected: there are also the families, friends, employers, employees and colleagues. The truth is that the whole of society suffers as a result of mental health problems. That is why perhaps the best achievement of this whole process, including the strategy, would be to make mental health a priority, not only for the European Union – I believe we in the Commission and in the European Parliament have already done that – but also for each Member State separately and the Community as a whole.
– The debate is closed.
The vote will take place on Wednesday at 12 noon.
Mr President, I would like to thank John Bowis for his very comprehensive and detailed report on improving the mental health of our citizens, that is, the European Union’s mental health strategy.
Mental health problems know no national boundaries, which is why we can speak of a mental health strategy for the whole Union. In any case, establishing a common strategy, creating a framework for cooperation between different institutions and monitoring its implementation could facilitate the introduction and provision of services for people with intellectual disabilities and those affected by mental disorders at the national level,
Throughout the ages, many measures of humanity have been developed. One of these is our attitude to people affected by mental disorders. In my view the demands for de-stigmatising the problem, eliminating prejudice, and changing attitutdes and stereotypes relating to psychological disorders are very important. Meanwhile, whenever a politician in Poland wants to insult another politician, he says, or implies, that the other is mentally ill or psychologically disturbed. Unfortunately, even some Members of the European Parliament indulge in this kind of behaviour. However, we should all remember that people who suffer from mental disorders deserve to be cared for and treated in a dignified and humane manner.
In countries with a high unemployment rate, this problem particularly affects disabled people. That is why I strongly support initiatives to ensure non-discrimination in the treatment of those affected by mental illness and the social integration of people with mental disorders. These actions are particularly important because good working conditions have a positive influence on mental health.
Europe is facing major threats to public health: cancer, heart and vascular diseases, diabetes, asthma ... Mental illness also belongs to this list, though. After all, why do people suffering from a mental illness get treated differently from people with a heart disease, AIDS or cancer? At a time when patients are increasingly seen as consumers, are better informed and are more involved in decision-making, the attitude towards mental health should change to match this trend.
At the moment, the EU shares the responsibility for public health and health care with the Member States. The Member States are responsible for national health services and systems. The EU only has a secondary role in this. I would argue in favour of the EU being given a bigger role in public health matters, precisely because these are so important to the public.
In order to promote and support cooperation between the Member States in the area of mental health, and to remove inequalities between Member States, it is a good thing for the Union to be taking action in this area by, for example, joining forces, promoting coherence and creating a platform. In that way, the EU can mean something to the citizen and change the negative image of bureaucracy and unnecessary red-tape which many citizens have.
– The next item is the oral question by Giuseppe Gargani, on behalf of the Committee on Legal Affairs, to the Commission, on European contract law (O-0074/2006 – B6-0326/2006).
. – Mr President, ladies and gentlemen, the issue we are discussing today is one of the most important – I believe most important – pre-legislative proposals on the EU agenda for this parliamentary term. It is all the more regrettable, then, that this issue, too, is being discussed just before midnight once again, whilst other supposedly ‘important’ issues receive prime-time slots in this House. Incidentally, this is further proof of the urgent need for parliamentary reform.
Nevertheless, I should like to turn to the oral questions. I can count a total of six resolutions to date that Parliament has issued since the early 1990s, repeatedly and emphatically supporting the project to create a common frame of reference. Parliament has done this for the simple reason that, together with legal practitioners – EU lawyers and judges – we are of the opinion that further steps towards common principles of civil law are needed in order to render many European legislative provisions such as the -Commerce Directive feasible.
In legal disputes, particularly those between consumers and traders concerning small amounts, it is practically impossible for lawyers and judges to apply 25 – or 26 if we include Scotland – different legal systems in the EU in parallel, especially given the strange juxtaposition of the country of origin and country of destination principles, as is the case with the -Commerce Directive, for example.
That is why we need a higher common standard – I am quite happy to use a harmonised one. There is actually no disagreement about this – there is a broad consensus about it in this House. This is also the opinion of leading legal practitioners, and is one of the reasons the CCBE – Council of the Bars and Law Societies of the European Community – is planning to hold a conference in Rome this autumn, which offers its belated support to the project.
It is therefore vital to us that we obtain not only the bare bones of a frame of reference, applying exclusively to issues of consumer contract law, but a framework including, in principle, all aspects of civil law. That is a crucial point as regards later decisions on all the options for what becomes of this frame of reference. This will, of course, depend primarily on the quality of this frame of reference. We should like all options to be kept open until the Commission presents the final consultation document, however, and to be able to take a decision on it afterwards, along with others.
It is also important that we depart from the sectoral approach to civil legislation and seek a holistic approach. After all, the many inconsistencies currently existing in EU civil law can be attributed to the failure to follow this holistic approach, to see things as a whole; instead always considering only individual problems.
Another prerequisite for a frame of reference is that, in principle, the network continues to function and is still operated, as the Commission has done up to now. As rapporteur on this issue for the Committee on Legal Affairs, I can say that all the political groups agree in principle on this subject, and that an overwhelming majority of this House is in favour – something I have seldom experienced elsewhere. Mrs Wallis of the Group of the Alliance of Liberals and Democrats for Europe, who cannot be here this evening, has explicitly asked me to reaffirm this on her behalf, too.
As we know, the three Commissioners dealing with this issue – Commissioners Kyprianou, Frattini and McCreevy – are currently considering, or have recently been considering, how the work should be taken forward. The reason we have deliberately put this oral question – together with the corresponding resolution, which you may have been able to read already in draft form, and which will undoubtedly be adopted by a large majority in this House on Thursday – on today’s agenda is to emphasise clearly once more the strength of Parliament’s support for this project.
We want this House’s resolutions to serve as a guideline for the Commission, too, in further developing and dealing with this issue. There has always been very close cooperation and mutual support between the Commission and Parliament on this issue up to now.
We ask that it stays that way – in the interest of the development of the EU and in the interest of legislation in the EU, which must also be manageable and practicable for the man in the street. That is why this project must continue. We ask the Commission to maintain the strength of its support, and also to take the opportunity of its answer to this question to make that clear publicly here in plenary.
. The Commission has said from the beginning that it welcomes the interest Parliament is taking in the common frame of reference– the CFR – and the support which has been expressed for this project.
The Commission is currently considering the possibility of including contract law issues other than consumer issues in the CFR on contract law. I should like to explain that even though we are now proceeding with the consumer aspect, that does not mean that we have reached any final conclusion on whether to include any other aspects of contract law. I am working very closely with my colleagues Mr Frattini and Mr McCreevy on this issue. These other contract law issues could be related to the other EU contract law or general contract law topics which are directly relevant to the EU . The truth is that the Commission has not yet taken a decision on this matter, but it will take a final decision soon.
We have taken due note of the European Parliament’s opinion on this issue, especially that expressed in the recent resolution. I have also had an opportunity to discuss the issue in the various committees. The Commission also intends to seek the Council’s position on the remainder of the work on the CFR.
The Commission intends to use the CFR as a ‘better lawmaking’ tool for achieving clarity when legislating. Exactly what legal form to choose in order to best achieve that aim is a key issue, which will need careful consideration. It will be easier to make a decision once there is more certainty over the content of the CFR. Then we can examine how best to ensure that the CFR is used as effectively as possible. We have to realise that CFR is work in progress and will take some years to complete.
While the Commission can take into account the CFR work when drawing up new legislative proposals relating to contract law issues, it would not be useful or necessary to delay future contract law related legislation until all discussions on the CFR have been finalised.
Meanwhile, the Commission has already indicated that it plans to use relevant CFR results in the review of the consumer contract law . As clearly indicated in its communication of October 2004, the CFR as such is not primarily meant to be a legislative instrument applicable directly to legal transactions, but a toolbox to facilitate better lawmaking for legislators.
The Commission fully understands that Parliament wants to be kept informed of and involved in the ongoing work on the CFR and would therefore welcome Parliament’s involvement in the CFR process, in particular the creation of the Parliament working group. The Commission will continue to keep Parliament informed of developments in the most appropriate way, in particular through the Parliament working group.
I would like to conclude by thanking you for Parliament’s encouragement and support for our work on this important issue.
Mr President, ladies and gentlemen, European contract law is certainly such as to favour regulation of the internal market. A legal construction of this kind must, however, be prepared through a transparent and democratic process. The advantages that economic agents are expected to gain in terms of legal certainty and a reduction in the cost of transactions very much depends on the clarity, predictability and stability of the rules.
European contract law must be based on the demands of the economic world and on an assessment of its needs. It must do away with those instances in the where there is a lack of coherence when it comes, for example, to consumer rights regarding retraction periods or information provided to the consumer.
The draft texts being prepared are, it seems, ambiguous and too detailed and do not really fall in with these objectives. Rather than embark on the utopian road of preparing, at present, a European civil code – a legal 26th regime - would it not be more realistic to prepare model contracts or sector-specific rules?
That being the case, the responses to the issues raised by this oral question must permit greater familiarity with the content of the common reference code. Selection of the legal base for an instrument dedicated to contract law must proceed from a political choice regarding the objectives concerned, rather than precede such a choice. It is therefore vital that the Commission clarify the objectives of the work funded since 2003 by the European budget and place the European Parliament in a position to give an opinion on practical proposals.
It would be unthinkable to give companies the ability to apply European contract law, as devised by a working party, in place of directives and national rights without Parliament and the Council having approved its content on the basis of a very thorough legal and economic impact assessment.
Mr President, I am very pleased that the oral question has given us the opportunity today to find out about the provisional state of affairs, at least. I had been hoping that, despite the late hour, our debate would be rewarded with some more specific information from the Commission on its current thinking. It would appear the time is not yet ripe for this, but I hope it will be in the near future.
I think that both Parliament and the Council of Ministers, and also many others – I myself took part in a conference organised by the Austrian Presidency and the Commission, and was able to see the depth of the interest of practitioners, the academic community, the business community and consumer organisations in this – have very high and very conflicting expectations, and rely on the Commission’s providing us with rather more clarity as to what happens now.
As Mr Lehne has already mentioned, there is a very broad consensus here on the fundamental issues, particularly on the development of Community acquis in the field of consumer protection having now begun, and on attempts being made at some degree of harmonisation. I myself have been rapporteur many a time on issues of consumer protection and I know the kind of inconsistencies that have naturally developed in this field over time. I should like to say in this regard, however, that leaving too much of the work to the experts instead of to politicians means that things are sometimes called inconsistencies that are not inconsistencies, but instead are often what we would call political progress attributable to changes in views and to which camp is in the majority, including in this House.
There is no doubt – and this was also one of the main results of the Vienna Conference – that the business-to-business sector also needs to be tackled; it goes without saying that this cannot be overlooked.
I would say, however, that there are of course very grave doubts concerning everything beyond this very narrow field of contract law – there is talk of a European in this connection – and these doubts must be examined rather than dodged. The first is undoubtedly the matter of powers and responsibilities, and another is certainly the question of public acceptance, the fact that, particularly in civil law, we have legal systems that are steeped in tradition, and we have case law developed over many years that a 26th – or in future we shall have to say 28th – system would lack. I ask myself what form civil law could take without a body of evolved case law to build on in this field, and how we could create precise regulations that were acceptable to all. I am afraid that we would end up with very general statements that would not be very helpful to us.
I hope that we are able to reach agreement on the resolution. It is paragraph 6, in particular, with which we take issue, and I hope that we are able to find a wording for this specific point, too, that clearly reveals the broad general consensus that exists on this issue in other respects.
Mr President, I agree that point six is very important, partly because there are six Members here at the moment. It is the first time that I have taken part in a debate that could be said to resemble the film ‘The Magnificent Seven’, the seventh hero being the President of the European Parliament. It seems to be a happy coincidence.
I agree with the previous speakers that holding this debate so late, just before midnight, is not a good idea. I remember Polish parliamentary debates that ended at three o’clock in the morning and I never imagined this to be possible in Strasbourg. However, it would appear that I lacked imagination.
We are awaiting the European Commission’s decision on the Common Frame of Reference. We hope that the Commissioners from Cyprus, Italy and Ireland will be able to state the Commission’s final position. The point of this legislation is to enable ordinary Polish, Czech, French, Danish and other citizens of the European Union to make use of this right. It is also a matter of agreeing on and standardising consumer rights and other legislation making up the It is a very important matter and, once again, I would like to express my regret that we are discussing it so late. However, I do think that the Commissioner’s words today reflect the importance the European Commission attaches to this problem.
. Mr President, the fact that this is a late night debate does not mean that we do not place great importance on this issue. The lateness of the hour is of no relevance here.
We take note of, and indeed, we take into serious consideration Parliament’s position on this issue. I regret that we still cannot give a more definite position as to how we will proceed or be more specific, but we are now in the process of clarifying and determining what is to be done next and the Commission’s position on this.
As I said earlier, we have Parliament’s position. My two colleagues and I will hold a debate on a joint paper within the Commission over the next few weeks and then we will consult with the Council. So, to take an optimistic view, I expect we will have a clearer picture by the end of this year. We will not be wasting any time, because we will know how to proceed by the time we finish the first part, which is the consumer , so there will be no gap there.
Once again, I can assure you that we will keep you informed of developments and discuss our future approach with you, once we have formulated it.
– I have received a motion for a resolution(1) pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday at 12 noon.